Exhibit 10.1
 

--------------------------------------------------------------------------------

Published CUSIP Number:  17187MAK6
Revolving Commitment CUSIP Number:  17187MAL4
Tranche B Term Loan CUSIP Number:  17187MAM2






CREDIT AGREEMENT


Dated as of October 2, 2017
among


CINCINNATI BELL INC.,
as the Borrower,


Certain Subsidiaries of the Borrower
from time to time party hereto,
as Guarantors,


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent, a Swingline Lender and an L/C Issuer,


PNC BANK, NATIONAL ASSOCIATION,
as a Swingline Lender,


and


The other Lenders party hereto
__________________________________
 
 
MORGAN STANLEY SENIOR FUNDING, INC.,
PNC CAPITAL MARKETS, LLC,
REGIONS BANK,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC. and
CITIZENS BANK, N.A.,
as Arrangers
 

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Section
Page   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
45
 
1.03
Accounting Terms
46
 
1.04
Rounding
47
 
1.05
Times of Day; Rates
47
 
1.06
Letter of Credit Amounts
47
 
1.07
Additional Alternative Currencies
48
 
1.08
Exchange Rates; Currency Equivalents
48
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
48
 
2.01
The Loans
48
 
2.02
Borrowings, Conversions and Continuations of Committed Loans
49
 
2.03
Letters of Credit
50
 
2.04
Swingline Loans
59
 
2.05
Prepayments
62
 
2.06
Termination or Reduction of Commitments
66
 
2.07
Repayment of Loans
67
 
2.08
Interest
67
 
2.09
Fees
68
 
2.10
Computation of Interest and Fees
68
 
2.11
Evidence of Debt
69
 
2.12
Payments Generally; Administrative Agent’s Clawback
69
 
2.13
Sharing of Payments by Lenders
71
 
2.14
Cash Collateral
72
 
2.15
Defaulting Lenders
73
 
2.16
Increase in Revolving Commitments
75
 
2.17
Incremental Term Facilities
76
 
2.18
Extension of Maturity Date
80
 
2.19
Refinancing Facilities
81
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
83
 
3.01
Taxes
83
 
3.02
Illegality
87
 
3.03
Inability to Determine Rates
87
 
3.04
Increased Costs
88
 
3.05
Compensation for Losses; Breakage Payments
90
 
3.06
Mitigation Obligations; Replacement of Lenders
90
 
3.07
Survival
91
ARTICLE IV GUARANTY
91
 
4.01
The Guaranty
91
 
4.02
Obligations Unconditional
91
 
4.03
Reinstatement
92
 
4.04
Certain Additional Waivers
93
 
4.05
Remedies
93
 
4.06
Rights of Contribution
93
 
4.07
Guarantee of Payment; Continuing Guarantee
93
 
4.08
Keepwell
93
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
94
 
5.01
Conditions of Closing Date and Initial Credit Extension
94
 
5.02
Conditions to All Credit Extensions
96
ARTICLE VI REPRESENTATIONS AND WARRANTIES
97
 
6.01
Existence, Qualification and Power
97
 
6.02
Authorization; No Contravention
98

 
i

--------------------------------------------------------------------------------

 

 
6.03
Governmental Authorization; Other Consents
98
 
6.04
Binding Effect
98
 
6.05
Financial Statements; No Material Adverse Effect
98
 
6.06
Litigation
99
 
6.07
No Default
99
 
6.08
Ownership of Property; Liens
99
 
6.09
Environmental Compliance
99
 
6.10
Insurance
100
 
6.11
Taxes
100
 
6.12
ERISA Compliance
100
 
6.13
Subsidiaries
100
 
6.14
Margin Regulations; Investment Company Act
101
 
6.15
Disclosure
101
 
6.16
Compliance with Laws
101
 
6.17
Intellectual Property
101
 
6.18
Solvency
102
 
6.19
Telecommunications Regulatory Matters
102
 
6.20
Perfection, Etc.
102
 
6.21
Sanctions; Patriot Act; FCPA
102
ARTICLE VII AFFIRMATIVE COVENANTS
103
 
7.01
Financial Statements
103
 
7.02
Certificates; Other Information
103
 
7.03
Notices and Information
105
 
7.04
Payment of Taxes
105
 
7.05
Preservation of Existence, Etc.
105
 
7.06
Maintenance of Properties
106
 
7.07
Maintenance of Insurance
106
 
7.08
Compliance with Laws and Contractual Obligations
106
 
7.09
Books and Records
106
 
7.10
Inspection Rights
107
 
7.11
Use of Proceeds
107
 
7.12
Additional Guarantors
107
 
7.13
Further Assurances
108
 
7.14
Lender Call
109
 
7.15
Designation of Restricted and Unrestricted Subsidiaries
109
 
7.16
Sanctions; Patriot Act; FCPA
109
ARTICLE VIII NEGATIVE COVENANTS
109
 
8.01
Liens
109
 
8.02
Investments
112
 
8.03
Indebtedness
116
 
8.04
Fundamental Changes
119
 
8.05
Dispositions
119
 
8.06
Restricted Payments
120
 
8.07
[Reserved]
121
 
8.08
Transactions with Affiliates
121
 
8.09
Burdensome Agreements
122
 
8.10
[Reserved]
122
 
8.11
Financial Covenants
122
 
8.12
Organization Documents; Fiscal Year
123
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
123
 
9.01
Events of Default
123
 
9.02
Remedies upon Event of Default
125
 
9.03
Application of Funds
126
ARTICLE X ADMINISTRATIVE AGENT
127
 
10.01
Appointment and Authority
127
 
10.02
Rights as a Lender
127

 
ii

--------------------------------------------------------------------------------

 

 
10.03
Exculpatory Provisions
127
 
10.04
Reliance by Administrative Agent
128
 
10.05
Delegation of Duties
128
 
10.06
Resignation of Administrative Agent
129
 
10.07
Non‑Reliance on Administrative Agent and Other Lenders
130
 
10.08
No Other Duties, Etc.
130
 
10.09
Administrative Agent May File Proofs of Claim
130
 
10.10
Collateral and Guaranty Matters
131
ARTICLE XI MISCELLANEOUS
132
 
11.01
Amendments, Etc.
132
 
11.02
Notices; Effectiveness of Electronic Communications
136
 
11.03
No Waiver; Cumulative Remedies
138
 
11.04
Expenses; Indemnity; Damage Waiver
138
 
11.05
Payments Set Aside
140
 
11.06
Successors and Assigns
140
 
11.07
Treatment of Certain Information; Confidentiality
147
 
11.08
Set‑off
148
 
11.09
Interest Rate Limitation
148
 
11.10
Counterparts; Integration; Effectiveness
148
 
11.11
Survival of Representations and Warranties
148
 
11.12
Severability
149
 
11.13
Replacement of Lenders
149
 
11.14
Governing Law; Jurisdiction; Etc.
150
 
11.15
Waiver of Jury Trial
151
 
11.16
Term of Agreement
151
 
11.17
USA PATRIOT Act Notice
151
 
11.18
Subordination of Intercompany Debt
152
 
11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
152
 
11.20
Permitted Receivables Financings
152
 
11.21
No Advisory or Fiduciary Responsibilities
153
 
11.22
Electronic Execution of Assignments and Certain Other Documents
154
 
11.23
Permitted Intercreditor Agreements
154

 
iii

--------------------------------------------------------------------------------

 
SCHEDULES
   
1.01
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
6.03
Required Consents, Authorizations, Notices and Filings
 
6.13
Subsidiaries
 
8.01
Existing Liens
 
8.02
Existing Investments
 
8.03
Existing Indebtedness
 
8.05
Dispositions
 
11.02
Administrative Agent’s Office, Certain Addresses for Notices
 
EXHIBITS
   
A
Form of Committed Loan Notice
 
B
Form of Swingline Loan Notice
 
C-1
Form of Revolving Note
 
C-2
Form of Swingline Note
 
C-3
Form of Tranche B Term Note
 
D
Form of Compliance Certificate
 
E
Form of Joinder Agreement
 
F
Form of Assignment and Assumption
 
G-1
Form of U.S. Tax Compliance Certificate for Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes
 
G-2
Form of U.S. Tax Compliance Certificate for Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes
 
G-3
Form of U.S. Tax Compliance Certificate for Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes
 
G-4
Form of U.S. Tax Compliance Certificate for Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes
 
H
Form of Solvency Certificate

 
iv

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Agreement”) is entered into as of October 2, 2017, by and among
CINCINNATI BELL INC., an Ohio corporation (together with any permitted
successors and assigns, the “Borrower”), the Guarantors (as defined herein), the
Lenders (as defined herein), PNC BANK, NATIONAL ASSOCIATION, as a Swingline
Lender, and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent,
Collateral Agent, a Swingline Lender and an L/C Issuer.


In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“1993 Senior Notes” means the Borrower’s 7¼% Senior Notes due 2023.


“2016 Senior Notes” means the Borrower’s 7% Senior Notes due 2024.


“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of all or
substantially all of the Capital Stock or all or substantially all of the
Property, or a business unit, division, product line or line of business, of
another Person, whether or not involving a merger or consolidation with such
other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


“Acquisition Agreement Representations” means such of the representations and
warranties made by or with respect to the Person or business being acquired in
the applicable acquisition agreement, merger agreement or stock purchase
agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or an Affiliate of the Borrower) has the right to
terminate its (or its Affiliates’) obligations under the applicable agreement or
decline to consummate such acquisition as a result of a breach of such
representations and warranties in such applicable agreement.


“Additional Revolving Lender” means any Revolving Lender or Eligible Assignee
who agrees to provide Revolving Commitments in accordance with the provisions of
Section 2.16 in connection with a request for a Revolving Commitment Increase.


“Administrative Agent” means Morgan Stanley Senior Funding, Inc. in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other domestic
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------



“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 11.02(c).


“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
any other sub-agent appointed in accordance with this Agreement.


“Aggregate Revolving Commitments” means, as of any date, the Revolving
Commitments of all the Lenders on such date.  The amount of the Aggregate
Revolving Commitments in effect on the Closing Date is $200,000,000.


“Agreement” has the meaning assigned to such term in the heading hereof.


“Alternative Currency” means, in the case of Letters of Credit, Canadian
Dollars, Euros, Sterling and each other currency that is approved in accordance
with Section 1.07.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Percentage” means as to each Lender, (a) with respect to such
Lender’s Revolving Commitment at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or if the Revolving Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, and (b) with respect to such Lender’s
outstanding Tranche B Term Loans at any time, the percentage (carried out to the
ninth decimal place), of the aggregate principal amount of the Tranche B Term
Loans represented by the Tranche B Term Loans held by such Lender at such time. 
The Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.


“Applicable Prepayment Date” means, in connection with any Disposition
Prepayment Event or Involuntary Disposition Prepayment Event, the fifth Business
Day following the date on which such Disposition Prepayment Event or Involuntary
Disposition Prepayment Event occurs.


“Applicable Rate” means, for the purposes of calculating:


(a)            the interest rate applicable to (i) the Tranche B Term Loans, (x)
2.75% per annum for Base Rate Loans and (y) 3.75% per annum for Eurodollar Rate
Loans and (ii) any Incremental Term Loans, the rate(s) set forth in the
applicable Incremental Facility Agreement;


(b)            the interest rate applicable to the Revolving Loans, (i) 2.75%
per annum for Base Rate Loans and (ii) 3.75% per annum for Eurodollar Rate
Loans;


2

--------------------------------------------------------------------------------



(c)            the Letter of Credit Fees, 3.75% per annum; and


(d)            the Commitment Fee, 0.50% per annum; provided that the Applicable
Rate for the Commitment Fee shall be 0.375% per annum if the Consolidated Total
Leverage Ratio is equal to or less than 3.25 to 1.00 as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a) for the four‑quarter period ending as of the last day of the
fiscal quarter to which such Compliance Certificate relates.  Any increase or
decrease in the Applicable Rate for the Commitment Fee resulting from a change
in the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 7.02(a), then
the first proviso to this clause (d) shall not apply during the period
commencing on the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and ending on the date on which
delivered.  Notwithstanding anything to the contrary in this definition, the
determination of the Applicable Rate for the Commitment Fee shall be subject to
the provisions of Section 2.10(b).


“Application Period” means, in respect of the Net Cash Proceeds of any
Disposition and/or any Involuntary Disposition, the period of 18 months (or 24
months, in the case of Net Cash Proceeds which have been committed to be
reinvested by the Borrower or any Restricted Subsidiary pursuant to binding
agreements entered into prior to the end of such initial 18-month period)
following receipt of such Net Cash Proceeds by the Borrower or any Restricted
Subsidiary.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Morgan Stanley Senior Funding, Inc., PNC Capital Markets, LLC,
Regions Bank, Barclays Bank PLC, Citigroup Global Markets Inc. and Citizens
Bank, N.A., acting in their capacities as joint lead arrangers and joint book
managers, and “Arranger” means any of them.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.


“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing, the aggregate principal, stated or invested amount of (a)
outstanding loans made by Receivables Financiers to the relevant Receivables
Financing SPC under such Permitted Receivables Financing or (b) notes, bonds or
other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Receivables Financing SPC to Receivables Financiers, in each case
the proceeds of which are used to finance, in whole or in part, the purchase by
such Receivables Financing SPC of Transferred Assets in such Permitted
Receivables Financing.


3

--------------------------------------------------------------------------------



“Auction” has the meaning specified in Section 11.06(i).


“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution reasonably agreed to by the Borrower and the Administrative Agent
(whether or not an Affiliate of the Administrative Agent) to act as an auction
manager in connection with any Auction.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its subsidiaries,
including the notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (a) the Maturity Date for the
Aggregate Revolving Commitments, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06 and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.


“Available Amount Basket” means, at any time, an amount equal to, without
duplication, the sum of:


(a)            $150,000,000; plus


(b)            an amount (but not less than zero) equal to (i) 100% of
Consolidated EBITDA on a cumulative basis during the period (taken as one
accounting period) from July 1, 2017 to the last day of the most recent fiscal
quarter of the Borrower for which the Administrative Agent shall have received
the Required Financial Information less (ii) 1.5 times Consolidated Interest
Charges for the same period; plus


(c)            100% of the aggregate net cash proceeds and the Fair Market Value
of marketable securities or other property received by the Borrower after June
30, 2017 as a contribution to its common equity capital or from any Equity
Issuance of the Borrower (other than an issuance of Disqualified Stock) or from
the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary that
has been converted into or exchanged for Capital Stock (other than Disqualified
Stock) of the Borrower; plus


(d)            with respect to Investments made by the Borrower and the
Restricted Subsidiaries after June 30, 2017 utilizing the Available Amount
Basket pursuant to Section 8.02(s), (i) the aggregate amount of cash and the
Fair Market Value of marketable securities or other property equal to the return
from such Investments in any Person resulting from repayments of loans or
advances, or other transfers of assets, in each case to the Borrower or any
Restricted Subsidiary or from the net proceeds received in cash and the Fair
Market Value of marketable securities or other property from the sale of any
such Investment (except, in each case, to the extent any such payments or
proceeds are included in the calculation of Consolidated EBITDA) or (ii) in the
case of redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries
or the merger or consolidation of an Unrestricted Subsidiary into the Borrower
or a Restricted Subsidiary or the transfer of all or substantially all of the
assets of an Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary
after June 30, 2017, the Fair Market Value of the Investments therein (or the
assets transferred) at the time of such redesignation of such


4

--------------------------------------------------------------------------------



Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such
merger, consolidation or transfer of assets; plus


(e)            100% of the aggregate amount received in cash and the Fair Market
Value of marketable securities or other property received by means of the sale
(other than to the Borrower or a Restricted Subsidiary) after June 30, 2017 of
the Capital Stock of an Unrestricted Subsidiary; plus


(f)             the amount received in cash and the Fair Market Value of
marketable securities or other property received by the Borrower or any
Restricted Subsidiary as dividends or distributions from Unrestricted
Subsidiaries after June 30, 2017; plus


(g)            any amounts declined by the Lenders pursuant to Section
2.05(b)(iii)(D); minus


(h)            the portion of the Available Amount Basket utilized after the
Closing Date and on or prior to such time pursuant to Section 8.02(s) or Section
8.06(e).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate for an Interest Period of one
month plus 1%. The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.


“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or a duly authorized committee thereof, (b) with
respect to a partnership, the Board of Directors of the general partner of the
partnership, and (c) with respect to any other Person, the board or committee of
such Person serving a similar function.


“Borrower” has the meaning specified in the preamble hereto.


5

--------------------------------------------------------------------------------



“Borrower Cash Collateral” means Cash Collateral provided by the Borrower or
another Loan Party to secure the L/C Obligations and Obligations in respect of
Swingline Loans, including Cash Collateral so provided in respect of Fronting
Exposure attributable to a Defaulting Lender.


“Borrower Materials” has the meaning specified in the final paragraph of Section
7.02.


“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.


“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Sections 8.11(a) and (b) or the Consolidated Secured Leverage Ratio, the
Consolidated Total Leverage Ratio or Consolidated Total Assets on a Pro Forma
Basis.


“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Borrower ended as of the last day of the most recent
fiscal quarter of the Borrower preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.


“Canadian Dollar” and “C$” mean the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person, subject to Section 1.03(a).


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) in the case of a limited liability company, membership
interests.


“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swingline Lenders (as applicable) as collateral for L/C
Obligations, Obligations in respect of Swingline Loans, or, solely in the case
of pledges or deposits made by Lenders, obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the applicable L/C Issuer or Swingline Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than two
years


6

--------------------------------------------------------------------------------



from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or a commercial bank
organized under the laws of any other country that is a member of the OECD
having total assets in excess of $500,000,000 (or its foreign currency
equivalent at the time) or (iii) any bank whose short‑term commercial paper
rating from S&P is at least A‑1 or the equivalent thereof or from Moody’s is at
least P‑1 or the equivalent thereof (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, then an equivalent rating from such other
nationally recognized rating service acceptable to the Administrative Agent (any
such bank being an “Approved Bank”)), in each case with maturities of not more
than one year from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A‑2 (or the equivalent thereof) or better by S&P, or P‑2 (or the
equivalent thereof) or better by Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then an equivalent rating from such
other nationally recognized rating service acceptable to the Administrative
Agent) and maturing within one year of the date of acquisition, (d) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with (x) any bank meeting
the qualifications specified in clause (b) above or (y) any primary government
securities dealer reporting to the Market Reports Division of the Federal
Reserve Bank of New York, (e) direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing, or subject to tender at the option of the
holder thereof, within one year after the date of acquisition thereof; provided
that, at the time of acquisition, the long-term debt of such state, political
subdivision or public instrumentality has a rating of A (or higher) from S&P, or
A‑2 (or higher) from Moody’s (or, if at any time neither S&P nor Moody’s shall
be rating such obligations, then an equivalent rating from such other nationally
recognized rating service acceptable to the Administrative Agent), (f) overnight
bank deposits and bankers’ acceptances at any commercial bank organized in the
United States having capital and surplus in excess of $500,000,000 or a
commercial bank organized under the laws of any other country that is a member
of the OECD having total assets in excess of $500,000,000 (or its foreign
currency equivalent at the time), (g) deposits available for withdrawal on
demand and money market deposit accounts with a commercial bank organized in the
United States having capital and surplus in excess of $500,000,000 or a
commercial bank organized under the laws of any other country that is a member
of the OECD having total assets in excess of $500,000,000 (or its foreign
currency equivalent at the time), (h) investments, classified in accordance with
GAAP as current assets, in money market funds which comply with the criteria set
forth in Securities and Exchange Commission Rule 2a‑7 under the Investment
Company Act of 1940, the portfolios of which are limited to investments of the
character described in the foregoing clauses (a) through (g), and (i) with
respect to any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.


“CBI Shared Collateral Security and Pledge Agreement” means the CBI Shared
Collateral Security and Pledge Agreement, dated as of the Closing Date, by and
between the Borrower and the Collateral Agent.


“CBT” means Cincinnati Bell Telephone Company LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of the Borrower.


“CBT 1998 Notes” means CBT’s 6.30% Senior Notes due 2028.


“CBT Shared Collateral Security and Pledge Agreement” means the CBT Shared
Collateral Security and Pledge Agreement, dated as of the Closing Date, by and
between CBT and the Collateral Agent.


7

--------------------------------------------------------------------------------



“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.


“Change of Control” means an event or series of events by which:


(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the Board of Directors or equivalent governing body of the
Borrower on a fully‑diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or


(b)            there shall occur a “Change of Control” (or any comparable term)
under the 1993 Senior Notes, the 2016 Senior Notes, the CBT 1998 Notes and/or
the documents evidencing or governing any Subordinated Indebtedness.


“Channel Financing Facility” means an equipment and inventory financing credit
facility, pursuant to which the applicable lender thereunder will make available
a revolving credit facility the proceeds of which will be used to fund the
purchase from certain designated vendors of Property in the form of (a)
equipment (and related services) and/or (b) inventory, including for resale to
customers and which credit facility may be secured by a Lien in favor of the
applicable lender solely on the Property acquired with such credit facility and
the proceeds thereof.


“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B Term Loans, Incremental Term Loans (of the same Class), Extended Term Loans
(of the same Extension tranche), revolving loans outstanding under any Extended
Revolving Commitment (of the same Extension tranche and any related swingline
loans thereunder) and, when used in reference to any Commitment, shall refer to
whether such Commitment is a Revolving Commitment, a Tranche B Term Loan
Commitment, an Incremental Term Commitment (of the same Class) or an Extended
Revolving Commitment (of the same Extension tranche).


“Closing Date” means October 2, 2017.


8

--------------------------------------------------------------------------------



“Closing Date Transactions” means (a) the entering into by the Loan Parties of
the Loan Documents on the Closing Date, (b) the creation of Liens pursuant to
the Collateral Documents on the Closing Date and the initial Credit Extension
hereunder to occur on the Closing Date, (c) the Company Indebtedness
Refinancing, (d) the consummation of the OnX Acquisition and the payment of the
OnX Consideration and (e) the payment of fees and expenses in connection with
the consummation of the foregoing.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means a collective reference to all Property with respect to
which Liens in favor of the Collateral Agent (for the ratable benefit of the
Lenders) are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.


“Collateral Agent” means Morgan Stanley, in its capacity as collateral agent
under the Collateral Documents, together with any successors or assigns thereto.


“Collateral Documents” means a collective reference to the Security Agreements
and such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Sections 7.12 and 7.13.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Tranche B Term Loan Commitment of such Lender.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Class and Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.


“Committed Loan” means each Revolving Loan and the Tranche B Term Loans.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, in each case,
shall be substantially in the form of Exhibit A.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Communications System” means a system or business (a) providing (or capable of
providing) voice, data, Internet access or video transport, connection,
monitoring services or other communications, information or entertainment
services (including cable television), through any means or medium, to business
and residential customers, (b) providing (or capable of providing) facilities,
marketing, management, technical and financial (including call rating) or other
services to companies providing such transport, connection, monitoring service
or other communications and/or information services or (c) that is (or that is
capable of) constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
any system or business described above.


“Company Indebtedness Refinancing” means the repayment in full of all
Indebtedness outstanding under, and the termination of all commitments,
obligations, guarantees and security interests in respect of, the Existing
Credit Agreement on the Closing Date (other than contingent obligations not then
due and payable that expressly survive repayment in full of the Indebtedness
under the Existing Credit Agreement).


9

--------------------------------------------------------------------------------



“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, for the Borrower and the Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication,


(a) the following, in each case (other than clause (ix) below and lost profits
covered by business interruption insurance as provided under clause (x) below)
to the extent deducted in calculating such Consolidated Net Income:


(i)         Consolidated Interest Charges for such period;


(ii)        the provision for Federal, state, local and foreign income taxes
paid or accrued by the Borrower and the Restricted Subsidiaries during such
period;


(iii)       depreciation and amortization expense for such period;


(iv)       the amount of any call premium, tender premium or other similar
expense and other fees and expenses paid or to be paid by the Borrower or any
Restricted Subsidiary in connection with the refinancing, repayment, repurchase
or extinguishment of any Indebtedness during such period;


(v)        the amount of loss or discount on the sale of Transferred Assets to
any Receivables Financing SPC in connection with a Permitted Receivables
Financing;


(vi)       extraordinary, unusual or non-recurring losses, charges or expenses
for such period, including (A) restructuring charges, accruals and reserves,
severance costs (including severance or stay bonuses paid to employees,
including related employee benefits attributable to such payments), relocation
costs, retention and completion bonuses and integration costs, including any
restructuring charges and integration costs related to any acquisition
(including the OnX Acquisition and the HCOM Acquisition), project start-up
costs, transition costs, costs related to the opening, closure and/or
consolidation of offices and facilities (including the termination or
discontinuance of activities constituting a business), contract termination
costs and recruiting, signing and completion bonuses and expenses, in each case
for such period and (B) except to the extent reimbursed from the proceeds of
insurance that increased Consolidated Net Income for such period, contract
cancellation costs, network reconfiguration costs or costs with respect to acts
of god or force majeure, in each case for such period;


(vii)      other non-cash charges, write-downs, expenses, losses or items for
such period, including charges arising from, or the impact of, purchase
accounting;


(viii)     cash fees, costs, expenses or charges for such period (A) associated
with the Transactions, including such fees, costs, expenses or charges
(including rating agency fees and related expenses) related to this Agreement
and the Loan Documents and (B) related to any equity offering or repurchase,
acquisition (including the OnX Acquisition and the HCOM Acquisition),
Investment, disposition, recapitalization or restructuring, or the incurrence,
repayment, prepayment or repurchase of Indebtedness (including a refinancing
thereof) or any


10

--------------------------------------------------------------------------------



amendments, waivers or other modifications of Indebtedness (in each case,
whether or not permitted hereunder and whether or not successful);


(ix)      the full amount of pro forma “run rate” cost savings, operating
expense reductions, operational improvements and synergies (net of actual
amounts realized) that are reasonably identifiable and factually supportable
related to the Transactions or any acquisition (including the OnX Acquisition
and the HCOM Acquisition), Investment, disposition, operating improvement,
restructuring, cost savings initiative or any similar initiative or transaction,
in each case to the extent reasonably expected to be achieved within 24 months
of the consummation thereof (in each case, in the good faith determination of a
Responsible Officer of the Borrower);


(x)        charges, expenses, losses and lost profits for such period to the
extent indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any acquisition (including the OnX
Acquisition), Investment or disposition permitted by this Agreement and lost
profits covered by business interruption insurance, in each case, to extent that
coverage has not been denied and only so long as such amounts are actually
reimbursed to the Borrower or any Restricted Subsidiary during such period or
the Borrower reasonably expects that such amounts will be reimbursed within one
year after such amount is first added to Consolidated EBITDA (and if not so
reimbursed within one year, such amount shall be deducted from Consolidated
EBITDA during the next measurement period); it being understood that such amount
may subsequently be included in Consolidated EBITDA in a measurement period to
the extent of amounts actually reimbursed;


(xi)        charges related to the settlement of any Joint Pole Disputes;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (xi) during the term of this Agreement shall not exceed the Maximum Joint
Pole Dispute Amount;


(xii)      any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Contract and any unrealized losses
for such period attributable to the application of “mark-to-market” accounting
in respect of Swap Contracts; and


(xiii)      the cumulative effect for such period of a change in accounting
principles;


minus (b) the following, without duplication, in each case to the extent
included in calculating such Consolidated Net Income:


(i)         Federal, state, local and foreign income tax credits for such
period;


(ii)         all non-cash items increasing Consolidated Net Income during such
period;


(iii)       all cash expenditures made during such period in respect of any
non-cash item that was added back pursuant to clause (a)(vii) above to
Consolidated Net Income in the calculation of Consolidated EBITDA for any prior
period;


(iv)       all extraordinary, unusual or non-recurring gains, credits or income
for such period;


(v)        any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Swap Contract;


(vi)       any unrealized gains for such period attributable to the application
of “mark-to-market” accounting in respect of Swap Contracts; and


11

--------------------------------------------------------------------------------



(vii)     the cumulative effect for such period of a change in accounting
principles.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and the Restricted Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the principal portion of all obligations for
borrowed money, (b) the principal portion of all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by the
Borrower and the Restricted Subsidiaries (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) the principal portion of all obligations issued or
assumed as the deferred purchase price of Property or services purchased by the
Borrower and the Restricted Subsidiaries (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of the Borrower and the
Restricted Subsidiaries, (e) the Attributable Indebtedness with respect to
Capital Leases, (f) all unreimbursed drawings under financial letters of credit
(less the amount of any cash collateral securing any such letters of credit),
(g) the principal component or liquidation preference of all preferred Capital
Stock issued by such Person and which by the terms thereof could at any time
prior to the Maturity Date (other than pursuant to a “change of control”) be (at
the request of the holders thereof or otherwise) subject to mandatory sinking
fund payments, mandatory redemption or other acceleration, provided that, for
the avoidance of doubt, the Permitted Preferred Stock shall not constitute
Consolidated Funded Indebtedness, (h) the outstanding Attributed Principal
Amount under any Permitted Receivables Financing (regardless of whether incurred
by a Restricted Subsidiary or an Unrestricted Subsidiary of the Borrower) (all
such Indebtedness of the types described in the foregoing clauses (a) through
(h), as to any Person, “Funded Indebtedness”), (i) all Funded Indebtedness of
others secured by (or for which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, Property owned or acquired by
the Borrower and the Restricted Subsidiaries, whether or not the obligations
secured thereby have been assumed and (j) all Guarantees with respect to Funded
Indebtedness of another Person.  Notwithstanding anything to the contrary
herein, Consolidated Funded Indebtedness will exclude any Indebtedness
(“Refinanced Indebtedness”) outstanding on the last day of a fiscal quarter (or
any other determination date) which is to be refinanced pursuant to a
refinancing permitted under this Agreement with the proceeds (the “Refinancing
Proceeds”) of previously incurred refinancing Indebtedness that is included in
Consolidated Funded Indebtedness on such date (and such Refinancing Proceeds
shall not be included in Unrestricted Cash for the purpose of such calculation);
provided that (i) an irrevocable notice of redemption of, or an offer to
purchase, such Refinanced Indebtedness has been given or made (and, in the case
of an offer to purchase, not withdrawn) on or prior to such date and
(ii) Consolidated Funded Indebtedness will be increased by the amount of other
Indebtedness temporarily repaid, as of such date, with such Refinancing Proceeds
pending their use to fund such redemption or purchase of the Refinanced
Indebtedness.


“Consolidated Interest Charges” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of (a) all interest expense of the Borrower and the Restricted Subsidiaries in
connection with borrowed money (excluding all Indebtedness and payment
obligations referred to in clause (f) of the definition of Indebtedness herein,
and including capitalized interest, the interest component under Capital Leases
and the implied interest component of Permitted Receivables Financings) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP, but excluding in each case for purposes of
clauses (a) and (b) above, (i) any amortization of original issue discount,
(ii) the interest portion of any deferred payment obligation, (iii) any other
interest not payable in cash, (iv) any financing fees or other charges or
expenses, or the amortization thereof, incurred in connection with the issuance
of any Indebtedness or preferred Capital Stock or the obtaining of any


12

--------------------------------------------------------------------------------



amendment, waiver or other modification in respect of any Indebtedness or
preferred Capital Stock, (v) to the extent included in “interest expense” in
accordance with GAAP, any penalties paid or payable in connection with the
prepayment of any Indebtedness and (vi) all non‑cash interest expense due to the
initial recording of any expense item in respect of an obligation classified as
a debt obligation under FASB Interpretation No. 45 and all subsequent non‑cash
adjustments to such amount.  For purposes of the foregoing, interest shall be
determined after giving effect to any net payments made or received by the
Borrower and the Restricted Subsidiaries with respect to Swap Contracts on a
consolidated basis for any period.


“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio, for the four fiscal quarter period ending on
such date, of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Charges for such period.


“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, net income (excluding
extraordinary items) after interest expense, income taxes and depreciation and
amortization, all as determined in accordance with GAAP.  For the avoidance of
doubt, the net income of any Unrestricted Subsidiary and any other Person
(including any Person accounted for by the equity method of accounting) that is
not a Restricted Subsidiary shall be included in Consolidated Net Income for any
period to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Unrestricted Subsidiary or other Person to
the Borrower or any Restricted Subsidiary during such period.


“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Borrower and the Restricted Subsidiaries on a consolidated basis, without
duplication, the sum of the following:  (a) the principal portion of the
Obligations under the Loan Documents and (b) the principal portion of
Consolidated Funded Indebtedness that is secured by a lien on any assets of the
Borrower or its Restricted Subsidiaries (including the Attributed Principal
Amount under any Permitted Receivables Financing, but not including any Wireless
Leases).


“Consolidated Secured Leverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated Secured Indebtedness as
of such date, minus the lesser of (i) Unrestricted Cash of the Borrower and the
Restricted Subsidiaries as of such date and (ii) $50,000,000, to
(b) Consolidated EBITDA for the four fiscal quarter period ending on such date.


“Consolidated Total Assets” means, as of the last day of any fiscal quarter of
the Borrower, for the Borrower and the Restricted Subsidiaries on a consolidated
basis, total assets as determined in accordance with GAAP.


“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated Funded Indebtedness as of
such date, minus the lesser of (i) Unrestricted Cash of the Borrower and the
Restricted Subsidiaries as of such date and (ii) $50,000,000, to
(b) Consolidated EBITDA for the four fiscal quarter period ending on such date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other consensual
undertaking to which such Person is a party or by which it or any of its
Property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


13

--------------------------------------------------------------------------------



“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any L/C Issuer or any Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the


14

--------------------------------------------------------------------------------





Administrative Agent to the Borrower, each L/C Issuer, each Swingline Lender and
each other Lender promptly following such determination.


“Designated HCOM Subsidiary” means any Subsidiary of the Borrower (a) that is
designated by the Borrower as a “Designated HCOM Subsidiary” in a written notice
given to the Administrative Agent on or at any time after the Closing Date, (b)
was created solely for the purpose of issuing Permitted Escrow Debt and
activities reasonably related or incidental thereto, (c) has no assets other
than Permitted Escrow Debt Proceeds, (d) has no Indebtedness or liabilities
other than Permitted Escrow Debt and liabilities reasonably related or
incidental thereto and (e) does not engage in any activities other than issuing
Permitted Escrow Debt, holding Permitted Escrow Debt Proceeds, performing its
obligations under the HCOM Merger Agreement and activities reasonably related or
incidental to the foregoing  (including the assignment of Permitted Escrow Debt
and Permitted Escrow Debt Proceeds to the Borrower or any Guarantor, or the
merger of such Designated HCOM Subsidiary with and into the Borrower, with the
Borrower surviving, in each case, as permitted under Section 2.17 or the return
of such Permitted Escrow Debt Proceeds plus the payment of accrued interest,
fees and premiums, if any, to the holders of such Permitted Escrow Debt).


“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 8.05(b), less the amount of
cash or Cash Equivalents received by the Borrower or any Restricted Subsidiary
in connection with a subsequent Disposition of any such Designated Non-Cash
Consideration.


“Designated Wireless Subsidiary” means any Subsidiary of the Borrower
(including, as applicable, Wireless LLC) that is designated by the Borrower in a
written notice given to the Administrative Agent, substantially all the Property
of which consists of (or will upon prompt completion of transfers and
contributions contemplated at the time of such designation consist of)
Transitional Wireless Assets and/or cash and Cash Equivalents.


“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).


“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including the Capital
Stock of a Subsidiary) of the Borrower or any Restricted Subsidiary whether by
sale, lease, licensing, transfer or otherwise; provided, however, that the term
“Disposition” shall be deemed to exclude any Equity Issuance.


“Disposition Prepayment Event” means, with respect to any Disposition (other
than an Excluded Disposition), the failure of the Loan Parties to apply (or
cause to be applied) the Net Cash Proceeds of such Disposition to Eligible
Reinvestments during the Application Period, if any, for such Disposition;
provided that with respect to any Disposition, no Disposition Prepayment Event
shall be deemed to have occurred hereunder during any fiscal year until the
aggregate Net Cash Proceeds received with respect to all such Dispositions
(other than Excluded Dispositions) consummated during such fiscal year exceeds
$50,000,000 in the aggregate, and then only to the extent of such excess.


“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof or any maturity which results only in the issuance of Capital
Stock which is not itself Disqualified Stock) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date; provided, however, that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so


15

--------------------------------------------------------------------------------



redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock. Notwithstanding the preceding sentence, (i) any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Borrower to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Stock and (ii) any Capital Stock issued pursuant to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.


“Dollar” and “$” mean the lawful currency of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as determined by the Borrower and the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the remaining Weighted Average
Life to Maturity of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement fees, structuring fees, commitment fees or any other
fees not paid or payable generally to all Lenders ratably.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Eligible Reinvestment” means (a) any capital expenditures, (b) any acquisition
of assets or any business (or any substantial part thereof) used or useful in
the same or a similar line of business as the Borrower and the Restricted
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof) and (c) any Permitted Acquisition.


16

--------------------------------------------------------------------------------



“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or other legally-binding governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
materials, substances or wastes into the environment, including those related to
hazardous materials, substances or wastes, air emissions and discharges of
hazardous materials, substances or wastes to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person of (a) shares of its Capital Stock, (b) any shares of
its Capital Stock pursuant to the exercise of options or warrants, (c) any
shares of its Capital Stock pursuant to the conversion of any debt securities to
equity or the conversion of any class of equity securities to any other class of
equity securities or (d) any options or warrants relating to its Capital Stock. 
The term “Equity Issuance” shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means any of the following events that the Borrower knows or could
reasonably be expected to know occurred:  (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan or Multiemployer Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations by the Borrower or any
ERISA Affiliate that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


17

--------------------------------------------------------------------------------



“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.


“Eurodollar Rate” means:


(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative Agent
and the Borrower, as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits in the London interbank market (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR at approximately 11:00 a.m., London
time, two Business Days prior to such date for Dollar deposits with a term of
one month commencing on that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent, (ii) with respect to Revolving Loans only, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement and (iii) with respect to the Tranche B Term Loans
only, if the Eurodollar Rate shall be less than 1%, such rate shall be deemed 1%
for purposes of this Agreement.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Disposition” means, with respect to the Borrower or any Restricted
Subsidiary, any Disposition consisting of (a) the sale, lease, license, transfer
or other disposition of Property in the ordinary course of such Person’s
business, (b) the sale, lease, license, transfer or other disposition of
Property no longer used or useful in the conduct of such Person’s business,
(c) any sale, lease, license, transfer or other disposition of Property by such
Person to any Loan Party, (d) if such Person is an Excluded Subsidiary, any
sale, lease, license, transfer or other disposition of Property by such Person
to any other Excluded Subsidiary, (e) the sale, lease, transfer or other
disposition of equipment that, in the aggregate for all such equipment during
any fiscal year, has a Fair Market Value or book value, whichever is greater, of
not more than $5,000,000, (f) any Involuntary Disposition by such Person,
(g) any Disposition by such Person constituting a Permitted Investment, a
Permitted Lien or a Restricted Payment made in compliance with Section 8.06,
(h) any Disposition of Transferred Assets by such Person in connection with a
Permitted Receivables Financing, (i) the sale or discount without recourse of
accounts receivable or notes receivable for collection purposes, or the
conversion or exchange of accounts receivable into or for notes receivable in
connection with the compromise or collection thereof, each in the ordinary
course of business and not intended to constitute a financing arrangement,
(j) the disposition of cash, Cash Equivalents or investment securities in the
ordinary course of management of the investment portfolio of the applicable
Person, (k) any sale or granting of any interest in conduits, fibers, dark fiber
or an indefeasible right to use dark fiber or fiber capacity, (l) subleases of
real Property and


18

--------------------------------------------------------------------------------



licenses of Intellectual Property, in each case entered into in the ordinary
course of business and not intended to constitute a financing arrangement,
(m) Property to the extent that (i) such Property is exchanged for credit
against the purchase price of similar or replacement Property and (ii) an amount
equal to the net proceeds of such Disposition is applied to the purchase price
of similar or replacement Property, (n) any exchange of assets to the extent
qualifying for like kind treatment under Section 1031 of the Code, (o) any
Disposition attributable to any settlement of any Joint Pole Dispute and (p) any
Disposition of the Capital Stock of any Unrestricted Subsidiary.


“Excluded Information” means information regarding the Loans or the Borrower or
its Affiliates, or the respective securities of any of the foregoing, that is
not known to a Term Lender participating in an assignment to the Borrower or a
Restricted Subsidiary pursuant to Section 11.06(i) that may be material to a
decision by such Term Lender to participate in such assignment.


“Excluded Subsidiaries” means, subject to Section 7.12, (a) Cincinnati Bell
Funding LLC, each Receivables Financing SPC and any other similar special
purpose entity created in connection with a Permitted Receivables Financing,
(b) each Foreign Subsidiary, (c) any Subsidiary that is a CFC, (d) each
Subsidiary that is a Pass-Through Foreign Holdco, (e) any Subsidiary of a
Foreign Subsidiary, a CFC or a Pass-Through Foreign Holdco, (f) each Subsidiary
that is, or is created or acquired after the Closing Date as, a Joint Venture,
or that becomes a Joint Venture as a result of a permitted Disposition, (g) any
Designated Wireless Subsidiary, (h) any Unrestricted Subsidiary, (i) any
Immaterial Subsidiary and (j) each Subsidiary existing as of the Closing Date or
created or acquired after the Closing Date in respect of which (i) the Borrower
shall have advised the Administrative Agent that it could or would be a
violation of applicable Law for such Subsidiary to become or remain a Loan Party
(including under any applicable Law relating to utility or telecommunications
businesses that prohibits, restricts or requires the consent or approval of any
Governmental Authority for (A) the granting of any Lien or security interest in
any Property of such Subsidiary or (B) the incurrence of Indebtedness by such
Subsidiary), (ii) the Borrower shall have advised the Administrative Agent that
it has not been able obtain any required consent or approval of any Governmental
Authority required for such Subsidiary to become or remain a Loan Party or
confirmation that such Subsidiary may become or remain a Loan Party (including
under any applicable Law relating to utility or telecommunications businesses
that prohibits, restricts or requires the consent or approval of any
Governmental Authority for (A) the granting of any Lien or security interest in
any Property of such Subsidiary or (B) the incurrence of Indebtedness by such
Subsidiary) or (iii) the Borrower shall have determined, in consultation with
the Administrative Agent, that the contractual, operational, expense, tax or
regulatory consequences or difficulty of causing such Subsidiary to become or
remain a Guarantor would not, in light of the benefits to accrue to the Lenders,
justify such Subsidiary becoming or remaining a Loan Party, and “Excluded
Subsidiary” means any one of them.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.


19

--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 20, 2012 (as amended and/or amended and restated prior to the Closing
Date), among the Borrower, as the borrower thereunder, the guarantors from time
to time party thereto, the lenders from time to time party thereto, Morgan
Stanley, as administrative agent for the lenders, and the various other agents
and arrangers party thereto.


“Existing HCOM Credit Agreement” means that certain Credit Agreement dated as of
February 24, 2017 (as amended and/or amended and restated prior to the HCOM
Closing Date), among HCOM, the guarantors from time to time party thereto, the
lenders from time to time party thereto and CoBank, ACB, as administrative agent
for the secured parties, a joint lead arranger, bookrunner, an issuing lender
and swing line lender, Fifth Third Bank, as joint lead arranger and
co-syndicated agent, and MUFG Union Bank, N.A., as a joint lead arranger and
co-syndication agent.


“Existing Letters of Credit” means, collectively, (x) the letters of credit
described on Schedule 1.01 and (y) from and after the HCOM Closing Date, any
letters of credit outstanding pursuant to the Existing HCOM Credit Agreement on
the HCOM Closing Date and designated as an “Existing Letter of Credit” by the
Borrower to the Administrative Agent, subject to the consent of the applicable
L/C Issuer.


“Existing Revolving Borrowings” has the meaning specified in Section 2.16(c).


“Extended Revolving Commitment” has the meaning specified in Section 2.18(a).


“Extended Term Loans” has the meaning specified in Section 2.18(a).


“Extending Revolving Credit Lender” has the meaning specified in
Section 2.18(a).


“Extending Term Lender” has the meaning specified in Section 2.18(a).


“Extension” has the meaning specified in Section 2.18(a).


“Extension Offer” has the meaning specified in Section 2.18(a).


“Fair Market Value” means the price that could be negotiated in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Responsible Officer of the Borrower.


20

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b) of the Code.


“Facility” means the Term Loans of any Class, the Aggregate Revolving
Commitments, the Swingline Sublimit or the Letter of Credit Sublimit, as the
context may require.


“FCC” means the Federal Communications Commission or any successor commission or
agency of the United States having jurisdiction over the federal
telecommunications licensing of the Borrower or any of its Subsidiaries.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.


“Fee Letter” means the amended and restated arranger fee letter, dated July 24,
2017, among the Borrower and the Arrangers.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations related to such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to a Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans made by such Swingline Lender
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized, (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer(s) or
(iv) continued under a credit facility that in part or in whole replaces or
refinances this Agreement or otherwise treated in a manner satisfactory to the
applicable L/C Issuer(s), in either case, pursuant to an arrangement resulting
in the simultaneous termination (in a manner satisfactory to the Administrative
Agent, in its sole discretion)


21

--------------------------------------------------------------------------------



of the participations of the Lenders under this Agreement in such Letters of
Credit and (d) the Commitments shall have expired or been terminated in full.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” has the meaning assigned to such term in the definition of
Consolidated Funded Indebtedness in this Section 1.01.


“Funded Participations” has the meaning assigned to such term in Section
2.16(c).


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect on the Closing Date; provided,
however, that the Borrower shall be entitled to adopt and apply, at its sole
election, changes in GAAP occurring after the Closing Date (provided that any
adoption and application of such changes after the Closing Date shall be
irrevocable).


“Governmental Approval” means, with respect to any Person, any license, permit
or certificate of public convenience and necessity issued to such Person by the
FCC, any State PUC, any Local Authority or any other Governmental Authority in
connection with the operation of the Businesses.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
primary purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion or limited amount thereof,
in respect of which such Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


22

--------------------------------------------------------------------------------



“Guarantors” means a collective reference to (a) each of the Subsidiaries of the
Borrower identified as “Guarantors” on the signature pages hereto, (b) each
other Person that subsequently becomes a Guarantor by executing a Joinder
Agreement as contemplated by Section 7.12 or otherwise, (c) with respect to (i)
Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Treasury Management Agreement between any Loan Party and any Lender or Affiliate
of a Lender and (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 4.01 and 4.08) under the Guaranty, the Borrower
and (d) the successors and permitted assigns of the foregoing, and “Guarantor”
means any one of the foregoing, in each case that has not become an Excluded
Subsidiary.


“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“HCOM” means Hawaiian Telcom Holdco, Inc., a Delaware corporation.


“HCOM Acquisition” means the Borrower’s Acquisition, directly or indirectly, of
HCOM pursuant to the HCOM Merger Agreement.


“HCOM Closing Date” means the date on which the HCOM Acquisition is consummated.


“HCOM End Date” means the earliest of (a) the HCOM Facility Closing Date, (b)
the HCOM Closing Date, (c) the termination of the HCOM Merger Agreement in
accordance with the terms thereof without the closing of the HCOM Acquisition
and (d) January 9, 2019.


“HCOM Equity Consideration” means the Capital Stock of the Borrower to be
provided as consideration for the HCOM Acquisition pursuant to the HCOM Merger
Agreement.


“HCOM Facility Closing Date” means, if any HCOM Incremental Term Facility is
funded pursuant to Section 2.17(f), the date on which the proceeds thereof are
released from escrow or otherwise available to be applied by the Borrower to
consummate the HCOM Acquisition.


“HCOM L/C Issuer” means Cobank, ACB, as an issuer of Existing Letters of Credit.


“HCOM Incremental Amount” means $350,000,000.


“HCOM Incremental Equivalent Indebtedness” has the meaning specified in Section
2.17(g).


“HCOM Incremental Term Facility” has the meaning specified in Section 2.17(f).


“HCOM Indebtedness Refinancing” means the repayment in full of all Indebtedness
outstanding under, and the termination of all commitments, obligations,
guarantees and security interests in respect of, the Existing HCOM Credit
Agreement (other than contingent obligations not then due and payable that
expressly survive repayment in full of the Indebtedness under the Existing HCOM
Credit Agreement).


“HCOM Merger Agreement” means that certain Agreement and Plan of Merger
(together with the schedules and exhibits thereto) dated as of July 9, 2017,
among the Borrower, Twin Acquisition Corp. and HCOM.


23

--------------------------------------------------------------------------------



“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any Subsidiary in respect of which (a) the portion
of Consolidated Total Assets (determined on a Pro Forma Basis as of the last day
of the most recent fiscal quarter of the Borrower with respect to which the
Administrative Agent has received the Required Financial Information)
attributable thereto (on an unconsolidated basis) is less than 5% of
Consolidated Total Assets as of such date or (b) the portion of Consolidated
EBITDA (determined on a Pro Forma Basis as of the last day of the most recent
fiscal quarter of the Borrower with respect to which the Administrative Agent
has received the Required Financial Information for the fiscal quarter ending on
such date) attributable thereto (on an unconsolidated basis) for the four fiscal
quarter period then ended is less than 5% of Consolidated EBITDA for such four
fiscal quarter period; provided that if at the end of or for any fiscal quarter
during the term of this Agreement, either (x) the portion of Consolidated Total
Assets (determined on a Pro Forma Basis as of the last day of the most recent
fiscal quarter of the Borrower with respect to which the Administrative Agent
has received the Required Financial Information) attributable to all Immaterial
Subsidiaries, taken as a whole (on an unconsolidated basis), shall have exceeded
10% of Consolidated Total Assets as of such date or (y) the portion of
Consolidated EBITDA (determined on a Pro Forma Basis as of the last day of the
most recent fiscal quarter of the Borrower with respect to which the
Administrative Agent has received the Required Financial Information for the
fiscal quarter ending on such date) attributable to all Immaterial Subsidiaries,
taken as a whole (on an unconsolidated basis), for the four fiscal quarter
period then ended shall have exceeded 10% of Consolidated EBITDA for such four
fiscal quarter period, then the Borrower shall designate one or more Immaterial
Subsidiaries in writing to the Administrative Agent to cease being Immaterial
Subsidiaries until such excess has been eliminated (it being understood that no
Subsidiary that is not a Wholly Owned Subsidiary or is otherwise an Excluded
Subsidiary shall cease to be an Immaterial Subsidiary pursuant to this proviso).


“Impacted Loans” has the meaning specified in Section 3.03.


“Increase Effective Date” has the meaning specified in Section 2.16(b).


“Incremental Acquisition Term Facility” means an Incremental Term Facility
designated as an “Incremental Acquisition Term Facility” by the Borrower and the
applicable Incremental Term Loan Lenders in the applicable Incremental Facility
Agreement, the incurrence of loans under which is conditioned upon the
consummation of, and the proceeds of which will be used to finance, one or more
Permitted Acquisitions or Permitted Investments (including the refinancing of
Indebtedness in connection therewith and the payment of related fees and
expenses).


“Incremental Effective Date” means has the meaning specified in Section 2.17(c).


“Incremental Equivalent Indebtedness” has the meaning specified in
Section 2.17(g).


“Incremental Facility” means any Incremental Term Facility or any Revolving
Commitment Increase.


“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Lenders (or Persons that will become Lenders), establishing Incremental
Term Commitments or Revolving Commitment Increases and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.16 or Section 2.17.


24

--------------------------------------------------------------------------------



“Incremental Limit” means, as of any date of determination, for the purpose of
determining the availability to incur an Incremental Facility pursuant to
Section 2.16 or Section 2.17 or Incremental Equivalent Indebtedness pursuant to
Section 8.03(l)(i), an amount equal to the sum of (a) (i) $200,000,000, minus
the sum of (A) the aggregate amount of Revolving Commitment Increases, (B) the
aggregate amount of Incremental Term Commitments and (C) the aggregate amount of
Incremental Equivalent Indebtedness, in each case established or incurred prior
to such date in reliance on this clause (a)(i), plus (ii) in the case of any
Incremental Facility or Incremental Equivalent Indebtedness incurred to finance
a Permitted Acquisition or Permitted Investment, $150,000,000, minus the sum of
(A) the aggregate amount of Revolving Commitment Increases, (B) the aggregate
amount of Incremental Term Commitments and (C) the aggregate amount of
Incremental Equivalent Indebtedness, in each case established or incurred prior
to such date in reliance on this clause (a)(ii), plus (iii) in the case of any
HCOM Incremental Term Facility or HCOM Incremental Equivalent Indebtedness, the
HCOM Incremental Amount, minus the sum of (A) the aggregate amount of any HCOM
Incremental Term Facility and (B) the aggregate amount of HCOM Incremental
Equivalent Indebtedness, in each case established or incurred prior to such date
in reliance on this clause (a)(iii); (b) such additional amounts as would not
cause the Consolidated Secured Leverage Ratio to exceed 1.80 to 1.00 (or, if any
HCOM Incremental Term Facility is established pursuant to Section 2.17(f) and
the net cash proceeds thereof are or will be used to fund a portion of the HCOM
Acquisition, 2.60 to 1.00),  calculated on a Pro Forma Basis after giving effect
to any such incurrence (determined without giving effect to the cash proceeds
from any such incurrence or any amount incurred simultaneously under clause (a)
and assuming for purposes of such calculation that any Revolving Commitment
Increase is fully drawn) and the application of proceeds therefrom (and after
giving effect to any related Acquisition, Disposition, incurrence or retirement
of Indebtedness or other appropriate pro forma event); provided, that it is
understood and agreed that amounts under clause (b) may be used prior to using
any amounts available under clause (a); and (c) all voluntary prepayments of the
Tranche B Term Loans and any Incremental Term Facility originally incurred under
clause (a) (in each case, to the extent not financed with long term
Indebtedness) and all voluntary permanent commitment reductions of the Aggregate
Revolving Commitments prior to the date of any such incurrence (it being
understood that (A) the Borrower shall be deemed to have used amounts under
clause (b), if available at the time of determination, prior to utilization of
amounts under clause (a) or (c) and (B) Loans and Incremental Equivalent
Indebtedness, as applicable, may be incurred under clause (b) and one or both of
clauses (a) and (c), and proceeds from any such incurrence under such multiple
clauses may be utilized in a single transaction by first calculating the
incurrence under clause (b) and then calculating the incurrence under clause (a)
and/or (c), as applicable, and, for the avoidance of doubt, any such incurrence
under clause (a) or (c) shall not be given effect on a Pro Forma Basis for
purposes of determining the Consolidated Secured Leverage Ratio for purposes of
effectuating the incurrence under clause (b) in such single transaction).


“Incremental Term Commitment” means, as to each Incremental Term Loan Lender in
respect of an Incremental Term Facility, its obligation to make Incremental
Term Loans to the Borrower pursuant to the applicable Incremental Facility
Agreement and Section 2.01(c) or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.17 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.


“Incremental Term Facility” has the meaning specified in Section 2.17(a).


“Incremental Term Facility Closing Date” means, in respect of any Incremental
Term Facility, the date on which all of the conditions to funding of the
Incremental Term Loans under such Incremental Term Facility are satisfied and
the applicable Lenders advance the applicable Incremental Term Loans.


25

--------------------------------------------------------------------------------



“Incremental Term Loan” means an advance made by any Incremental Term Loan
Lender under an Incremental Term Facility.


“Incremental Term Loan Lender” means each Lender having an Incremental Term Loan
or an Incremental Term Commitment.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of Property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the Attributable Indebtedness
of such Person with respect to Capital Leases, (f) all net obligations of such
Person under Swap Contracts, (g) all direct and contingent reimbursement
obligations in respect of financial letters of credit, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit), (h) the principal
component or liquidation preference of all preferred Capital Stock issued by
such Person and which by the terms thereof could at any time prior to the
Maturity Date (other than pursuant to a “change of control”) be (at the request
of the holders thereof or otherwise) subject to mandatory sinking fund payments,
mandatory redemption or other acceleration, (i) the outstanding Attributed
Principal Amount under any Permitted Receivables Financing, (j) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (k) all Guarantees of such Person with respect to Indebtedness of another
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Intellectual Property” has the meaning specified in Section 6.17.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swingline Loan), the last Business Day
of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, to the extent available to all the applicable Lenders, 12 months)
thereafter (in each case, subject to the provisions of Section 3.03), as
selected by the Borrower


26

--------------------------------------------------------------------------------



in its Committed Loan Notice, or such other period that is less than 12 months
requested by the Borrower and consented to by all the applicable Lenders;
provided that:


(i)             any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of a Eurodollar Rate Loan with an Interest Period of one month or
longer, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;


(ii)            any Interest Period pertaining to a Eurodollar Rate Loan with an
Interest Period of one month or longer that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


“Investment” in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment, inventory and supplies in the ordinary course of business) or
(d) any other capital contribution to or investment in such Person, including
any Guarantee incurred for the benefit of such Person, but excluding any
Restricted Payment to such Person.  Investments which are capital contributions
or purchases of Capital Stock which have a right to participate in the profits
of the issuer thereof or are purchases of other Property shall be valued at the
amount (or, in the case of any Investment made with Property other than cash,
the Fair Market Value of such Property) actually contributed or paid (including
cash and non‑cash consideration and any assumption of Indebtedness) to purchase
such Capital Stock or other Property as of the date of such contribution or
payment less the amount of all returns of capital in respect of such Investment
(including pursuant to the Disposition or liquidation of all or part of such
Investment) through and including the date of determination.  Investments which
are loans, advances, extensions of credit or Guarantees shall be valued at the
principal amount of such loan, advance or extension of credit outstanding as of
the date of determination or, as applicable, the principal amount of the loan or
advance outstanding as of the date of determination actually guaranteed by such
Guarantees.  An exchange of assets will be deemed not to constitute an
“Investment” to the extent qualifying for like kind treatment under Section 1031
of the Code.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Borrower or
any Restricted Subsidiary.


“Involuntary Disposition Prepayment Event” means, with respect to any
Involuntary Disposition, the failure of the Loan Parties to apply (or cause to
be applied) an amount equal to the Net Cash Proceeds of such Involuntary
Disposition, if any, to make Eligible Reinvestments (including but not limited
to the repair or replacement of the Property affected by such Involuntary
Disposition) during the Application Period for such Involuntary Disposition;
provided that no Involuntary Disposition Prepayment Event shall be deemed to
have occurred hereunder during any fiscal year until the aggregate Net Cash
Proceeds received with respect to all Involuntary Dispositions occurring during
such fiscal year exceeds $50,000,000 in the aggregate, and then only to the
extent of such excess.


“IRS” means the United States Internal Revenue Service.


27

--------------------------------------------------------------------------------



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor the applicable L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.12.


“Joint Pole Dispute” means any dispute between the Borrower or any Restricted
Subsidiary (or any Person that becomes a Restricted Subsidiary) and any Joint
Pole Owner regarding reimbursement of such Joint Pole Owner for a portion of the
costs incurred by such Joint Pole Owner to remove, install and/or replace any
Joint Poles since January 1, 2012.


“Joint Pole Owner” means any Person that jointly owns any Joint Poles with the
Borrower or any Restricted Subsidiary (or any Person that becomes a Restricted
Subsidiary), including any telephone, cable, electric or other utility company
or any local municipality, county, state or other Governmental Authority.


“Joint Poles” means utility poles that are jointly owned by the Borrower or any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) and
any Joint Pole Owner.


“Joint Venture” means any corporation, limited liability company, trust, joint
venture, company or partnership which is not a Subsidiary as of the Closing Date
and in respect of which the Borrower or any Restricted Subsidiary makes (or is
deemed to make pursuant to the last paragraph of Section 8.02) an Investment
after the Closing Date that results in one or more of the Borrower or any
Restricted Subsidiary holding no more than 90% and no less than 10% of the
Capital Stock of such Person.


“Latest Maturity Date” means the latest of the Maturity Date for the Aggregate
Revolving Commitments, the Maturity Date for the Tranche B Term Loans and the
Maturity Date for any Incremental Term Facility applicable to existing
Incremental Term Loans, as of any date of determination.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


28

--------------------------------------------------------------------------------



“L/C Issuer” means Morgan Stanley in its capacity as an issuer of Letters of
Credit hereunder, each Discretionary L/C Issuer, and any successor to Morgan
Stanley or any Discretionary L/C Issuer that becomes an issuer of Letters of
Credit hereunder, and after the HCOM Closing Date, the HCOM L/C Issuer with
respect to any Existing Letters of Credit issued by it.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“LCT Election” has the meaning specified in Section 1.02(d).


“LCT Test Date” means the date specified in the applicable LCT Election;
provided that (a) with respect to any redemption, repurchase, defeasance,
satisfaction and discharge or prepayment of Indebtedness, such date shall be the
date of the irrevocable notice of such redemption, repurchase, defeasance,
satisfaction and discharge or prepayment and (b) with respect to any other
Limited Condition Transaction, such date shall be the date of the definitive
agreements for such Limited Condition Transaction.


“Lender Cash Collateral” means Cash Collateral provided by a Defaulting Lender
to secure such Lender’s obligations to fund its participation in respect of L/C
Obligations or Obligations in respect of Swingline Loans.


“Lenders” means a collective reference to the Persons identified as “Lenders” on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of assignment in accordance with the terms of Section 11.06 or
pursuant to an Incremental Facility Agreement pursuant to Section 2.16 or
Section 2.17, together with their respective successors, other than any Person
that ceases to be a Lender as a result of an assignment in accordance with the
terms of Section 11.06 or Section 11.13 or an amendment of this Agreement in
accordance with the terms of Section 11.01, and “Lender” means any one of them,
and, as the context requires, includes each Swingline Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Latest Maturity Date with respect to the Aggregate Revolving
Commitments then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


29

--------------------------------------------------------------------------------



“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“License” means any cable television franchise or any wireline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, broadband, undersea cable or other telecommunications or similar
license, authorization, registration, certificate, waiver, certificate of
compliance, franchise (including cable television and telecommunications
franchise), approval, right of way, material filing, exemption, order, or
permit, whether for the acquisition, construction or operation of any
Communications System, including the lease of any spectrum (and attendant rights
and obligations), or to otherwise provide the services related to any
Communications System, granted or issued by the FCC or any applicable State PUC
or Local Authority or other Governmental Authority.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Condition Transaction” means any (a) Investment or Acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
Acquisition of Capital Stock or otherwise) that the Borrower or any Restricted
Subsidiary is contractually committed to consummate (it being understood such
commitment may be subject to conditions precedent, which conditions precedent
may be amended, satisfied or waived in accordance with the terms of the
applicable agreement) and the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing or (b) redemption,
repurchase, defeasance, satisfaction and discharge or prepayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or prepayment.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan, as the context
may require.


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Joinder Agreement, each Incremental Facility Agreement, the Collateral
Documents, the Fee Letter and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.14 of this Agreement.


“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of them.


“Local Authority” means any local Governmental Authority having utility or
communications regulatory authority over the Borrower or any of its
Subsidiaries, or any applicable successor agency.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) a material adverse


30

--------------------------------------------------------------------------------



impairment of the ability of the Loan Parties, taken as a whole, to perform
their material obligations under the Loan Documents or (c) a material adverse
effect upon the rights or remedies, taken as a whole, of the Administrative
Agent or the Lenders under the Loan Documents.


“Material Contract” means, with respect to any Person, each contract or other
arrangement to which such Person is a party for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.


“Maturity Date” means (a) as to the Revolving Loans, Swingline Loans and Letters
of Credit (and related L/C Obligations), the day that is the fifth anniversary
of the Closing Date, (b) as to the Tranche B Term Loans, the day that is the
seventh anniversary of the Closing Date; provided that, if more than $50,000,000
in aggregate principal amount of the 2016 Senior Notes (or any permitted
refinancing thereof that does not extend the maturity thereof past the seventh
anniversary of the Closing Date) remains outstanding on April 15, 2024, the
Maturity Date of the Tranche B Term Loans shall be April 15, 2024, and (c) with
respect to any Incremental Term Facility, the final maturity specified in the
applicable Incremental Facility Agreement; provided that, if the maturity of all
or a portion of a Facility is extended pursuant to Section 2.18, the Maturity
Date with respect thereto shall be such extended maturity date as determined
pursuant to such Section.


“Maximum Joint Pole Dispute Amount” means an amount equal to (a) $7,000,000
multiplied by (b) the number of years in controversy, pro rated for partial
years.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Morgan Stanley” means Morgan Stanley Senior Funding, Inc. and its successors.


“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) and 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means (a) with respect to any Disposition or Involuntary
Disposition, the aggregate cash proceeds or Cash Equivalents received by the
Borrower or any Restricted Subsidiary in respect of such Disposition or
Involuntary Disposition, net of (i) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), (ii) Taxes paid or reasonably estimated to be payable as a result
thereof and (iii) the amount necessary to retire any Indebtedness secured by a
Permitted Lien on the related Property (it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents actually received upon the
sale or other disposition of any non-cash consideration received by any such
Borrower or Restricted Subsidiary in any Disposition or Involuntary Disposition)
and (b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, taxes and fees (including investment
banking fees, attorneys’ fees and accountants’ fees) and other reasonable and
customary out-of-pocket expenses, incurred by the Borrower or such Restricted
Subsidiary in connection therewith.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


31

--------------------------------------------------------------------------------



“Non-Pledged Subsidiaries” means, subject to Section 7.12, (a) each Unrestricted
Subsidiary, (b) each Subsidiary of an Excluded Subsidiary, (c) Cincinnati Bell
Funding LLC, each Receivables Financing SPC and any other similar special
purpose entity created in connection with a Permitted Receivables Financing,
(d) each Subsidiary that is, or is created or acquired after the Closing Date
as, a Joint Venture, or that becomes a Joint Venture as a result of a permitted
Disposition and (e) each other Subsidiary existing as of the Closing Date or
created or acquired after the Closing Date in respect of which (i) the Borrower
shall have advised the Administrative Agent that it could or would be a
violation of applicable Law for the Capital Stock of such Subsidiary to be or to
remain pledged (including under any applicable Law relating to utility or
telecommunications businesses that prohibits, restricts or requires the consent
or approval of any Governmental Authority for the pledging of such Capital
Stock), (ii) the Borrower shall have advised the Administrative Agent that it
has not been able obtain any required consent or approval of any Governmental
Authority required for the Capital Stock of such Subsidiary to be or to remain
pledged or confirmation that such Capital Stock may be or remain pledged
(including under any applicable Law relating to utility or telecommunications
businesses that prohibits, restricts or requires the consent or approval of any
Governmental Authority for the pledging of such Capital Stock) or (iii) the
Borrower shall have determined, in consultation with the Administrative Agent,
that the contractual, operational, expense, tax or regulatory consequences or
difficulty of the Capital Stock of such Subsidiary being or remaining pledged
would not, in light of the benefits to accrue to the Lenders, justify such
Capital Stock being or remaining pledged, and “Non‑Pledged Subsidiary” means any
one of them.


“Non-Shared Collateral Security and Pledge Agreement” means the Non-Shared
Collateral Security and Pledge Agreement, dated as of the Closing Date, among
the Loan Parties signatories thereto and the Collateral Agent.


“Note” or “Notes” means the Revolving Notes, the Swingline Note and/or the
Tranche B Term Notes, individually or collectively, as appropriate.


“Obligations” means a collective reference to all advances to, and debts,
liabilities, obligations, covenants and duties of, the Loan Parties (or any Loan
Party, as the context may require) arising under (a) any Loan Document with
respect to any Loan or Letter of Credit, (b) any Secured Hedge Agreement and
(c) all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender, in each case whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses, costs and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligation with respect to such Loan Party.


“OECD” means the Organisation for Economic Co-operation and Development and its
successors.


“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
a Responsible Officer of the Borrower.


“OnX” means OnX Holdings LLC, a Delaware limited liability company.


“OnX Acquisition” means the Borrower’s Acquisition, directly or indirectly, of
OnX pursuant to the OnX Merger Agreement.


“OnX Consideration” means the cash consideration to be paid pursuant to the OnX
Merger Agreement.


32

--------------------------------------------------------------------------------



“OnX Merger Agreement” means that certain Agreement and Plan of Merger (together
with the schedules and exhibits thereto) dated as of July 9, 2017, among the
Borrower, Yankee Acquisition LLC, MLN Holder Rep LLC, solely in its capacity as
representative, and OnX.


“OnX Specified Representations” means such of the representations and warranties
made by OnX with respect to OnX in the OnX Merger Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower (or an
Affiliate of the Borrower) has the right to terminate its (or its Affiliates’)
obligations under the OnX Merger Agreement or decline to consummate the OnX
Acquisition as a result of a breach of such representations and warranties in
the OnX Merger Agreement.


“Open Market Purchase” has the meaning specified in Section 11.06(i).


“Operating Lease” means, as applied to any Person, any lease (including leases
which may be terminated by the lessee at any time) of any Property (whether
real, personal or mixed) which is not a Capital Lease.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Permitted Equity” means any Capital Stock of the Borrower (other than
common stock) that (a) is a security that is not guaranteed or secured and ranks
junior in right of payment to the Obligations and the Senior Notes in all
respects, (b) has a term extending to at least 91 days after Latest Maturity
Date in effect on the date of the issuance thereof (or, if such Capital Stock
was issued on or prior to the Closing Date, in effect on the Closing Date) and
is not mandatorily redeemable or putable prior to such date (other than pursuant
to a “change of control”) and (c) if convertible or exchangeable, is convertible
or exchangeable into the common stock of the Borrower or other Capital Stock of
the Borrower satisfying the conditions of clauses (a) and (b) of this
definition.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
or Swingline Loans, as the case may be, occurring on


33

--------------------------------------------------------------------------------



such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Pass-Through Foreign Holdco” means any Domestic Subsidiary that has no material
assets other than Capital Stock in one or more CFCs or Pass-Through Foreign
Holdcos.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub.  L. 107-56, signed into law October 26, 2001.


“PBGC” means the United States Pension Benefit Guaranty Corporation.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.


“Permitted Acquisition” means (a) any Acquisition by the Borrower or any
Restricted Subsidiary permitted pursuant to the terms of Section 8.02(h) and (b)
the HCOM Acquisition.


“Permitted Escrow Debt” means HCOM Incremental Equivalent Indebtedness or an
HCOM Incremental Term Facility that is issued or borrowed, by a Designated HCOM
Subsidiary and (a) as to which neither the Borrower nor any Restricted
Subsidiary is directly or indirectly liable as a guarantor or otherwise, or
constitutes the lender, and (b) the proceeds of which shall be escrowed to
finance the  HCOM Indebtedness Refinancing, the consummation of the HCOM
Acquisition and the payment of the fees and expenses and premium, if any,
incurred in connection with the foregoing.


“Permitted Escrow Debt Proceeds” means the proceeds of any Permitted Escrow
Debt, plus an amount sufficient to pay fees, accrued interest, related expenses
and premium, if any, in respect of such Permitted Escrow Debt from the issuance
thereof to the termination date of such escrow and the applicable escrow
account, plus any other amounts required to be deposited in the applicable
escrow account pursuant to the terms of the applicable escrow agreement.


“Permitted Intercreditor Agreement” means, with respect to any Indebtedness
secured on a pari passu basis with, or a junior basis to, the Obligations, an
intercreditor agreement, in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent, that contains customary terms and
conditions (as determined jointly by the Borrower and the Administrative Agent,
in their reasonable discretion) for similar intercreditor agreements between
holders of senior secured credit facilities and holders of the same type of
Indebtedness as such Indebtedness.


“Permitted Investments” means, at any time, Investments by the Borrower or any
Restricted Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.01.


34

--------------------------------------------------------------------------------



“Permitted Preferred Stock” means the 6¾% Cumulative Convertible Preferred Stock
of the Borrower.


“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary or Unrestricted Subsidiary pursuant to which it may sell, convey,
contribute to capital or otherwise transfer (which sale, conveyance,
contribution to capital or transfer may include or be supported by the grant of
a security interest) Transferred Assets (a) to any Receivables Financier, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Transferred Assets or interests in such Transferred Assets or (b)
directly to one or more investors or other purchasers (other than the Borrower
or any Subsidiary), it being understood that a Permitted Receivables Financing
may involve (i) one or more sequential transfers or pledges of the same
Transferred Assets, or interests therein, e.g., a sale, conveyance or other
transfer to a Receivables Financing SPC followed by a pledge of the Transferred
Assets to secure Indebtedness incurred by the Receivables Financing SPC, and all
such transfers, pledges and Indebtedness incurrences shall be part of and
constitute a single Permitted Receivables Financing and (ii) periodic transfers
or pledges of Transferred Assets and/or revolving transactions in which new
Transferred Assets, or interests therein, are transferred or pledged upon
collection of previously transferred or pledged Transferred Assets, or interests
therein; provided that any such transactions shall provide for recourse to such
Subsidiary (other than any Receivables Financing SPC) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Transferred
Assets and to the extent of other customary securitization undertakings.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Platform” has the meaning specified in Section 7.02.


“PNC” means PNC Bank, National Association and its successors.


“Principal Amortization Payment” means a principal payment on the Tranche B Term
Loans as set forth in Section 2.07(c).


“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date of the financial covenants set forth in Sections 8.11(a) and
(b) or any calculation of the Consolidated Secured Leverage Ratio, the
Consolidated Total Leverage Ratio or Consolidated Total Assets for any other
purpose under this Agreement (including for purposes of the definition of
“Applicable Rate” in this Section 1.01) in respect of a proposed transaction (a
“Specified Transaction”) as of the date on which such Specified Transaction is
to be effected, the making of such calculation after giving effect on a
pro forma basis to:


(a)            the consummation of such Specified Transaction as of the first
day of the applicable Calculation Period;


(b)            the assumption, incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary (including any Person which became a
Restricted Subsidiary pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of


35

--------------------------------------------------------------------------------



the applicable Calculation Date (taking into account any Swap Contract
applicable to such Indebtedness if such Swap Contract has a remaining term in
excess of 12 months)); and


(c)            the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by the Borrower or any
Restricted Subsidiary (including any Person which became a Restricted Subsidiary
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Calculation Period.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Public Lenders” has the meaning specified in Section 7.02.


“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Real Properties” means, at any time, a collective reference to each of the
facilities and real Properties owned, leased or operated by the Borrower or any
Restricted Subsidiary at such time.


“Receivables Financier” means any Person that is not the Borrower or any
Subsidiary or Affiliate of the Borrower (other than a Receivables Financing SPC)
that acts as the investor or lender with respect to a Permitted Receivables
Financing.


“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which the Borrower or
any Restricted Subsidiary sells, contributes or otherwise conveys any
Transferred Assets in connection with such Permitted Receivables Financing.


“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Refinancing Commitments” means the Refinancing Revolving Commitments and/or
Refinancing Term Loan Commitments, as the context may require.


“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Refinancing
Revolving Lenders or Refinancing Term Lenders, establishing Refinancing
Revolving Commitments or Refinancing Term Loan Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.19.


“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, refinances or replaces
such Original Indebtedness; provided that (a) the aggregate principal amount of
such Refinancing Indebtedness shall not exceed the principal amount of such
Original Indebtedness except by an amount not greater than accrued and unpaid
interest on such Original Indebtedness, any original issue discount applicable
to such Refinancing Indebtedness and any fees, premiums and expenses relating to
such extension, renewal or refinancing; (b) the stated


36

--------------------------------------------------------------------------------



final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) the Weighted Average Life to Maturity of such
Refinancing Indebtedness shall not be shorter than the remaining Weighted
Average Life to Maturity of such Original Indebtedness; (d) such Refinancing
Indebtedness shall not constitute an obligation (including any Guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; (f) if such Original Indebtedness was unsecured, such
Refinancing Indebtedness shall be unsecured; (g) if such Original Indebtedness
was secured, such Refinancing Indebtedness shall not be secured by any Lien on
any asset other than the assets that secured such Original Indebtedness or, to
the extent such assets would have been required to secure such Original
Indebtedness pursuant to the terms thereof, that are proceeds and products of,
or after-acquired property that is affixed or incorporated into, the assets that
secured such Original Indebtedness; and (h) if such Original Indebtedness was
secured by the Collateral (i) on a pari passu basis with the Obligations, such
Refinancing Indebtedness, if secured by the Collateral, shall be secured on a
pari passu basis with or on a junior basis to the Obligations or (ii) on a
junior basis to the Obligations, such Refinancing Indebtedness, if secured by
the Collateral, shall be secured on a junior basis to the Obligations, and, in
each case, the secured parties thereunder, or a trustee or collateral agent on
their behalf, shall have become a party to a Permitted Intercreditor Agreement
with the Administrative Agent and/or the Collateral Agent (and the
Administrative Agent and the Collateral Agent hereby agree to execute and
deliver, on behalf of the Lenders and the other holders of the Obligations, such
Permitted Intercreditor Agreement).


“Refinancing Lender” means a Refinancing Revolving Lender and/or a Refinancing
Term Lender, as the context may require.


“Refinancing Loans” means Refinancing Revolving Loans and/or a Refinancing Term
Loans, as the context may require.


“Refinancing Revolving Commitments” has the meaning specified in Section
2.19(a).


“Refinancing Revolving Lender” has the meaning specified in Section 2.19(a).


“Refinancing Revolving Loans” has the meaning specified in Section 2.19(a).


“Refinancing Term Lender” has the meaning specified in Section 2.19(a).


“Refinancing Term Loan Commitments” has the meaning specified in Section
2.19(a).


“Refinancing Term Loans” has the meaning specified in Section 2.19(a).


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease, as reasonably determined by the Borrower at the time
such lease is entered into.


37

--------------------------------------------------------------------------------



“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Repricing Transaction” means (a) any prepayment, repayment or refinancing of
the Tranche B Term Loans with the proceeds of any long-term bank debt financing
or any other financing similar to such Indebtedness (including by way of
conversion by a Lender of its Tranche B Term Loans into new term loans)
incurred, for the primary purpose of reducing interest costs, by the Borrower or
any Restricted Subsidiary from a substantially concurrent issuance or incurrence
of such Indebtedness for which the Effective Yield for the respective Type of
such Indebtedness payable thereon on the date of such voluntary prepayment is
lower than the Effective Yield on such date for the Tranche B Term Loans of the
respective equivalent Type, (b) any amendment or other modification to this
Agreement that reduces the Effective Yield in respect of the Tranche B Term
Loans or (c) any prepayment made to a Lender as the result of a mandatory
assignment of all or a portion of its Tranche B Term Loans pursuant to
Section 11.13 following such Lender’s failure to consent to an amendment to this
Agreement described in clause (b) of this definition.  Notwithstanding the
foregoing, it is understood and agreed that any such transaction (i) in
connection with a Change of Control or (ii) in connection with the refinancing
or replacement of any Tranche B Term Loans in connection with the financing of a
Permitted Acquisition with an aggregate purchase price to be paid by the
Borrower or any Restricted Subsidiary in excess of $100,000,000 shall not be a
“Repricing Transaction”.


“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.


“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to subsection (a) or (b) of Section 7.01 for such fiscal period or
quarter and (b) the Compliance Certificate of a Responsible Officer of the
Borrower required by Section 7.02(a) to be delivered with the financial
statements described in clause (a) above.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments (and participations therein) and the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein (subject in each case to Section 11.01(c)); provided that
whenever there are one or more Defaulting Lenders, the unfunded Commitments (and
participations therein) and the outstanding Loans, L/C Obligations and
participations therein of each such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modifications
pursuant to Section 11.01 (subject in each case to Section 11.01(c))).


“Required Revolving Lenders” means, at any time, Lenders holding in the
aggregate more than 50% of (a) the unfunded Revolving Commitments (and
participations therein) and the outstanding Revolving Loans, L/C Obligations and
participations therein or (b) if the Revolving Commitments have been terminated,
the outstanding Revolving Loans, L/C Obligations and participations therein
(subject in each case to Section 11.01(c)); provided that whenever there are one
or more Defaulting Lenders, the unfunded Revolving Commitments (and
participations therein) and the outstanding Revolving Loans, L/C Obligations and
participations therein of each such Defaulting Lender shall not be included in
determining whether the Required Revolving Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modifications pursuant to Section 11.01 (subject in each case to Section
11.01(c))).


38

--------------------------------------------------------------------------------



“Required Tranche B Term Lenders” means, at any time, Lenders holding in the
aggregate more than 50% of the outstanding Tranche B Term Loans (subject in each
case to Section 11.01(c)); provided that whenever there are one or more
Defaulting Lenders, the Tranche B Term Loans of each such Defaulting Lender
shall not be included in determining whether the Required Tranche B Term Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modifications pursuant to Section 11.01 (subject in
each case to Section 11.01(c))).


“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Loan Party (or the equivalent of any of the foregoing).  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means, with respect to any Person, (a) any dividend or
other payment or distribution, direct or indirect, on account of any shares of
any class of Capital Stock of such Person, now or hereafter outstanding
(including any payment in connection with any dissolution, merger, consolidation
or disposition involving the Borrower or any Restricted Subsidiary), or to the
holders, in their capacity as such, of any shares of any class of Capital Stock
of such Person, now or hereafter outstanding, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of such Person, now or hereafter
outstanding; provided that no such dividend, distribution, redemption,
retirement, acquisition or other payment shall constitute a “Restricted Payment”
to the extent made solely with the Capital Stock of such Person (other than
Disqualified Stock).  Notwithstanding anything to the contrary herein, payment
of the HCOM Equity Consideration shall not constitute a “Restricted Payment”.


“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Resulting Revolving Borrowings” has the meaning specified in Section 2.16(c).


“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by an L/C Issuer under any Letter
of Credit denominated in an Alternative Currency and (iv) such additional dates
as the Administrative Agent or any L/C Issuer shall determine or the Required
Revolving Lenders shall require.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement, including as a result of a Revolving Commitment
Increase pursuant to Section 2.16(a).


“Revolving Commitment Increase” means has the meaning specified in
Section 2.16(a).


39

--------------------------------------------------------------------------------



“Revolving Lender” means a Lender (including any Additional Revolving Lender)
with a Revolving Commitment or that holds a Revolving Loan, Swingline Loan or
L/C Obligation or has any participation pursuant to Section 2.03 or 2.04 in any
L/C Obligation or Swingline Loan.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.


“Sale and Leaseback Transaction” means any arrangement pursuant to which the
Borrower or any Restricted Subsidiary, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease, a Capital Lease or a lease otherwise accounted for as
Indebtedness, of any Property (a) which such Borrower or Restricted Subsidiary,
as applicable, has sold or transferred (or is to sell or transfer) to a Person
which is not the Borrower or a Restricted Subsidiary and (b) which the Borrower
or such Restricted Subsidiary, as applicable, intends to use for substantially
the same purpose as any other Property which has been substantially
contemporaneously sold or transferred (or is to be sold or transferred) by the
Borrower or such Restricted Subsidiary to another Person which is not the
Borrower or a Restricted Subsidiary.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Hedge Agreement” means any Swap Contract of the Borrower or any
Restricted Subsidiary that (a) is in effect on the Closing Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Closing Date
or (b) is entered into after the Closing Date with a counterparty that is a
Lender or an Affiliate of a Lender at the time such Swap Contract is entered
into.


“Security Agreements” means a collective reference to the Non-Shared Collateral
Security and Pledge Agreement and the Shared Collateral Security and Pledge
Agreements.


“Senior Notes” means a collective reference to the 1993 Senior Notes and the
2016 Senior Notes.


“Shared Collateral Security and Pledge Agreements” means, collectively, the CBI
Shared Collateral Security and Pledge Agreement and the CBT Shared Collateral
Security and Pledge Agreement.


40

--------------------------------------------------------------------------------



“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Solvency Certificate” has the meaning specified in Section 5.01(e).


“Specified Loan Party” has the meaning specified in Section 4.08.


“Specified Notes” means the CBT 1998 Notes and the 1993 Senior Notes in each
case outstanding on the Closing Date.


“Specified Representations” means the representations and warranties made in
Sections 6.01(a) and 6.01(b), Sections 6.02(a) and 6.02(b)(i), Section 6.04,
Section 6.14, Section 6.18, Section 6.20 and Section 6.21.


“Specified Transaction” has the meaning assigned to such term in the definition
of “Pro Forma Basis” set forth in this Section 1.01.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that any L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.


“State PUC” means any state Governmental Authority having utility or
communications regulatory authority over the Borrower or any of its
Subsidiaries, or any applicable successor agency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subordinated Indebtedness” means any Indebtedness of any of the Loan Parties
having an aggregate principal amount in excess of the Threshold Amount that by
its terms is subordinated in right of payment to the Obligations.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary


41

--------------------------------------------------------------------------------



voting power for the election of directors or other governing body (other than
Capital Stock having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower (but shall not include any Designated
Wireless Subsidiary).  Notwithstanding anything to the contrary set forth
herein, (i) “Subsidiary” shall not include any employee benefit plan or any
trust related to such plan, (ii) no Unrestricted Subsidiary or Designated
Wireless Subsidiary shall constitute a “Subsidiary” of the Borrower for any
purpose under this Agreement or shall be subject to any of representations and
warranties, affirmative or negative covenants or Event of Default provisions of
this Agreement and (iii) the assets, results of operations and Indebtedness of
each Unrestricted Subsidiary and each Designated Wireless Subsidiary will not be
taken into account for the purposes of determining compliance with the financial
covenants set forth in Section 8.11 (it being understood that the designation
and capitalization of an Unrestricted Subsidiary or a Designated Wireless
Subsidiary will be treated as a Specified Transaction as contemplated by the
definition of “Pro Forma Basis” set forth in this Section 1.01).


“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross‑currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s) and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark‑to‑market value(s) for such
Swap Contracts, as determined based upon one or more mid‑market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).


“Swingline” means the revolving credit facility made available by the Swingline
Lenders pursuant to Section 2.04.


“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.


“Swingline Lender” means each of Morgan Stanley and PNC, each in its capacity as
a provider of Swingline Loans, and any successor Swingline Lender hereunder.


“Swingline Loan” has the meaning specified in Section 2.04(a).


“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


42

--------------------------------------------------------------------------------



“Swingline Note” has the meaning specified in Section 2.04(g).


“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitment” means any Tranche B Term Loan Commitment or Incremental
Term Commitment, as applicable.


“Term Lender” means, at any time, any Lender that has a Term Commitment or
Term Loan, as applicable, at such time.


“Term Loan” means any Tranche B Term Loan, any Incremental Term Loan and/or any
Extended Term Loans, as applicable.


“Threshold Amount” means $35,000,000.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.


“Tranche B Amortization Start Date” means the end of the first full fiscal
quarter of the Borrower following the first to occur of (a) the HCOM Closing
Date and (b) the latest of (i) the date on which the Borrower’s ability to draw
any HCOM Incremental Term Facility shall have been reduced to zero and (ii) if
any HCOM Incremental Term Facility is established, the HCOM Facility Closing
Date.


“Tranche B Term Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Tranche B Term Loan Commitment at such time and (b) at any
time after the Closing Date, any Lender that holds Tranche B Term Loans at such
time.


“Tranche B Term Loan” has the meaning specified in Section 2.01(b).


“Tranche B Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche B Term Loans to the Borrower on the Closing Date
pursuant to Section 2.01(b) in the principal amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be adjusted from time to time
in accordance with this Agreement.  The aggregate principal amount of the
Tranche B Term Loan Commitments of all of the Lenders as in effect on the
Closing Date is $600,000,000.


“Tranche B Term Note” has the meaning specified in Section 2.11(a).


“Transactions” means (a) the Closing Date Transactions, (b) the HCOM
Indebtedness Refinancing, (c) the consummation of the HCOM Acquisition and (d)
the payment of fees and expenses in connection with the consummation of the
foregoing.


“Transferred Assets” means any accounts receivable, notes receivable, rights to
future lease payments or residuals (collectively, the “Receivables”) owed to or
owned by the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such


43

--------------------------------------------------------------------------------



Receivables, all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
Receivables and all guarantees or other obligations in respect of such
Receivables, all proceeds of such Receivables and other assets which are of the
type customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.


“Transitional Wireless Assets” means, in connection with any Wireless
Disposition (before or after the Closing Date) that involves sales or transfers
to a purchaser to be effected in more than one step, wireless towers, tower
leases, customer relationships and other Property of Wireless LLC or any other
Designated Wireless Subsidiary that remain directly owned (including by Wireless
LLC or such other Designated Wireless Subsidiary) by the Borrower for a period
of time after the consummation of such Wireless Disposition.


“Treasury Management Agreement” means any agreement of the Borrower or any
Restricted Subsidiary governing the provision of treasury or cash management
services, including deposit accounts, funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, purchasing cards, account reconciliation and reporting and trade
finance services.


“Type” means, with respect to any Revolving Loan or Tranche B Term Loans, its
character as a Base Rate Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Cash” means as of any date of determination, the aggregate amount
of unrestricted cash and Cash Equivalents of the Borrower and the Restricted
Subsidiaries on a consolidated basis as of such date; provided that the
aggregate amount of such cash and Cash Equivalents of Foreign Subsidiaries shall
be determined by the Borrower in good faith after giving effect to any taxes
payable in connection with distributing such cash or Cash Equivalents to the
Borrower or any other Loan Party (whether by dividend or repayment of loans or
accounts receivable or otherwise).


“Unrestricted Subsidiary” means (i) on the Closing Date, Cincinnati Bell Funding
LLC and each of its Subsidiaries, (ii) any Subsidiary of the Borrower designated
as an Unrestricted Subsidiary pursuant to Section 7.15 subsequent to the date
hereof, (iii) any Subsidiary of an Unrestricted Subsidiary and (iv) any
Designated HCOM Subsidiary.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.


44

--------------------------------------------------------------------------------



“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
100% of whose Capital Stock (other than directors, qualifying shares or nominee
or other similar shares required pursuant to applicable Laws) is at the time
owned by such Person directly or indirectly through other Persons 100% of whose
Capital Stock (other than directors, qualifying shares or nominee or other
similar shares required pursuant to applicable Laws) is at the time owned,
directly or indirectly, by such Person.


“Wireless Disposition” means any Disposition (whether before or after the
Closing Date) of all or any portion of the Capital Stock of Wireless LLC or any
other Designated Wireless Subsidiary held by the Borrower or any Restricted
Subsidiary and/or all or any portion of the Property of Wireless LLC or any
other Designated Wireless Subsidiary.


“Wireless Leases” means the existing leases by Cincinnati Bell Wireless, LLC or
any other Designated Wireless Subsidiary with respect to the tower and
transmitter sites used to provide wireless telephone services (including, as
applicable, real property, related improvements and equipment and related lease,
sub-lease, license, contract and other rights).


“Wireless LLC” means Cincinnati Bell Wireless, LLC, an Ohio limited liability
company.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02             Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) any
references to “the date hereof”, “the date of this Agreement” and references of
similar import shall be deemed to refer to the Closing Date.


(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”


45

--------------------------------------------------------------------------------



(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)                Notwithstanding anything in this Agreement or any Loan
Document to the contrary, when determining (i) compliance on a Pro Forma Basis
with the financial covenants set forth in Section 8.11, the Consolidated Secured
Leverage Ratio, the Consolidated Total Leverage Ratio, the Consolidated Interest
Coverage Ratio or a percentage of Consolidated Total Assets, (ii) the amount or
availability of the Available Amount Basket or any other basket based on any
financial ratio or metric, (iii) whether a Default or Event of Default has
occurred and is continuing or (iv) the accuracy of any representation or
warranty, in each case in connection with a Limited Condition Transaction, the
date of determination shall, at the election of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), be the LCT Test Date, after giving effect on a
Pro Forma Basis to such Limited Condition Transaction and the other transactions
to be entered into in connection therewith (including the incurrence of
Indebtedness or Liens and the use of proceeds thereof) as if they had occurred
at the beginning of the most recently ended period of four fiscal quarters of
the Borrower ending prior to the LCT Test Date for which the Administrative
Agent shall have received the Required Financial Information (or, with respect
to any determination of any financial ratio or metric for any Person and its
Subsidiaries to be acquired in such Limited Condition Transaction, the specified
applicable period therefor).  For the avoidance of doubt, if the Borrower has
exercised such option and any of such ratios, metrics or amounts for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, metric or amount, including due to
fluctuations in Consolidated EBITDA, at or prior to the consummation of the
Limited Condition Transaction, such ratio, metric or amount will be deemed not
to have been exceeded as a result of such fluctuations solely for purposes of
determining whether such provision has been satisfied in connection with such
Limited Condition Transaction.  If the Borrower makes such LCT Election in
connection with any Limited Condition Transaction, then (A) in connection with
any subsequent calculation of any ratio, metric or amount (but, for the
avoidance of doubt, not for purposes of determining whether the Borrower has
actually complied with Section 8.11 itself) on or following the relevant LCT
Test Date and prior to the earlier of (x) the date on which such Limited
Condition Transaction is consummated and (y) the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio,
metric or amount shall be calculated on a Pro Forma Basis assuming that such
Limited Condition Transaction and any other transactions in connection therewith
(including any incurrence of Indebtedness or Liens and the use of proceeds
thereof) have been consummated and (B) such ratio, metric or amount availability
shall not be tested at the time of consummation of such Limited Condition
Transaction.


1.03             Accounting Terms.


(a)               Generally.  Except as otherwise specifically prescribed
herein, all accounting terms not specifically defined herein shall be construed
in conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements (with such changes as may be approved
by the Borrower’s accountants, subject to subsection (b) of this Section 1.03).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015.


46

--------------------------------------------------------------------------------



(b)                Changes in GAAP.  The Borrower shall be entitled to adopt and
apply, at its sole election, changes in GAAP occurring after the Closing Date;
provided that any adoption and application of such changes after the Closing
Date shall be irrevocable.


(c)                Pro Forma Effect of Dispositions and Acquisitions. 
Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made under the financial covenants set forth in
Section 8.11 and all calculations of the Consolidated Secured Leverage Ratio,
the Consolidated Total Leverage Ratio and Consolidated Total Assets for any
other purpose under this Agreement (including for purposes of the definitions of
“Applicable Rate” and “Pro Forma Basis” set forth in Section 1.01), (i) after
consummation of any Disposition by the Borrower or any Restricted Subsidiary of
any Restricted Subsidiary or any business unit, division, product line or line
of business (other than any Disposition for consideration in an aggregate amount
for such Disposition not to exceed $50,000,000), income statement items (whether
positive or negative) and capital expenditures attributable to the Property
disposed of shall be excluded for the applicable period, (ii) after consummation
of any Acquisition by the Borrower or any Restricted Subsidiary of any
Restricted Subsidiary or any business unit, division, product line or line of
business (other than any Acquisition for consideration in an aggregate amount
for such Acquisition not to exceed $50,000,000), income statement items (whether
positive or negative) and capital expenditures attributable to the Person or
Property acquired shall, to the extent not otherwise included in such income
statement items for the Borrower or any Restricted Subsidiary in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01, be
included for the applicable period and (iii) pro forma adjustments may be
included for the applicable period to the extent that such adjustments would
give effect to items that are (1) directly attributable to such transaction,
(2) expected to have a continuing impact on the Borrower or any Restricted
Subsidiary and (3) factually supportable.


1.04             Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number within the number of places by which such ratio is expressed
herein (with a rounding‑up if there is no nearest number).


1.05            Times of Day; Rates.


(a)                Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).


(b)               The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration of, submission of quotes relating to or forming
the basis of, or other determination of LIBOR (or any comparable or successor
rate thereto) reflected on the applicable Reuters screen page or published by
any other commercially available source, as contemplated by the definition of
“Eurodollar Rate”.


1.06            Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such


47

--------------------------------------------------------------------------------



Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


1.07            Additional Alternative Currencies.


The Borrower may from time to time request that Letters of Credit be issued by
an L/C Issuer in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  Such request shall be subject to the
approval of the Administrative Agent and the applicable L/C Issuer. If the
Administrative Agent and the applicable L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
Letter of Credit issuances with respect to such L/C Issuer.


1.08             Exchange Rates; Currency Equivalents.


(a)                The Administrative Agent or an L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or such L/C
Issuer, as applicable.


(b)               Wherever in this Agreement in connection the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01             The Loans.


(a)                Revolving Loans.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans (each such
loan, a “Revolving Loan”) to the Borrower (or to distribute as directed by the
Borrower the proceeds of such Revolving Loan to the Borrower) from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment.  Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may


48

--------------------------------------------------------------------------------



borrow under this Section 2.01, prepay under Section 2.05(a) and reborrow under
this Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.


(b)               Tranche B Term Loans.  Subject to the terms and conditions set
forth herein, each Lender having a Tranche B Term Loan Commitment as of the
Closing Date agrees to make its portion of a term loan (the “Tranche B Term
Loans”) to the Borrower on the Closing Date in an amount equal to such Lender’s
Tranche B Term Loan Commitment.  Amounts repaid or prepaid on the Tranche B Term
Loans may not be reborrowed.  The Tranche B Term Loans may consist of Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.


(c)                Incremental Term Loans. Subject to the terms and conditions
set forth herein, each Incremental Term Loan Lender having an Incremental Term
Commitment under the relevant Incremental Term Facility severally agrees to make
Incremental Term Loans pursuant to such Incremental Term Facility in an amount
equal to its Incremental Term Commitment under such Incremental Term Facility to
the Borrower on the applicable Incremental Term Facility Closing Date.  The
applicable Borrowing shall consist of Incremental Term Loans made simultaneously
by the applicable Incremental Term Loan Lenders in accordance with their
respective Incremental Term Commitments under such Incremental Term Facility. 
Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed.  Incremental Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.


2.02             Borrowings, Conversions and Continuations of Committed Loans.


(a)                Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the irrevocable notice from the Borrower to the Administrative
Agent, which may be given by telephone (provided that such telephonic notice
complies with the information requirements of the form of a Committed Loan
Notice attached hereto).  Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three Business Days prior to
the requested date of any Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Committed Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c) and Section 2.04(c), each Borrowing of or conversion
to Base Rate Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (1) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (2) the requested date (which shall be a Business Day) of
the Borrowing, conversion or continuation, as the case may be, (3) the principal
amount of Committed Loans to be borrowed, converted or continued, (4) the Type
of Committed Loans to be borrowed or to which existing Committed Loans are to be
converted and (5) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding the foregoing or anything to the contrary herein,
all Borrowings made on the Closing Date shall be made as Base Rate Loans unless
no later than one Business Day (or such shorter period as


49

--------------------------------------------------------------------------------



may be acceptable to the Administrative Agent) prior to the Closing Date the
Borrower shall have delivered to the Administrative Agent (A) a Committed Loan
Notice requesting that the Lenders make the Tranche B Term Loans, and if
applicable, Revolving Loans, as Eurodollar Rate Loans on the Closing Date and
(B) a letter in form and substance reasonably acceptable to the Administrative
Agent indemnifying the Lenders for losses, costs and expenses of the type
identified in Section 3.05 of this Agreement as a result of such Borrowing
failing to occur on the date specified in such Committed Loan Notice.


(b)              Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.01 and/or Section 5.02, as
applicable, the Administrative Agent shall make all funds so received available
to the Borrower (or will distribute as directed by the Borrower the proceeds of
such Revolving Loan to the Borrower) in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Borrowing consisting of Revolving Loans is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing first shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.


(c)               Subject to Section 3.05, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  If an Event of Default under Section 9.01(a) or 9.01(g)
or, at the request of the Required Lenders (or the Required Revolving Lenders or
the Required Tranche B Term Lenders, as applicable), any other Event of Default
shall have occurred and be continuing, no Loans (of the applicable Class, in the
case of a request by the Required Revolving Lenders or the Required Tranche B
Term Lenders) may be converted to or continued as Eurodollar Rate Loans.


(d)              The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)               After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other and all continuations
of Committed Loans as the same Type, there shall not be more than 12 Interest
Periods in effect with respect to Revolving Loans.


2.03            Letters of Credit.


(a)               The Letter of Credit Commitment.
 
   (i)             Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the Lenders
having Revolving Commitments set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the


50

--------------------------------------------------------------------------------



Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Borrower
or its Restricted Subsidiaries and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders having Revolving
Commitments severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  On the Closing Date, each L/C Issuer that has
issued an Existing Letter of Credit under the Existing Credit Agreement shall be
deemed, without further action by any party hereto, to have granted to each
Lender and each Lender shall be deemed to have purchased from such L/C Issuer a
participation in such Letter of Credit in accordance with paragraph (b)(ii)
below.  On the HCOM Closing Date, if the HCOM L/C Issuer has issued Existing
Letters of Credit under the Existing HCOM Credit Agreement, then the HCOM L/C
Issuer shall be deemed, without further action by any party hereto, to have
granted to each Lender and each Lender shall be deemed to have purchased from
the HCOM L/C Issuer a participation in such Letter of Credit in accordance with
paragraph (b)(ii) below. On and after the Closing Date or the HCOM Closing Date,
as applicable, each Existing Letter of Credit under the Existing Credit
Agreement and each Existing Letter of Credit under the Existing HCOM Credit
Agreement, respectively, shall constitute a Letter of Credit for the purposes
hereof.
 
   (ii)           No L/C Issuer shall issue any Letter of Credit if:
 
   (A)            subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than 12 months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or
 
   (B)             the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Lenders have approved such expiry  date;


   (iii)          No L/C Issuer shall be under any obligation to issue any
Letter of Credit if:


   (A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any


51

--------------------------------------------------------------------------------



unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


   (B)             the issuance of such Letter of Credit would violate one or
more policies of such L/C Issuer applicable to letters of credit generally;
 
   (C)            except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is in an initial stated amount less
than $500,000;
 
   (D)            except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency;
 
   (E)             the applicable L/C Issuer does not, as of the issuance date
of the requested Letter of Credit, issue Letters of Credit in the requested
currency;
 
   (F)             such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
   (G)            any Lender is at that time a Defaulting Lender, unless (1) the
Borrower has delivered Cash Collateral to the Administrative Agent in accordance
with Section 2.14 or (2) the applicable L/C Issuer has entered into an
alternative arrangement satisfactory to such L/C Issuer (in its sole discretion)
with the Borrower or such Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


(iv)        No L/C Issuer shall increase or extend any Letter of Credit issued
by it if such L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its increased or extended form under the terms hereof.


(v)          No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(b)                Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the applicable L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance


52

--------------------------------------------------------------------------------



date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount and currency thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder, (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the applicable L/C Issuer may reasonably require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended, (2) the
proposed date of amendment thereof (which shall be a Business Day), (3) the
nature of the proposed amendment and (4) such other matters as the applicable
L/C Issuer may require.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from the Administrative Agent,
the Required Revolving Lenders or any Loan Party at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit that one or more of the applicable conditions contained in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the applicable L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Restricted Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.


(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non‑Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the applicable L/C Issuer, the Borrower shall not
be required to make a specific request to the applicable L/C Issuer for any such
extension.  Once an Auto‑Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) the
applicable L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non‑Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, the Required
Revolving Lenders or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the applicable L/C Issuer not to permit such extension.


53

--------------------------------------------------------------------------------



(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(v)          Any Revolving Lender (in such capacity, a “Discretionary L/C
Issuer”) may from time to time, at the written request of the Borrower (with a
copy to the Administrative Agent), and in such Lender’s sole discretion, agree
to issue one or more Letters of Credit for the account of the Borrower on the
same terms and conditions in all respects as are applicable to the Letters of
Credit issued by the then existing L/C Issuer(s) hereunder by executing and
delivering to the Administrative Agent a written agreement to such effect, among
(and in form and substance satisfactory to) the Borrower, the Administrative
Agent and such Discretionary L/C Issuer.  With respect to each of the Letters of
Credit issued (or to be issued) thereby, each of the Discretionary L/C Issuers
shall become an L/C Issuer hereunder and shall have all of the same rights and
obligations under and in respect of this Agreement and the other Loan Documents,
and shall be entitled to all of the same benefits (including the rights,
obligations and benefits set forth in Sections 2.14, 9.03 and 11.01), as are
afforded to the then existing L/C Issuers hereunder and thereunder.  The
Administrative Agent shall promptly notify each of the Revolving Lenders of the
appointment of any Discretionary L/C Issuer.  Each Discretionary L/C Issuer
shall provide to the Administrative Agent, on a monthly basis, a report that
details the activity with respect to each Letter of Credit issued by such
Discretionary L/C Issuer (including an indication of the maximum amount then in
effect with respect to each such Letter of Credit).


(c)                 Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof and of the date that
the applicable L/C Issuer is to make payment under the applicable Letter of
Credit (such payment date, the “Honor Date”). In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) with the consent of such L/C Issuer and in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified such L/C Issuer promptly following receipt of the notice of
drawing that the Borrower will reimburse such L/C Issuer in Dollars.  In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. The Borrower shall reimburse the applicable
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency not later than 12:00 noon on the
Business Day immediately following the day that the Borrower receives notice of
such Honor Date. In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrower, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrower agrees, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Revolving Loans to be disbursed on the Honor Date in an
amount equal to the


54

--------------------------------------------------------------------------------



Dollar Equivalent of the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate
Committed Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Committed Loan Notice).  Any notice given by the
applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent shall
apply Lender Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available (including
pursuant to the application of its Lender Cash Collateral) shall be deemed to
have made a Base Rate Revolving Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.


(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Revolving Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason (except to
the extent attributable to the Administrative Agent’s failure to apply Lender
Cash Collateral in accordance with Section 2.03(c)(ii)), the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so repaid or refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)         Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.


(v)          Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Borrower, any Subsidiary or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Committed
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by the applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.


(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such


55

--------------------------------------------------------------------------------



Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable L/C Issuer
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
reasonably determined by the applicable L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the applicable L/C Issuer in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


(d)                Repayment of Participations.


(i)            At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the applicable L/C Issuer
in its discretion), each Lender shall pay to the Administrative Agent for the
account of the applicable L/C Issuer its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)               Obligations Absolute.  The obligation of the Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


56

--------------------------------------------------------------------------------



(iv)         waiver by the applicable L/C Issuer of any requirement that exists
for the applicable L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the applicable L/C Issuer which does not in fact
materially prejudice the Borrower;


(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)         any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;


(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(viii)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or


(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)                 Role of L/C Issuers.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignees of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Required Lenders or the Required Revolving Lenders, as applicable, (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim


57

--------------------------------------------------------------------------------



against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the applicable L/C Issuer’s willful
misconduct or gross negligence or the applicable L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the applicable L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)               Applicability of ISP.  Unless otherwise expressly agreed by
the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, the applicable L/C Issuer shall not be responsible to the Borrower
for, and the applicable L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the applicable L/C Issuer
required or specifically contemplated and permitted under any law, order, or
practice that is required or specifically contemplated and permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA) or the Institute of International Banking Law and Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)               Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit accruing at the Applicable Rate in effect from time to
time multiplied by the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit; provided, however, that (i) to the maximum
extent permitted by applicable Law, no Letter of Credit Fee will be payable in
respect of any Fronting Exposure on any Letter of Credit that is attributable to
a Defaulting Lender and in respect of which Borrower Cash Collateral has been
provided and (ii) any Letter of Credit Fees otherwise payable for the account of
a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Lender Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of
such fee (excluding any fee relating to Fronting Exposure attributable to a
Defaulting Lender that has been secured with Borrower Cash Collateral), if any,
payable to the applicable L/C Issuer for its own account.  For the purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (A) computed on a quarterly basis
in arrears and (B) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.


(i)                 Fronting Fee and Processing Charges Payable to L/C Issuer. 
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee in a per annum amount equal to


58

--------------------------------------------------------------------------------



0.125% of the Dollar Equivalent of the daily maximum amount available to be
drawn under each Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) issued by such L/C Issuer.  Such fronting
fee shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For the purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the applicable
L/C Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.


(j)                  Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Documents, the
terms hereof shall control.


(k)               Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.


2.04             Swingline Loans.


(a)               The Swingline.  Subject to the terms and conditions set forth
herein, each Swingline Lender agrees, in reliance upon the agreements of the
other Lenders having Revolving Commitments set forth in this Section 2.04, to
make loans (each such loan, a “Swingline Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the applicable Lender acting as Swingline Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender (other than the
applicable Swingline Lender), plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment; provided, further, that the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05 and reborrow under this Section 2.04.  Immediately upon the making
of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, promptly purchase from the applicable
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan.


(b)                Borrowing Procedures.  Each Swingline Borrowing shall be made
upon the Borrower’s irrevocable notice to the applicable Swingline Lender and
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the applicable Swingline Lender not later than 1:00 p.m. on
the requested borrowing date (or such later time as the applicable Swingline
Lender shall


59

--------------------------------------------------------------------------------



agree to in the case of any Swingline Borrowing) with a copy to the
Administrative Agent, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $10,000 in excess thereof
and (ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the applicable
Swingline Lender and the Administrative Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the applicable Swingline Lender of any
telephonic Swingline Loan Notice, the applicable Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the applicable Swingline Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the applicable
Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent within one hour of the Borrower’s notice requesting a
Swingline Borrowing (A) directing such Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a) or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied (a copy of which notice
shall be delivered simultaneously to the Borrower by the Administrative Agent),
then, subject to the terms and conditions hereof, such Swingline Lender will,
promptly by in any event not later than 2:00 p.m. on the borrowing date
specified in such Swingline Loan Notice, make the amount of its Swingline Loan
available to the Borrower in immediately available funds.


(c)                Refinancing of Swingline Loans.


(i)            Each Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes each Swingline Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Revolving Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swingline Loans made by such
Swingline Lender then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02.  The applicable
Swingline Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Lender Cash Collateral available with respect to
the applicable Swingline Loan) for the account of the applicable Swingline
Lender at the Administrative Agent’s Office not later than 10:00 a.m. on the day
specified in such Committed Loan Notice (which day shall be not sooner than the
first Business Day following the date on which such Committed Loan Notice is
delivered), whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable Swingline Lender.


(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Revolving Loans submitted by the applicable Swingline Lender as set
forth herein shall be deemed to be a request by such Swingline Lender that each
Revolving Lender fund its risk participation in the relevant Swingline Loan and
each Lender’s payment to the Administrative Agent for the account of the
applicable Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)         Subject to Sections 2.14 and 2.15, if any Lender fails to make
available to the Administrative Agent for the account of the applicable
Swingline Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in


60

--------------------------------------------------------------------------------



Section 2.04(c)(i), the applicable Swingline Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Swingline Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the applicable Swingline Lender in
accordance with banking industry rules on interbank compensation.  A certificate
of the applicable Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set‑off, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swingline Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.


(d)                Repayment of Participations.


(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the applicable Swingline Lender
receives any payment on account of such Swingline Loan, such Swingline Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swingline Lender.


(ii)            If any payment received by a Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by such
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the applicable Swingline
Lender in its discretion), each Revolving Lender shall pay to the applicable
Swingline Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
applicable Swingline Lender.  The obligations of the Lenders under this
clause (ii) shall survive payment in full of the Obligations and the termination
of this Agreement.


(e)                Interest for Account of Swingline Lender.  Each Swingline
Lender shall be responsible for invoicing the Borrower for interest on the
Swingline Loans made by such Swingline Lender.  Until a Lender funds its Base
Rate Revolving Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
applicable Swingline Lender.


(f)                 Payments Directly to Swingline Lender.  The Borrower shall
make all payments of principal and interest in respect of the Swingline Loans
made by any Swingline Lender directly to such Swingline Lender.


(g)                Swingline Note.  The Swingline Loans of any Swingline Lender
may, at the request of such Swingline Lender, be evidenced by a duly executed
Swingline Note.


61

--------------------------------------------------------------------------------



2.05             Prepayments.


(a)                Voluntary Prepayments of Loans.


(i)             Committed Loans.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time (A) voluntarily prepay
Base Rate Committed Loans in whole or in part without premium or penalty and
(B) subject to Section 3.05, voluntarily prepay Eurodollar Rate Loans in whole
or in part without premium or penalty; provided that (1) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (I) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(II) on the date of prepayment of Base Rate Committed Loans, (2) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding), (3) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding) and (4) any prepayment of the Tranche B Term Loans shall be applied
in the manner directed by the Borrower (provided that notwithstanding anything
to the contrary contained herein, until the latest of (i) the date on which the
Borrower’s ability to draw any HCOM Incremental Term Facility shall have been
reduced to zero and (ii) if any HCOM Incremental Term Facility is established,
the HCOM Facility Closing Date, all prepayments of the Tranche B Term Loans
pursuant to this Section 2.05(a)(i) shall not be applied to any Principal
Amortization Payment occurring prior to the Maturity Date of the Tranche B Term
Loans, but instead shall be applied entirely to the Principal Amortization
Payment due on the Maturity Date of the Tranche B Term Loans); provided,
further, that in connection with any Repricing Transaction that is consummated
in respect of all or any portion of the Tranche B Term Loans during the period
from the Closing Date to and including the date that is 180 days after the
earliest to occur of (w) the HCOM Closing Date, (x) the deposit of the net cash
proceeds of the HCOM Incremental Term Facility into escrow as contemplated by
Section 2.17(f), (y) the issuance of senior unsecured notes of the Borrower or
any subsidiary of the Borrower to fund the HCOM Acquisition (or the deposit of
the net cash proceeds thereof into escrow) and (z) the termination of the HCOM
Merger Agreement in accordance with the terms thereof without the closing of the
HCOM Acquisition, the Borrower shall pay to the Tranche B Term Lenders a fee
equal to 1% of the aggregate principal amount of the Tranche B Term Loans
prepaid or repriced in connection with such Repricing Transaction.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.06(c), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.06.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.15, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.


(ii)            Swingline Loans.  The Borrower may, upon notice to the
applicable Swingline Lender (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the applicable Swingline Lender and the Administrative Agent not later than
11:00 a.m. (or such later time as may be acceptable to the applicable Swingline
Lender) on the date of the prepayment and (B) any such prepayment shall be in a
minimum principal amount of $100,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by the Borrower, the


62

--------------------------------------------------------------------------------



Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)                Mandatory Prepayments.


(i)            Aggregate Revolving Commitments.  If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Borrower shall promptly prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.


(ii)           Dispositions, Involuntary Dispositions, Indebtedness and HCOM
Acquisition Prepayments.


(A)          Dispositions.  Subject to clause (ii)(E) below, in the event a
Disposition Prepayment Event occurs, the Borrower shall, not later than the
Applicable Prepayment Date, prepay the Tranche B Term Loans in an aggregate
amount equal to 100% of the Net Cash Proceeds of the related Disposition not
applied (or caused to be applied) by the Loan Parties during the related
Application Period to make Eligible Reinvestments (such prepayment to be applied
as set forth in clauses (iii)(A) and (iii)(C) below).  Pending such application
of Net Cash Proceeds to the prepayment of the Loans, the Borrower may
temporarily reduce Permitted Receivables Financings or repay Revolving Loans, in
each case, pending the final application thereof to a prepayment of the Loans in
accordance with the definition of “Applicable Prepayment Date”.
 
(B)           Involuntary Dispositions.  Subject to clause (ii)(E) below, in the
event an Involuntary Disposition Prepayment Event occurs, the Borrower shall,
not later than the Applicable Prepayment Date, prepay the Tranche B Term Loans
in an aggregate amount equal to 100% of the Net Cash Proceeds of the related
Involuntary Disposition not applied (or caused to be applied) by the Loan
Parties during the related Application Period to make Eligible Reinvestments
(such prepayment to be applied as set forth in clauses (iii)(A) and (iii)(C)
below).  Pending such application of Net Cash Proceeds to the prepayment of
Loans, the Borrower may temporarily reduce Permitted Receivables Financings or
repay Revolving Loans, in each case, pending the final application thereof to a
prepayment of Loans in accordance with the definition of “Applicable Prepayment
Date”.
 
(C)           Issuance of Debt.  Not later than the second Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary of
any Net Cash Proceeds from the incurrence of any Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 8.03, it being
understood and agreed that Refinancing Term Loans and Indebtedness incurred
pursuant to Section 8.03(n)(i) shall be applied to prepay the applicable Class
of Term Loans being refinanced thereby), the Borrower shall prepay the Tranche B
Term Loans in an aggregate amount equal to 100% of such Net Cash Proceeds (such
prepayment to be applied as set forth in clauses (iii)(A) and (iii)(C) below).
 
(D)          HCOM Acquisition Prepayments.  In the event that (1) the HCOM
Merger Agreement is terminated in accordance with the terms thereof without the
closing


63

--------------------------------------------------------------------------------



of the HCOM Acquisition, the Borrower shall, not later than the fifth Business
Day following the date of such termination, prepay the Tranche B Term Loans in
an amount such that, after giving effect to such prepayment, no more than
$450,000,000 in aggregate principal amount of the Tranche B Term Loans remains
outstanding or (2) the Borrower receives Net Cash Proceeds in excess of
$350,000,000 from the issuance of HCOM Incremental Equivalent Indebtedness, the
Borrower shall, not later than the second Business Day following the date of
receipt of such Net Cash Proceeds (it being understood and agreed that, if such
Net Cash Proceeds are deposited in escrow prior to the HCOM Closing Date, such
Net Cash Proceeds shall not be deemed to be received by the Borrower for
purposes of this clause (D) until the date on which such Net Cash Proceeds are
released from such escrow), prepay the Tranche B Term Loans in an amount equal
to the lesser of (x) the amount of such Net Cash Proceeds in excess of
$350,000,000 and (y) an amount such that, after giving effect to such
prepayment, no more than $450,000,000 in aggregate principal amount of the
Tranche B Term Loans remains outstanding (in each case, such prepayment to be
applied as set forth in clauses (iii)(A) and (iii)(C) below).


(E)           Prepayment of Pari Passu Secured Indebtedness.  Notwithstanding
anything to the contrary herein, the Borrower may use a portion of any Net Cash
Proceeds in respect of any Disposition or Involuntary Disposition that would
otherwise be required pursuant to clause (ii)(A) or (ii)(B) above to be applied
to prepay the Tranche B Term Loans to prepay, repurchase or redeem any
Indebtedness permitted to be incurred hereunder that is secured on a pari passu
basis with the Obligations, but only to the extent such pari passu secured
Indebtedness pursuant to the terms thereof is required to be (or is required to
be offered to the holders thereof to be) prepaid, repurchased or redeemed as a
result of such Disposition or Involuntary Disposition (with the amount of the
prepayment of the Tranche B Term Loans that would otherwise have been required
pursuant to clause (ii)(A) or (ii)(B) above being reduced accordingly);
provided, further, that (1) such portion shall not exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction of which the
numerator is the aggregate outstanding principal amount of such pari passu
secured Indebtedness and the denominator is the sum of the aggregate outstanding
principal amount of such pari passu secured Indebtedness and all Tranche B Term
Loans, in each case at the time of occurrence of such Disposition or Involuntary
Disposition and (2) in the event the holders of such pari passu secured
Indebtedness shall have declined such prepayment, repurchase or redemption, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of rejection) be applied pursuant to clause (ii)(A) or (ii)(B) above to
prepay the Tranche B Term Loans.


(iii)          Application of Mandatory Prepayments.


(A)          Dispositions and Involuntary Dispositions.  All amounts required to
be paid pursuant to Section 2.05(b)(ii)(A), 2.05(b)(ii)(B), 2.05(b)(ii)(C) or
2.05(b)(ii)(D), if any, shall be applied to the prepayment of the Tranche B Term
Loans.  To the extent the amount of relevant Net Cash Proceeds to be applied
pursuant to Section 2.05(b)(ii)(A), 2.05(b)(ii)(B) or 2.05(b)(ii)(C) exceeds the
amount necessary to repay all Tranche B Term Loans at such time, as the case may
be, the Borrower may retain such excess amount without further obligation under
this Section 2.05.
 
(B)           [Reserved].


64

--------------------------------------------------------------------------------



(C)           Within the parameters of the applications set forth above, (1) to
the extent any prepayments pursuant to this Section 2.05(b) are required to be
applied to the Tranche B Term Loans, such prepayments shall be applied, first,
to the next eight Principal Amortization Payments in direct order of maturity
and thereafter, to the remaining Principal Amortization Payments on a pro rata
basis and (2) any prepayments of Loans shall be applied first to Base Rate Loans
and then to Eurodollar Rate Loans in direct order of Interest Period maturities;
provided that notwithstanding anything to the contrary contained herein, until
the latest of (i) the date on which the Borrower’s ability to draw any HCOM
Incremental Term Facility shall have been reduced to zero and (ii) if any HCOM
Incremental Term Facility is established, the HCOM Facility Closing Date, all
prepayments of the Tranche B Term Terms pursuant to this Section 2.05(b) shall
not be applied to any Principal Amortization Payment occurring prior to the
Maturity Date of the Tranche B Term Loans, but instead shall be applied entirely
to the Principal Amortization Payment due on the Maturity Date of the Tranche B
Term Loans.  All prepayments under this Section 2.05(b) shall be subject to
Section 3.05 but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
 
(D)          Notwithstanding the foregoing, each Tranche B Term Loan Lender
shall have the right to decline its pro rata share of any mandatory prepayments
described in Section 2.05(b)(ii)(A) or 2.05(b)(ii)(B), in which case such
declined amounts may be retained by the Borrower and shall increase the
Available Amount Basket.


(iv)         Foreign Restrictions and Taxes.  Notwithstanding any other
provisions of this Section 2.05(b) to the contrary, if the Borrower determines
in good faith that (A) any Net Cash Proceeds in respect of any Disposition by,
or any Involuntary Disposition affecting the assets of, a Restricted Subsidiary
that is a Foreign Subsidiary, a CFC or a Pass-Through Foreign Holdco are
prohibited, restricted or delayed by applicable foreign law (including currency
controls) from being repatriated to the United States (and that, in view of the
available liquidity and working capital requirements of the Borrower and the
Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs or Pass-Through
Foreign Holdcos (as determined by the Borrower in good faith, with such
determination being permitted to disregard availability under the Revolving
Commitments (it being understood that the Borrower shall not be required to make
a Borrowing of Revolving Loans to make any such mandatory prepayment required
under Section 2.05(b)(ii)(A) or 2.05(b)(ii)(B))), such repatriation is
reasonably required in order to provide the Borrower with the funds with which
to make such prepayment as would otherwise be required hereunder), then the
amount thereof so affected will not be required to be applied to prepay Tranche
B Term Loans as otherwise required under Section 2.05(b)(ii)(A) or
2.05(b)(ii)(B), as applicable, provided that (1) the Borrower shall, and shall
cause such Foreign Subsidiary, CFC or Pass-Through Foreign Holdco to, use
commercially reasonable efforts to take actions reasonably required by the
applicable foreign law to permit such repatriation and (2) the Borrower shall
prepay Tranche B Term Loans in accordance with such applicable Section in a
principal amount equal to such affected amount (or a portion thereof) at such
time as (x) the repatriation of such amount (or such portion thereof) becomes
permitted under applicable foreign law or (y) the Borrower determines in good
faith that, in view of the available liquidity and working capital requirements
of the Borrower and the Restricted Subsidiaries that are not Foreign
Subsidiaries, CFCs or Pass-Through Foreign Holdcos (taking into account the
foregoing considerations), funds are available in the United States to make such
prepayment (or such portion thereof), provided, further, that any such
prepayment shall no longer be required to be made with respect to any such
amounts that, after the use of such commercially reasonable efforts, have not
been repatriated prior to the date that is one year after the date the original
prepayment was required to be made under Section 2.05(b)(ii)(A) or
2.05(b)(ii)(B), as applicable or (B) that repatriation of any Net Cash Proceeds
in respect of any Disposition by, or any Involuntary Disposition affecting the
assets of, a Restricted


65

--------------------------------------------------------------------------------



Subsidiary that is a Foreign Subsidiary, a CFC or a Pass-Through Foreign Holdco
would have a material adverse tax consequence (taking into account any
withholding Tax, any Subpart F inclusion and any foreign tax credit or benefit
actually realized in connection with such repatriation) to the Borrower and the
Restricted Subsidiaries (and that, in view of the available liquidity and
working capital requirements of the Borrower and the Restricted Subsidiaries
that are not Foreign Subsidiaries, CFCs or Pass-Through Foreign Holdcos (as
determined by the Borrower in good faith, with such determination being
permitted to disregard availability under the Revolving Commitments (it being
understood that the Borrower shall not be required to make a Borrowing of
Revolving Loans to make any such mandatory prepayment required under Section
2.05(b)(ii)(A) or 2.05(b)(ii)(B))), such repatriation is reasonably required in
order to provide the Borrower with the funds with which to make such prepayment
as would otherwise be required hereunder), then the amount thereof so affected
will not be required to be applied to prepay Tranche B Term Loans as otherwise
required under Section 2.05(b)(ii)(A) or 2.05(b)(ii)(B), as applicable, provided
that the Borrower shall prepay Tranche B Term Loans in accordance with such
applicable Section in a principal amount equal to such affected amount (or a
portion thereof) at such time as (1) the repatriation of such amount (or such
portion thereof) would no longer result in a material adverse tax consequence or
(2) the Borrower determines in good faith that, in view of the available
liquidity and working capital requirements of the Borrower and the Restricted
Subsidiaries that are not Foreign Subsidiaries, CFCs or Pass-Through Foreign
Holdcos (taking into account the foregoing considerations), funds are available
in the United States to make such prepayment (or such portion thereof),
provided, further, that any such prepayment shall no longer be required to be
made after the date that is one year after the date the original prepayment was
required to be made under Section 2.05(b)(ii)(A) or 2.05(b)(ii)(B), as
applicable.


2.06             Termination or Reduction of Commitments.


(a)                Voluntary Reduction of Aggregate Revolving Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 1:00 p.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof,  (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or Swingline Sublimit exceeds the amount of the Aggregate Revolving Commitments,
such sublimit automatically shall be reduced by the amount of such excess.


(b)                [Reserved].


(c)               General.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  Any voluntary reduction of the Aggregate Revolving
Commitments pursuant to Section 2.06(a) shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage.  All
Commitment Fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.  A notice of termination of all the Revolving Commitments delivered
by the Borrower may state that such notice is conditioned upon one or more
events specified therein, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.


66

--------------------------------------------------------------------------------



(d)               Tranche B Term Loan Commitment.  The Tranche B Term Loan
Commitment of each Lender, if any, automatically shall terminate at such time as
such Lender shall have made available to the Borrower its share of the Tranche B
Term Loans.


2.07             Repayment of Loans.


(a)                Revolving Loans.  The Borrower shall repay to the Lenders on
the Maturity Date applicable to the Revolving Loans the aggregate principal
amount of Revolving Loans outstanding on such date.


(b)               Swingline Loans.  The Borrower shall repay each Swingline Loan
on the earlier to occur of (i) the date that is 15 Business Days after such Loan
is made and (ii) the Maturity Date applicable to Swingline Loans.


(c)              Tranche B Term Loans.  The Borrower shall repay the outstanding
principal amount of the Tranche B Term Loans in consecutive quarterly
installments as follows (as such installments may be hereafter adjusted as a
result of prepayments made pursuant to Section 2.05) unless accelerated sooner
pursuant to Section 9.02:
 

 
Payment Dates
Principal Amortization Payment
   
Each March 31, June 30, September 30 and December 31,
commencing on the Tranche B Amortization Start Date
and continuing through June 30, 2024
$1,500,000
   
Maturity Date applicable to the Tranche B Term Loans
Unpaid Balance
 

 
(d)               Incremental Term Loans.  The Borrower shall repay the
aggregate principal amount of all Incremental Term Loans under any applicable
Incremental Term Facility in installments on the dates and in the respective
amounts on such dates (as such installments may be hereafter adjusted as a
result of prepayments made pursuant to Section 2.05) as may be set forth in the
applicable Incremental Facility Agreement; provided, however, that the final
principal repayment installment of the applicable Incremental Term Loans shall
be repaid on the Maturity Date for the applicable Incremental Term Facility
under which such Incremental Term Loans were made and in any event shall be in
an amount equal to the aggregate principal amount of all applicable Incremental
Term Loans outstanding on such date.


2.08             Interest.


(a)                Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate, (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Loans.


(b)                (i)             If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall




67

--------------------------------------------------------------------------------

thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, unless otherwise agreed to by the Required Lenders, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.


(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09            Fees.


In addition to certain fees described in subsections (h) and (i) of
Section 2.03:


(a)                Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) accruing at the Applicable
Rate in effect from time to time multiplied by the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount
of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.15.  For the avoidance of doubt, the
Outstanding Amount of Swingline Loans shall not be counted towards or considered
usage of the Aggregate Revolving Commitments for purposes of determining the
Commitment Fee.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date; provided that no Commitment Fee shall accrue hereunder with
respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.


(b)             Other Fees.  The Borrower shall pay to the Administrative Agent,
the Arrangers and/or the Lenders, for their respective accounts, such fees as
shall have been separately agreed upon in writing between the Borrower and the
Administrative Agent, any Arranger and/or any Lender, as the case may be, in the
amounts and at the times so specified.  In each case such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed).


2.10            Computation of Interest and Fees.


(a)                All computations of interest for Base Rate Loans (including
Base Rate Loans when determined by reference to the Eurodollar Rate) shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, subject to the payment cutoff times
specified in Section 2.12; provided that any Loan that is repaid on the same day
on which it is made shall, subject to


68

--------------------------------------------------------------------------------



Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


(b)                If, as a result of any restatement of or other adjustment to
the financial statements of the Borrower or for any other reason, the Borrower
or the Revolving Lenders determine that (i) the Consolidated Total Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in a higher Commitment Fee for such period, the Borrower shall
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Revolving Lenders, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent or any Revolving Lender), an
amount equal to the excess of the amount of the Commitment Fee that should have
been paid for such period over the amount of the Commitment Fee actually paid
for such period.  This paragraph shall not limit the rights of the
Administrative Agent or any Revolving Lender, as the case may be, under Section
2.08(b) or under Article IX.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.


2.11             Evidence of Debt.


(a)               The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent demonstrable error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error in the
accounts and records of the Administrative Agent.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit C-1 (a “Revolving Note”), (ii) in the case of the
Swingline Loans, be in the form of Exhibit C-2 (a “Swingline Note”) and (iii) in
the case of the Tranche B Term Loans, be in the form of Exhibit C-3 (a “Tranche
B Term Note”).  Each Lender may attach schedules to its Revolving Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.


(b)               In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of demonstrable error in the accounts and records
of the Administrative Agent.


2.12             Payments Generally; Administrative Agent’s Clawback.


(a)                General.  All payments to be made by the Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative


69

--------------------------------------------------------------------------------



Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in an amount equal to the Dollar Equivalent of the
Alternative Currency payment amount.


(b)               (i)             Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender will make such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Committed Borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
               (ii)            Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower will make such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.


70

--------------------------------------------------------------------------------



A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)                Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)               Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Committed Loans and to fund participations in Letters
of Credit and Swingline Loans and to make payments pursuant to Section 11.04(c)
are several and not joint.  The failure of any Lender to make any Committed
Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, purchase its participation or make its payment pursuant to
Section 11.04(c).


(e)                Funding Source.  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13             Sharing of Payments by Lenders.


Except as otherwise contemplated in this Agreement, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swingline Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them; provided that:


(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Borrower Cash Collateral provided for in Section 2.14 or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.13 shall apply, except in the case of any such assignment made
pursuant to Section 11.06(i)).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may


71

--------------------------------------------------------------------------------



exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.


2.14            Cash Collateral.


(a)                Certain Credit Support Events.  Upon the request of the
Administrative Agent or an L/C Issuer, (i) if an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, an L/C Issuer or a
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure attributable
to such Defaulting Lender (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).


(b)                Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest-bearing deposit accounts with the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, each L/C Issuer and the Lenders (including the
Swingline Lenders) and agrees to maintain a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)                Application.  (i) Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.15 or 9.02 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Lender Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.


(ii)           Notwithstanding anything to the contrary contained in this
Agreement, if any Loan Party delivers Borrower Cash Collateral pursuant to
Section 2.14(a) to cover Fronting Exposure attributable to a Defaulting Lender,
(A) such Borrower Cash Collateral shall secure only the Borrower’s L/C
Obligations and Obligations in respect of Swingline Loans, as the case may be,
and not any obligation of such Defaulting Lender and (B) in the event the
Borrower fails to make timely payment of an Unreimbursed Amount in respect of a
Letter of Credit or to repay a Swingline Loan when due, or the Lenders are
required to fund Loans under Section 2.03(c)(ii) or Section 2.04(c)(i) in
respect of any Unreimbursed Amount or Swingline Loan or to fund L/C Advances
under Section 2.03(c)(iii) or participations in Swingline Loans under
Section 2.04(c)(ii), then, prior to any such funding by Revolving Lenders of
Loans, L/C Advances or participations, such Borrower Cash Collateral shall be
applied to the reimbursement or payment of that portion of such Unreimbursed
Amount or Swingline Loan giving rise to such Fronting Exposure (which will then
be deemed reimbursed or paid for all purposes hereof), and the Revolving Lenders
(other than such Defaulting Lender) will fund such Loans, L/C Advances or
participations in Swingline Loans in the amounts reflecting their individual
Applicable Percentages of the


72

--------------------------------------------------------------------------------



original amount of such Unreimbursed Amount or Swingline Loan (after giving
effect to Section 2.15(a)(iv)).


(d)                Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) Borrower Cash Collateral shall not be
released during the continuance of an Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03) and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swingline Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.15             Defaulting Lenders.


(a)               Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders”, the definition of “Required Revolving Lenders”, the definition of
“Required Tranche B Term Lenders” and Section 11.01(c).


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08, but in
any event excluding any application of Borrower Cash Collateral or the proceeds
thereof), shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swingline Lenders hereunder; third, if so determined by the
Administrative Agent or requested by the applicable L/C Issuer or Swingline
Lender, to be held as Lender Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or any Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share (other than any
application of Borrower Cash Collateral provided in respect of Fronting Exposure


73

--------------------------------------------------------------------------------



attributable to such Defaulting Lender which shall be applied as set forth in
Section 2.14(c)) and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to
provide Lender Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) except to the extent attributable to that portion of its
Revolving Commitment used to fund Committed Loans funded by it after it became
the Defaulting Lender (and the Borrower shall (A) be required to pay to each
Swingline Lender the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender (excluding any such Fronting Exposure that
has been secured with Borrower Cash Collateral) and (B) not be required to pay
the remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(h).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate Outstanding Amount of the Revolving Loans of such Lender, plus
such Lender’s pro rata share of the Outstanding Amount of all other L/C
Obligations (prior to giving effect to such reallocation), plus such Lender’s
pro rata share of the Outstanding Amount of all other Swingline Loans (prior to
giving effect to such reallocation).


(b)               Defaulting Lender Cure.  If the Borrower and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Lender Cash Collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


74

--------------------------------------------------------------------------------



2.16             Increase in Revolving Commitments.


(a)               Upon notice to the Administrative Agent, the Borrower may from
time to time request an increase in the Revolving Commitments on the same terms
as the existing Revolving Commitments (each request for an increase in Revolving
Commitments being a “Revolving Commitment Increase”); provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 (unless the
Administrative Agent otherwise agrees) and (ii) the aggregate amount of
Revolving Commitment Increases effected on any date after the Closing Date shall
not exceed the Incremental Limit as of such date.  The Borrower may request
additional Revolving Commitments from existing Lenders or new lenders that are
Eligible Assignees and upon execution of an Incremental Facility Agreement, such
Eligible Assignees shall become Revolving Lenders hereunder.  Schedule 2.01
shall be modified accordingly for all such new Revolving Commitments.  No Lender
shall be obligated to provide any new Revolving Commitments unless it so agrees
and the Borrower shall not be obligated to offer any existing Lender the
opportunity to provide any Revolving Commitment Increase.


(b)               If the Revolving Commitments are increased in accordance with
this Section 2.16, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Revolving Lenders
of the final allocation of such increase and the related Increase Effective
Date.  As a condition precedent to such Revolving Commitment Increase, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such Revolving Commitment Increase and
(ii) in the case of the Borrower, certifying that, before and after giving
effect to such Revolving Commitment Increase, (A) the representations and
warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in clauses (a) and
(b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01, (B)
all fees and expenses owing in respect of such Revolving Commitment Increase to
the Administrative Agent have been paid and (C) no Default exists or would exist
after giving effect to such Revolving Commitment Increase.


(c)                On the Increase Effective Date of any Revolving Commitment
Increase, (i) the aggregate principal amount of the Revolving Loans outstanding
(the “Existing Revolving Borrowings”) immediately prior to the effectiveness of
such Revolving Commitment Increase shall be deemed to be repaid, (ii) each
Additional Revolving Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings and
the aggregate amount of all L/C Advances and funded participations in Swingline
Loans outstanding (the “Funded Participations”) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings and the Funded
Participations, (iii) each Additional Revolving Lender that shall not have had a
Revolving Commitment prior to the effectiveness of such Revolving Commitment
Increase shall pay to Administrative Agent in same day funds an amount equal to
the product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Revolving Commitment Increase) multiplied by
(2) the aggregate amount of the Resulting Revolving Borrowings and the Funded
Participations, (iv) after the Administrative Agent


75

--------------------------------------------------------------------------------



receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender the portion of such funds that is equal
to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate amount of the
Existing Revolving Borrowings and the Funded Participations and (B) the product
of (1) such Lender’s Applicable Percentage (calculated after giving effect to
the effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings and the Funded
Participations, (v) after the effectiveness of such Revolving Commitment
Increase, the Borrower shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate amount equal to the
aggregate amount of the Existing Revolving Borrowings and of the Types and for
the Interest Periods specified in a Committed Loan Notice delivered in
accordance with Section 2.02 (and the Borrower shall deliver such Committed Loan
Notice), (vi) each Revolving Lender shall be deemed to hold its Applicable
Percentage of each Resulting Revolving Borrowing and the Funded Participations
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) and (vii) the Borrower shall pay each Revolving Lender any
and all accrued but unpaid interest on its Loans comprising the Existing
Revolving Borrowings.  The deemed payment of any Existing Revolving Borrowing
made pursuant to clause (i) above shall be subject to compensation by the
Borrower pursuant to the provisions of Section 3.05 if the date of the
effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto.  For the avoidance of doubt,
upon the effectiveness of any Revolving Commitment Increase, the Applicable
Percentages of all the Revolving Lenders and each Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Revolving Loans, all L/C Obligations
and all Swingline Loans shall automatically be adjusted to give effect thereto.


(d)               Each Incremental Facility Agreement may, without the consent
of any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section.  This Section shall supersede any provisions in Section 2.13 and
Section 11.01 to the contrary.


2.17             Incremental Term Facilities.


(a)               The Borrower may from time to time, subject to Section 2.17(f)
below, request the addition of one or more new term loan facilities under this
Agreement or increases in the existing Term Loans of any Class (each an
“Incremental Term Facility”); provided that (i) any such request for an
Incremental Term Facility shall be in a minimum amount of $25,000,000 (unless
otherwise agreed by the Administrative Agent) and (ii) the aggregate amount of
Incremental Term Facilities effected on any date after the Closing Date shall
not exceed the Incremental Limit as of such date.  Except with respect to any
Incremental Term Facility the terms of which are identical to terms of the
Tranche B Term Loans at the time of the incurrence of such Incremental Term
Facility, the Maturity Date for any Incremental Term Facility shall not be prior
to the Maturity Date in respect of the Tranche B Term Loans in effect as of the
applicable Incremental Effective Date.  The Weighted Average Life to Maturity of
any Incremental Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Tranche B Term Loans (determined without giving
effect to any prepayments) as of the applicable Incremental Effective Date.  The
Incremental Term Loans in respect of any Incremental Term Facility shall rank
equal in right of payment with the Loans, shall be secured by the Collateral and
shall be Guaranteed only by the Guarantors.


(b)            The Borrower may request additional Incremental Term Facilities
from existing Lenders or new lenders that are Eligible Assignees.  No Lender
shall be obligated to provide any Incremental Term Loans unless it so agrees and
the Borrower shall not be obligated to offer any existing Lender the




76

--------------------------------------------------------------------------------

opportunity to provide any Incremental Term Loans.  Each Incremental
Term Facility, and the terms thereof, shall be set forth in an Incremental
Facility Agreement among the Borrower and the Lenders under such Incremental
Term Facility (and, upon execution of an Incremental Facility Agreement, any
Eligible Assignee providing a portion of the Incremental Term Facility
established thereunder shall become a Term Lender hereunder).  The Incremental
Facility Agreement for any Incremental Term Facility shall set forth the
Incremental Term Commitments of each Incremental Term Loan Lender thereunder.
 
(c)                If any Incremental Term Facility is effected in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Effective Date”) and the final allocation of
such Incremental Term Facility.  The Administrative Agent shall promptly notify
the Lenders of the final allocation of such Incremental Term Facility and the
related Incremental Effective Date.  As a condition precedent to any Incremental
Term Facility, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Incremental Effective Date signed
by a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Term Facility and (B) in the case of the Borrower, certifying that,
before and after giving effect to such Incremental Term Facility, (I) the
representations and warranties contained in Article VI and the other Loan
Documents (or, to the extent the proceeds of the Incremental Term Facility are
being used to finance a Limited Condition Transaction that is a Permitted
Acquisition or Permitted Investment, only the Specified Representations and the
Acquisition Agreement Representations are true and correct in all material
respects on and as of the Incremental Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.17, the representations and
warranties contained in clauses (a) and (b) of Section 6.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, (II) all fees and expenses owing in respect of
such Incremental Term Facility to the Administrative Agent have been paid and
(III) except in the case of any HCOM Incremental Term Facility, no Event of
Default (or, if agreed by the Lenders providing such Incremental Term Facility
in connection with any Permitted Acquisition or Permitted Investment, no Event
of Default under Section 9.01(a) or Section 9.01(g)) exists or would exist after
giving effect to such Incremental Term Facility, and (ii) each Guarantor shall
reaffirm its obligations under the Guaranty pursuant to a customary
reaffirmation agreement in form and substance reasonably satisfactory to the
Administrative Agent.


(d)                If the Effective Yield in respect of any Incremental Term
Facility that is incurred after the Closing Date exceeds the Effective Yield in
respect of the Tranche B Term Loans in effect on the Closing Date or on the HCOM
Closing Date by more than 0.50%, then the interest rate spread applicable to the
Tranche B Term Loans shall be increased or upfront fees shall be paid to the
existing Tranche B Term Lenders so that the Effective Yield in respect of such
Tranche B Term Loans is equal to the Effective Yield in respect of such
Incremental Term Facility less 0.50%.


(e)                Each Incremental Term Facility will have terms as shall be
agreed to between the Borrower and the Lenders providing such Incremental Term
Facility; provided that such Incremental Term Facility (i) shall have covenants
no more restrictive in any material respect than those applicable to the Tranche
B Term Loans (except for covenants or other provisions that are (A) applicable
only to periods after the then applicable Maturity Date of the Tranche B Term
Loans as of the applicable Incremental Effective Date or (B) made applicable to
the Tranche B Term Loans) (it being understood that, to the extent any more
favorable covenant or provision, including any financial maintenance covenant,
is added for the benefit of any such Incremental Term Facility, no consent with
respect to such more favorable covenant or provision, including any such
financial maintenance covenant, shall be required from the Administrative Agent
or any existing Lender to the extent that such more favorable


77

--------------------------------------------------------------------------------



covenant or provision, including any such financial maintenance covenant, is
also added for the benefit of the Tranche B Term Loans) and (ii) may be provided
the right to ratable or less than ratable (with the Tranche B Term Loans and any
other Incremental Term Facility) prepayment in connection with any mandatory
prepayments.


(f)                 Additional HCOM Term Loan Commitments.  Upon notice to the
Administrative Agent prior to the HCOM End Date, the Borrower may request the
addition of an Incremental Term Facility in connection with the consummation of
the HCOM Acquisition (the “HCOM Incremental Term Facility”); provided that such
request for an HCOM Incremental Term Facility shall not exceed the Incremental
Limit for any HCOM Incremental Term Facility.  Any HCOM Incremental Term
Facility will have terms and conditions precedent as shall be agreed to between
the Borrower and the Lenders providing such HCOM Incremental Term Facility;
provided that any HCOM Incremental Term Facility (i) shall have terms that are
identical to terms of the Tranche B Term Loans at the time of the incurrence of
such HCOM Incremental Term Facility (after giving effect to any amendments
permitted to be made to the terms of the Tranche B Term Loans pursuant to
Section 2.17(e) and the last sentence of this Section 2.17(f)) and (ii) to the
extent the HCOM Facility Closing Date occurs prior to the HCOM Closing Date, may
(A) require that the Incremental Term Loans under the HCOM Incremental Term
Facility be borrowed as Permitted Escrow Debt by a Designated HCOM Subsidiary
pursuant to an escrow agreement in form and substance reasonably satisfactory to
the Borrower and the Administrative Agent and (B) immediately after the
consummation of the HCOM Acquisition, (x) require that the Designated HCOM
Subsidiary merge with and into the Borrower with the Borrower surviving or that
the Borrower assume the Incremental Term Loans under the HCOM Incremental Term
Facility and (y) if the Incremental Term Loans under the HCOM Incremental Term
Facility are fungible (including for U.S. Federal tax purposes) with the Tranche
B Term Loans, require that the Permitted Escrow Debt of the Designated HCOM
Subsidiary be deemed to be Tranche B Term Loans of the Borrower.  To the extent
that the pricing terms for (i) the HCOM Incremental Term Facility or (ii) any
HCOM Incremental Equivalent Indebtedness that is secured on a pari passu basis
with the Obligations are higher than the pricing terms for the Tranche B Term
Loans as a result of a higher applicable interest rate, interest rate spread or
greater upfront fees or original issue discount, the applicable interest rate
spread for the Tranche B Term Loans will be increased upon the funding of the
HCOM Incremental Term Facility or the incurrence of such HCOM Incremental
Indebtedness, as applicable, and/or additional upfront fees will be paid on the
HCOM Closing Date to the Tranche B Term Lenders so that the pricing terms of the
Incremental Term Loans under the HCOM Incremental Term Facility or such HCOM
Incremental Equivalent Indebtedness, as applicable, and the Tranche B Term Loans
are identical; provided, further that in the case of fixed rate HCOM Incremental
Equivalent Indebtedness, the yield of the Tranche B Term Loans shall be based on
the spread to mid-swaps on the date of incurrence of such HCOM Incremental
Equivalent Indebtedness for a term equal to the term of such HCOM Incremental
Equivalent Indebtedness, with such spread to mid-swaps being determined by the
Administrative Agent in its sole discretion by subtracting the swap rate quoted
by Reuters (or other publicly available service selected by the Administrative
Agent in its sole discretion) at the closing of the Business Day of the issuance
of such Indebtedness for the period described above from the yield of such fixed
rate HCOM Incremental Equivalent Indebtedness at the time of issuance (taking
into account issue price to investors, interest rate and payment dates in
accordance with standard bond market convention).


(g)               Incremental Equivalent Indebtedness.  The Borrower will be
permitted to utilize the incremental credit capacity available under this
Section 2.17 in the form of (in addition to Incremental Term Facilities and
Revolving Commitment Increases) senior unsecured notes or unsecured loans or
senior secured notes or loans that are secured by the Collateral, in the case of
notes, on a pari passu basis with or on a junior basis to the Obligations or, in
the case of loans, on a junior basis to the Obligations (collectively,
“Incremental Equivalent Indebtedness” and any such Incremental Equivalent
Indebtedness that is incurred utilizing the capacity under the HCOM Incremental
Amount, “HCOM Incremental


78

--------------------------------------------------------------------------------



Equivalent Indebtedness”); provided that (i) to the extent any HCOM Incremental
Equivalent Indebtedness is incurred prior to the HCOM Closing Date, (A) such
HCOM Incremental Equivalent Indebtedness may be incurred as Permitted Escrow
Debt by a Designated HCOM Subsidiary pursuant to a customary escrow agreement
and (B) immediately after the consummation of the HCOM Acquisition, (1) such
Designated HCOM Subsidiary may merge with and into the Borrower with the
Borrower surviving or (2) the Borrower may assume such HCOM Incremental
Equivalent Indebtedness, (ii) if such Incremental Equivalent Indebtedness is
secured, (A) such Indebtedness shall not be secured by any assets or property
other than the Collateral (except, to the extent HCOM Incremental Equivalent
Indebtedness is issued as Permitted Escrow Debt by a Designated HCOM Subsidiary
prior to the HCOM Closing Date, a Lien on the applicable escrow account and the
Permitted Escrow Debt Proceeds pursuant to the terms of the applicable escrow
agreement in favor of the trustee for the HCOM Incremental Equivalent
Indebtedness, for the ratable benefit of the holders of such HCOM Incremental
Equivalent Indebtedness), (B) all security (other than with regard to collateral
described in the foregoing parenthetical) therefor shall be granted pursuant to
documentation substantially similar to the applicable Collateral Documents, and
the secured parties thereunder, or a trustee or collateral agent on their
behalf, shall have become a party to a Permitted Intercreditor Agreement with
the Administrative Agent and/or the Collateral Agent (and the Administrative
Agent and the Collateral Agent hereby agree to execute and deliver, on behalf of
the Lenders and the other holders of the Obligations, such Permitted
Intercreditor Agreement), (ii) such Incremental Equivalent Indebtedness shall
not be Guaranteed by any Subsidiaries of the Borrower other than the Guarantors
(except, in the case of HCOM Incremental Equivalent Indebtedness, the Designated
HCOM Subsidiary), (iii) such Incremental Equivalent Indebtedness shall not
mature prior to the then applicable Maturity Date of, or have a shorter Weighted
Average Life to Maturity than the remaining Weighted Average Life to Maturity
of, the Tranche B Term Loans (determined without giving effect to any
prepayments) as of the date of incurrence of such Incremental Equivalent
Indebtedness, except, in the case of the HCOM Incremental Equivalent
Indebtedness, a customary mandatory redemption if the HCOM Closing Date does not
occur, (iv) the other terms and conditions of such Incremental Equivalent
Indebtedness (excluding pricing, subject, in the case of HCOM Incremental
Equivalent Indebtedness that is secured on a pari passu basis with the
Obligations, to the last sentence of clause (f) of this Section 2.17) shall be
no more favorable to the investors providing such Incremental Equivalent
Indebtedness in any material respect than those applicable to the Tranche B Term
Loans (except for more favorable covenants or other provisions, including any
financial maintenance covenant, that are (A) applicable only to periods after
the then applicable Maturity Date of the Tranche B Term Loans as of the date of
incurrence of such Incremental Equivalent Indebtedness, (B) made applicable to
the Tranche B Term Loans (it being understood that, to the extent any more
favorable covenant or provision, including any financial maintenance covenant,
is added for the benefit of any such Incremental Equivalent Indebtedness, no
consent with respect to such more favorable covenant or provision, including any
such financial maintenance covenant, shall be required from the Administrative
Agent or any existing Lender to the extent that such more favorable covenant or
provision, including any such financial maintenance covenant, is also added for
the benefit of the Tranche B Term Loans or (C) related to customary escrow
provisions with regard to HCOM Incremental Equivalent Indebtedness)) and (v) any
HCOM Incremental Equivalent Indebtedness shall be incurred solely for the
purpose of financing a portion of the HCOM Acquisition, the HCOM Indebtedness
Refinancing and the payment of fees and expenses incurred in connection with the
foregoing.


(h)                Each Incremental Facility Agreement may, without the consent
of any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section.  This Section shall supersede any provisions in Section 2.13 and
Section 11.01 to the contrary.


79

--------------------------------------------------------------------------------



2.18             Extension of Maturity Date.


(a)                Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of a Class of Term Loans with a like
Maturity Date or Revolving Commitments with a like Maturity Date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Commitments with the same Maturity Date, as
the case may be), the Borrower may from time to time extend the Maturity Date of
any Term Loans and/or Revolving Commitments and otherwise modify the terms of
such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including by increasing or decreasing the interest
rate or fees payable in respect of such Term Loans and/or Revolving Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans
or Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were extended, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were extended), so long as the following terms are
satisfied:  (i) except as to interest rates, fees and final maturity, the
Revolving Commitment of any Revolving Lender (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Commitment”)
and the related outstandings shall be a Revolving Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Commitments (and related outstandings); provided that (x) all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments in accordance with their pro rata share of
the Aggregate Revolving Commitments and all Borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date of the non‑extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than three
different Maturity Dates (unless the Administrative Agent otherwise agrees),
(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the tranche
of Term Loans subject to such Extension Offer, (iii) the applicable amortization
schedule applicable to Term Loans pursuant to Section 2.07 for periods prior to
the original Maturity Date may not be increased, (iv) the Weighted Average Life
to Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the tranche of Term Loans from which they
were extended, (v) any Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
mandatory prepayments hereunder, in each case as specified in the respective
Extension Offer, (vi) if the aggregate principal amount of applicable Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which the applicable Term Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of applicable Term Loans or Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or Revolving Loans, as
the case may be, of such Term Lenders or Revolving Lenders, as the case may be,
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders or Revolving Lenders, as the case may be, have accepted
such Extension Offer and (vii) all documentation in respect of such Extension
shall be consistent with the foregoing.  For the avoidance of doubt, no Lender
shall be required


80

--------------------------------------------------------------------------------



to participate in any Extension, any Lender that fails to consent to an
Extension Offer shall be deemed to have declined such Extension Offer and the
Loans and Commitments of any non-participating Lenders shall mature (and the
Commitments terminate) on the applicable Maturity Date, subject to
Section 11.13.


(b)          With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) each
Extension Offer shall be in a minimum amount of $25,000,000 aggregate principal
amount of Term Loans or Revolving Commitments (as applicable) of any or all
applicable tranches to be extended (unless (x) otherwise agreed to by the
Administrative Agent in its sole discretion or (y) the Extension Offer is made
to extend Term Loans or Revolving Commitments to the same Maturity Date as a
prior Extension Offer).  The Administrative Agent and the Lenders hereby consent
to the Extensions and the other transactions contemplated by this Section 2.18
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
the such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including
Sections 2.05 and 2.13) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.18;
provided that, for the avoidance of doubt, such consent shall not be deemed to
be an acceptance of any particular Extension Offer by the Administrative Agent
or any Lender.


(c)               The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower (and without the consent of any other Person) as may be
necessary in order to establish new tranches or sub‑tranches in respect of
Revolving Commitments or Term Loans so extended and such amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub‑tranches, in each case on terms consistent with this Section 2.18.  This
Section shall supersede any provisions in Section 2.13 and Section 11.01 to the
contrary.


(d)               In connection with any Extension, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18.


2.19            Refinancing Facilities.


(a)               The Borrower may, on one or more occasions, with the consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed), request the establishment hereunder of (i) a new Class of revolving
commitments (the “Refinancing Revolving Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Revolving Lender”) will make
revolving loans to the Borrower (“Refinancing Revolving Loans”) and acquire
participations in the Letters of Credit or (ii) one or more additional Classes
of term loan commitments (the “Refinancing Term Loan Commitments”) pursuant to
which each Person providing such a commitment (a “Refinancing Term Lender”) will
make term loans to the Borrower (the “Refinancing Term Loans”); provided that
(A) each Refinancing Revolving Lender and each Refinancing Term Loan Lender
shall be an Eligible Assignee and, if not already a Lender, shall otherwise be
reasonably acceptable to the Administrative Agent and (B) each Refinancing
Revolving Lender shall be approved by each L/C Issuer and each Swingline Lender
(such approvals not to be unreasonably withheld).


81

--------------------------------------------------------------------------------



(b)              The Refinancing Commitments shall be effected pursuant to one
or more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Lender providing such Refinancing Commitments, the
Administrative Agent and, in the case of Refinancing Revolving Commitments, each
L/C Issuer and each Swingline Lender; provided that no Refinancing Commitments
shall become effective unless (i) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
(ii) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Commitments then
in effect shall be terminated, and all the Revolving Loans then outstanding,
together with all interest thereon, and all other amounts accrued for the
benefit of the Revolving Lenders, shall be repaid or paid (it being understood,
however, that any Letters of Credit may continue to be outstanding hereunder),
and the aggregate amount of such Refinancing Revolving Commitments does not
exceed the aggregate amount of the Revolving Commitments so terminated (unless
otherwise permitted by Section 2.16), and (iii) in the case of any Refinancing
Term Loan Commitments, substantially concurrently with the effectiveness
thereof, the Borrower shall obtain Refinancing Term Loans thereunder and shall
repay or prepay then outstanding Term Loans of any Class in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loans and any reasonable fees, premium and
expenses relating to such refinancing) (and any such prepayment of Term Loans of
any Class shall be applied to reduce the subsequent scheduled amortization
installments of Term Loans of such Class to be made pursuant to Section 2.07
ratably, in the case of a prepayment of Term Loans that are Eurodollar Rate
Loans, shall be subject to Section 3.05).


(c)               The Refinancing Facility Agreement shall set forth, with
respect to the Refinancing Commitments established thereby and the Refinancing
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof:  (i) the designation of such
Refinancing Commitments and Refinancing Loans as a new “Class” for all purposes
hereof, (ii) the stated termination and maturity dates applicable to the
Refinancing Commitments or Refinancing Loans of such Class, provided that such
stated termination and maturity dates shall not be earlier than the Maturity
Date applicable to the Revolving Commitments and Revolving Loans (in the case of
Refinancing Revolving Commitments and Refinancing Revolving Loans) or the
Maturity Date applicable to the Tranche B Term Loans (in the case of Refinancing
Term Loan Commitments and Refinancing Term Loans), (iii) in the case of any
Refinancing Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to the Refinancing Loans of such Class, (v) the fees
applicable to the Refinancing Commitment or Refinancing Loans of such Class,
(vi) in the case of any Refinancing Term Loans, any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class, (viii) any voluntary or mandatory
commitment reduction or prepayment requirements applicable to Refinancing
Commitments or Refinancing Loans of such Class (which prepayment requirements,
in the case of any Refinancing Term Loans, may provide that such Refinancing
Term Loans may participate in any mandatory prepayment on a pro rata basis with
the Tranche B Term Loans, but may not provide for prepayment requirements that
are more favorable to the Lenders holding such Refinancing Term Loans than to
the Lenders holding Tranche B Term Loans) and any restrictions on the voluntary
or mandatory reductions or prepayments of Refinancing Commitments or Refinancing
Loans of such Class and (ix) any financial covenant with which the Borrower or
any Restricted Subsidiary shall be required to comply (provided that any such
financial covenant for the benefit of any Class of Refinancing Term Lenders
shall also be for the benefit of all other Term Lenders).  Except as
contemplated by the preceding sentence, the terms and conditions of the
Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of


82

--------------------------------------------------------------------------------



credit thereunder shall be no more favorable in any material respect to the
Lenders holding such Refinancing Revolving Commitments and Refinancing Revolving
Loans than those terms and conditions applicable to the Revolving Commitments
and Revolving Loans and other extensions of credit thereunder, and the terms and
conditions of the Refinancing Term Loan Commitments and Refinancing Term Loans
shall be no more favorable in any material respect to the Lenders holding such
Refinancing Term Loan Commitments and Refinancing Term Loans than such terms and
conditions of the Tranche B Term Loan Commitments and the Tranche B Term Loans. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement.  Each Refinancing Facility
Agreement may, without the consent of any Lender other than the applicable
Refinancing Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section, including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new “Class” of loans and/or commitments
hereunder.  This Section shall supersede any provisions in Section 2.13 and
Section 11.01 to the contrary.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01            Taxes.


(a)               Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Borrower, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)            If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


83

--------------------------------------------------------------------------------



(b)              Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for,
Other Taxes.


(c)               Tax Indemnification.


(i)             The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.


(ii)            Each Lender and each L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within
10 Business Days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (y) the Administrative Agent and the Borrower, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).


(d)                Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)                Status of Lenders; Tax Documentation.


(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by


84

--------------------------------------------------------------------------------



the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)          executed originals of IRS Form W-8ECI;


(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or


(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;


85

--------------------------------------------------------------------------------



provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;


(C)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)                Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or any L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or any L/C Issuer, as
the case may be.  If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the


86

--------------------------------------------------------------------------------



contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subparagraph shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(g)               Survival.  Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.


3.02             Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.


3.03            Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to


87

--------------------------------------------------------------------------------



clauses (a) and (b) above, “Impacted Loans”) or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (i) the obligation of the Lenders to
make, maintain or continue into new interest periods Eurodollar Rate Loans shall
be suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section 3.03
and the Borrower shall so request, the Administrative Agent, the affected
Lenders and the Borrower shall negotiate in good faith to amend the definition
of “Eurodollar Rate” and other applicable provisions to preserve the original
intent thereof in light of such change; provided that, until so amended, such
Impacted Loans will be handled as otherwise provided pursuant to the terms of
this Section 3.03.


3.04             Increased Costs.


(a)                Increased Costs Generally.  If any Change in Law shall:


(i)              impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)           impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or any other amount), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered, in each case upon receipt of a written request of such Lender or such
other Recipient showing the computation of such amount in reasonable detail and
certifying that it is the general practice of such Lender or such other
Recipient to charge such amount to its borrowers.  Notwithstanding the
foregoing, no Lender shall be entitled to request compensation for any increased
cost relating to items described in paragraph (a)(iii) of this Section 3.04 if
it shall not be the general policy and practice of such


88

--------------------------------------------------------------------------------



Lender to seek compensation in similar circumstances under similar provisions in
comparable credit facilities.


(b)                Capital Requirements.  If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered, in each case upon receipt of a
written request of such Lender or L/C Issuer showing the computation of such
amount in reasonable detail and certifying that it is the general practice of
such Lender or L/C Issuer to charge such amount to its borrowers.


(c)                Certificates for Reimbursement.  A certificate of a Lender or
an L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04, showing the computation
of such amount or amounts in reasonable detail and delivered to the Borrower
shall be conclusive absent demonstrable error.  The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.


(d)               Delay in Requests.  Failure or delay on the part of any Lender
or any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)               Reserves on Eurodollar Rate Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender reasonably and in good faith, which determination shall be
conclusive absent demonstrable error), which shall be due and payable on each
date on which interest is payable on such Loan; provided that the Borrower shall
have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender together with
a computation in reasonable detail of such additional interest.  If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 Business Days from
receipt of such notice.


89

--------------------------------------------------------------------------------



3.05             Compensation for Losses; Breakage Payments.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (for the avoidance of doubt,
excluding lost profits) incurred by it as a result of:


(a)              any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)                any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower;


(c)                any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13; or


(d)                any failure by the Borrower to make any payment of a drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date for any payment thereof in a
different currency;


Such loss, cost or expense to any Lender shall be deemed to equal an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
offer were it to offer, at the commencement of such period, for dollar deposits
of a comparable amount and period from major banks in the London interbank
eurodollar market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 3.05 shall be delivered to the Borrower and shall be conclusive
absent demonstrable error.  The Borrower shall also pay any customary
administrative fees charged by the Administrative Agent in connection with the
foregoing.  For the purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 3.05, each Lender shall have been deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


3.06             Mitigation Obligations; Replacement of Lenders.


(a)                Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not


90

--------------------------------------------------------------------------------



otherwise be disadvantageous in any significant respect to such Lender or such
L/C Issuer, as the case may be.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or such L/C Issuer in
connection with any such designation or assignment.


(b)              Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 or if any Lender delivers a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.


3.07             Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
 
ARTICLE IV
GUARANTY


4.01            The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each applicable Affiliate of a Lender that is party to a Secured Hedge Agreement
or a Treasury Management Agreement (and each Person (and/or each applicable
Affiliate thereof) that ceases to be a Lender as a result of an assignment in
accordance with the terms of Section 11.06 or Section 11.13 or an amendment of
this Agreement in accordance with the terms of Section 11.01 that is party to a
Secured Hedge Agreement), the Collateral Agent and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Secured Hedge Agreements or Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.


4.02             Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Hedge
Agreements or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the
 
91

--------------------------------------------------------------------------------

 
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that its rights of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Loan Party for amounts paid under this Article IV shall not be
enforceable until, and shall be subordinate and subject in right of payment to,
the Obligations, until such time as the Obligations have been Fully Satisfied. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:


(a)                at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;


(b)               any of the acts mentioned in any of the provisions of any of
the Loan Documents, any Secured Hedge Agreement or any Treasury Management
Agreement between the Borrower or any Restricted Subsidiary and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Secured Hedge Agreements shall be done or omitted;


(c)                the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Secured Hedge
Agreement or any Treasury Management Agreement between the Borrower or any
Restricted Subsidiary and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Secured Hedge
Agreements or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;


(d)                any Lien granted to, or in favor of, the Administrative
Agent, the Collateral Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or


(e)               any of the Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, any Secured Hedge Agreement or any
Treasury Management Agreement between any the Borrower or any Restricted
Subsidiary and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents or such Secured Hedge Agreements
or such Treasury Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.


4.03             Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, the Collateral Agent and
each Lender on demand for all reasonable costs and expenses (including fees and
expenses of counsel) incurred by the Administrative Agent, the Collateral Agent
or such Lender in connection with such rescission or restoration, including any
such


92

--------------------------------------------------------------------------------



costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


4.04             Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05             Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent, the Collateral
Agent and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.


4.06           Rights of Contribution.


The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.


4.07             Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


4.08             Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount). 
The obligations and undertakings of each applicable Loan Party under this
Section 4.08 shall remain in full force and effect until the Obligations have
been Fully Satisfied.  Each Loan Party intends this


93

--------------------------------------------------------------------------------



Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a “keepwell, support or other agreement” for the benefit of each Loan Party that
would otherwise not constitute an “eligible contract participant” for any Swap
Obligation for all purposes of the Commodity Exchange Act.


ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01             Conditions of Closing Date and Initial Credit Extension.


The occurrence of the Closing Date, the effectiveness of this Agreement on the
Closing Date and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to the satisfaction of the
following conditions precedent:


(a)                Loan Documents, Organization Documents, Etc.  The
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):


(i)         executed counterparts of this Agreement and the other Loan Documents
(subject to the penultimate paragraph of this Section 5.01);


(ii)        copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(iii)       customary certificates of resolutions or other action, customary
incumbency certificates and/or other customary certificates of Responsible
Officers of each Loan Party, evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and


(iv)      customary documents and certifications evidencing that each Loan Party
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in the jurisdiction of its incorporation or
organization.


(b)            Opinions of Counsel.  The Administrative Agent shall have
received, in each case dated as of the Closing Date:


(i)          a customary legal opinion of Cravath, Swaine & Moore LLP, special
counsel for the Loan Parties; and


(ii)        a customary legal opinion of The Law Offices of Thomas W. Bosse,
PLLC, Esq., special Ohio counsel for each Loan Party organized in the State of
Ohio; and


(iii)      a customary legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel for the Loan Parties.


(c)            Personal Property Collateral.  Subject to the penultimate
paragraph of this Section 5.01, the Administrative Agent shall have received:


94

--------------------------------------------------------------------------------



(i)         searches of UCC filings in the jurisdiction of organization of each
Loan Party and the chief executive office of each Loan Party, and copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than (A) Permitted Liens and (B) Liens securing obligations under
the Existing Credit Agreement;


(ii)        all certificates evidencing any certificated Capital Stock pledged
to the Collateral Agent pursuant to a Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);


(iii)      searches of ownership of, and Liens on, Intellectual Property of each
Loan Party in the appropriate governmental offices, and duly executed notices of
grant of security interest to be filed with the United States Patent and
Trademark Office to the extent and in the form required by the Security
Agreements;


(iv)     all instruments in the possession of any of the Loan Parties evidencing
any Indebtedness owed by an Excluded Subsidiary to a Loan Party, together with
such allonges or assignments as may be necessary to perfect the Collateral
Agent’s security interest in such Indebtedness; and


(v)        certificates of insurance of the Loan Parties evidencing property and
liability insurance meeting the requirements set forth in the Loan Documents.


(d)                Officer’s Certificates.  The Administrative Agent shall have
received an Officer’s Certificate as of the Closing Date, stating that the
conditions specified in Section 5.01(i) and Section 5.02 have been satisfied.


(e)                Solvency.  The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date, in the form of Exhibit H hereto (the “Solvency Certificate”), confirming
the Solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Closing Date Transactions.


(f)                 Fees.  Any fees of the Arrangers, the Administrative Agent
and the Lenders required to be paid on or before the Closing Date shall have
been paid to the extent the Borrower has received an invoice therefor at least
two Business Days prior to the Closing Date (it being understood that at the
Borrower’s election, payment of such fees to the Administrative Agent on behalf
of the Administrative Agent, the Arrangers and the Lenders may constitute
payment under this Section 5.01(f))).


(g)              Attorney Costs.  The Borrower shall have paid all reasonable
fees, charges and disbursements of counsel of the Administrative Agent required
to be paid on or before the Closing Date to such counsel or to the
Administrative Agent, on behalf of such counsel, to the extent invoiced at least
two Business Days prior to the Closing Date.


(h)               Existing Indebtedness.  The Company Indebtedness Refinancing
shall have occurred or shall occur simultaneously with the Closing Date.


(i)                 No Material Adverse Effect.  Since July 9, 2017, there shall
not have been any “Company Material Adverse Effect” (as defined in the OnX
Merger Agreement).


95

--------------------------------------------------------------------------------



(j)                 Financial Statements.  The Lenders shall have received (i)
(A) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and the OnX group of
companies for the three most recently completed fiscal years ended at least 90
days prior to the Closing Date and (B) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and the OnX group of companies for each subsequent fiscal quarter ended
at least 45 days before the Closing Date (and comparable periods for the prior
fiscal year); provided that the filing of the required financial statements on
Form 10-K and Form 10-Q within such time periods by the Borrower will satisfy
the requirements of this clause (j) with respect to the Borrower; and (ii) pro
forma consolidated income statements and balance sheets of the Borrower and its
Subsidiaries as of the last day of the most recent fiscal period for which
financial statements of the Borrower were delivered under the foregoing clause
(i), prepared after giving effect to the HCOM Acquisition and the HCOM
Indebtedness Refinancing, with supplemental data (not included in such pro forma
financial statements) reflecting the consolidated EBITDA of OnX.


(k)                OnX Acquisition.  The OnX Acquisition shall have been
consummated, or substantially simultaneously with the initial Credit Extension
on the Closing Date shall be consummated, in accordance with applicable Law, the
OnX Merger Agreement and all other related documentation (without giving effect
to any amendments or waivers to or of such documents that are materially adverse
to the Lenders and not consented to by the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned)).


(l)                 KYC.  The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case requested at least ten Business Days prior to the Closing
Date.


Notwithstanding the foregoing, it is understood and agreed that, to the extent
any security interest in any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than the creation of and perfection
(including by delivery of stock or other equity certificates, if any) of
security interests (A) in the equity interests in the Borrower’s Domestic
Subsidiaries (other than any Immaterial Subsidiaries) (to the extent
constituting Collateral) and (B) in other assets located in the United States
with respect to which a Lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code) after the Borrower’s use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the initial
Credit Extensions hereunder on the Closing Date, but instead shall be required
to be provided or delivered after the Closing Date pursuant to arrangements and
timing mutually agreed upon between the Borrower and the Administrative Agent
acting reasonably.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with conditions specified
in this Section 5.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02             Conditions to All Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans), is subject to the
following conditions precedent:


96

--------------------------------------------------------------------------------



(a)                (i) In the case of any Credit Extension made under an HCOM
Incremental Term Facility or an Incremental Acquisition Term Facility, the
Specified Representations and the Acquisition Agreement Representations, (ii) in
the case of the initial Credit Extension made on the Closing Date, the Specified
Representations and the OnX Specified Representations and (iii) in all other
cases, the representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document or which are contained
in any certification or representation provided in writing to the Administrative
Agent or the Collateral Agent by a Responsible Officer of a Loan Party under or
in connection with this Agreement or any other Loan Document, in each case,
shall be true and correct in all material respects (or in all respects, if such
representation or warranty is qualified by materiality) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or in all respects, if such
representation or warranty is qualified by materiality) as of such earlier date,
and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.


(b)               Except with respect to the initial Credit Extension made on
the Closing Date and any Credit Extension made under an HCOM Incremental Term
Facility, no Default (or, in the case of any Credit Extension made under an
Incremental Acquisition Term Facility (other than, for the avoidance of doubt,
an HCOM Incremental Term Facility), no Event of Default under Section 9.01(a) or
9.01(g)) shall exist, or would result from, such proposed Credit Extension.


(c)               The Administrative Agent and, if applicable, the applicable
L/C Issuer or Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


(d)               In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the applicable L/C Issuer would make it impracticable for such L/C
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the applicable conditions specified in
Section 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


6.01             Existence, Qualification and Power.


The Borrower and each Restricted Subsidiary (a) is duly organized or formed,
validly existing and in good standing (to the extent applicable in its
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents, if any, to which it is a party and (c) is
duly qualified and is licensed and in good standing (to the extent applicable in
its jurisdiction) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of


97

--------------------------------------------------------------------------------



its business requires such qualification or license; except in each case
referred to in clauses (a) (insofar as it relates to any Restricted
Subsidiary), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.


6.02            Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party (a) have been duly authorized by all necessary
corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or result in or
require the creation of any Lien under, or require any payment to be made under
(A) except for Liens under the Loan Documents and the lien creation requirements
of the indentures governing the Specified Notes, any Material Contract to which
such Person is a party or affecting such Person or the Property of such Person
or any of its Restricted Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject or (iii) violate any Law (including Regulation U or
Regulation X issued by the FRB); except in each case referred to in
clause (b)(ii) or (b)(iii), to the extent that such conflict, breach,
contravention, Lien, payment or violation could not reasonably be expected to
have a Material Adverse Effect.


6.03             Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03, all of which have been obtained or made or have the status
described in such Schedule 6.03, (b) filings to perfect the Liens created by the
Collateral Documents, (c) approvals of the FCC or any applicable State PUC with
respect to any assignment or transfer of control of any License or
Communications System and (d) any approval, consent, exemption, authorization,
action, notice or filing the failure to obtain or make which could not
reasonably be expected to have a Material Adverse Effect.


6.04             Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).


6.05             Financial Statements; No Material Adverse Effect.


(a)               The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial position of the Borrower and its consolidated
subsidiaries (including any Designated Wireless Subsidiary) as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)               The unaudited consolidated balance sheet of the Borrower and
its consolidated subsidiaries (including any Designated Wireless Subsidiary)
dated June 30, 2017 and the related


98

--------------------------------------------------------------------------------



consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial position of the Borrower and its consolidated
subsidiaries (including any Designated Wireless Subsidiary) as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to year‑end
audit adjustments.


(c)                Since the date of the Audited Financial Statements, there has
not occurred a material adverse change in the business, assets, properties,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole.


6.06             Litigation.


There are no actions, suits or proceedings pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened, by or before any Governmental
Authority, by or against any of the Borrower or any Restricted Subsidiary or
against any of its properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document or (b) either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
6.07             No Default.


No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


6.08             Ownership of Property; Liens.


The Borrower and each Restricted Subsidiary has good title to, or valid
leasehold interests in, or other applicable rights in, all real property
material to the ordinary conduct of its business, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.09             Environmental Compliance.


Except in each case as where the existence and/or occurrence of any of the
following could not reasonably be expected to have a Material Adverse Effect:


(a)               All operations of the Borrower and each Restricted Subsidiary
at the Real Properties are in compliance with all applicable Environmental Laws,
neither the Borrower nor any Restricted Subsidiary has in the past two years
violated any Environmental Law with respect to the Real Properties or the
Businesses, and neither the Borrower nor any Restricted Subsidiary has caused,
and, to the knowledge of any Responsible Officer of the Borrower, no other
Person has caused, any conditions relating to the Real Properties or the
Businesses that could give rise to liability under any applicable Environmental
Laws.


(b)                Neither the Borrower nor any Restricted Subsidiary has
received any written notice of, or inquiry from any Governmental Authority in
the past two years regarding, any violation, alleged violation, non‑compliance,
liability or alleged liability pursuant to Environmental Laws with regard to any
of the Real Properties or the Businesses.


(c)                Hazardous Materials have not been transported or disposed of
from the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by or on
behalf of the Borrower or any Restricted Subsidiary, or, to the knowledge


99

--------------------------------------------------------------------------------



of any Responsible Officer of the Borrower, by any other Person on behalf of the
Borrower or any Restricted Subsidiary, in violation of, or in a manner that has
given rise to remedial obligations on the part of the Borrower or any Restricted
Subsidiary under, any applicable Environmental Law.


(d)            No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Restricted
Subsidiary is or will be named as a party, nor are any of the Borrower or any
Restricted Subsidiary subject to any consent decrees, consent orders,
administrative orders, or other administrative or judicial requirements
outstanding under any Environmental Law.


(e)            There has been no release, or threat of release, of Hazardous
Materials at or from the Real Properties arising from or related to the
operations (including disposal) of the Borrower or any Restricted Subsidiary,
or, to the knowledge of any Responsible Officer of the Borrower, of any other
Person in connection with the Real Properties or otherwise in connection with
the Businesses, in violation of or in amounts or in a manner that has given rise
to remedial obligations on the part of the Borrower or any Restricted Subsidiary
under Environmental Laws.


6.10            Insurance.


The properties of the Borrower and each Restricted Subsidiary are insured, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.


6.11            Taxes.


The Borrower and each Subsidiary have filed all Federal, state and other tax
returns and reports required to be filed, and have paid all Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or (b) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  There is no proposed tax assessment
against the Borrower or any Restricted Subsidiary that would, if made, have a
Material Adverse Effect.


6.12             ERISA Compliance.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.


6.13             Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date with respect to each direct and indirect Subsidiary of the Borrower of (a)
the jurisdiction of incorporation or formation of such Subsidiary and (b) the
percentage of outstanding shares of each class of Capital Stock of such
Subsidiary owned by the Borrower or any other Subsidiary.  The outstanding
Capital Stock of all such Persons is validly issued, fully paid and, with
respect to incorporated Loan Parties, non assessable.  Other than as set forth
on Schedule 6.13, as of the Closing Date, none of the Subsidiaries has
outstanding any securities convertible into or exchangeable for its Capital
Stock nor does any such Person have outstanding any rights to subscribe for or
to purchase or any options for the purchase of, or any


100

--------------------------------------------------------------------------------



agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Capital Stock.


6.14             Margin Regulations; Investment Company Act.


(a)                No Loan Party is engaged, nor will any such Loan Party
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.


(b)                None of the Loan Parties is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.


6.15             Disclosure.


All written information (other than projected financial information,
forward-looking information and information of a general economic or industry
specific nature) that has been or will be made available by or on behalf of any
Loan Party to the Administrative Agent or any Lender on or prior to the Closing
Date in connection with the transactions contemplated hereby and the negotiation
of this Agreement or delivered hereunder or under any other Loan Document, when
taken as a whole, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements and updates provided thereto from time to time, and taken together
with the information disclosed in the Borrower’s public filings with the SEC, as
such information is supplemented or updated by other information so disclosed);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions that were believed by the Borrower to be reasonable at the time made
and at the time such projected financial information was made available to the
Administrative Agent and the Lenders (it being understood that (a) such
projected financial information is as to future events and is not to be viewed
as facts, (b) such projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and the Subsidiaries, (c) no assurance can be given that any particular
projected financial information will be realized and (d) actual results during
the period or periods covered by any such projected financial information may
differ significantly from the projected results and such differences may be
material).


6.16             Compliance with Laws.


The Borrower and each Restricted Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its Properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


6.17             Intellectual Property.


The Borrower and each Restricted Subsidiary owns, or has the legal right to use,
all material trademarks, service marks, trade names, trade dress, patents,
copyrights, technology, know‑how and processes (the “Intellectual Property”)
reasonably necessary for each of them to conduct its business as currently
conducted.  No claim has been asserted and is pending by any Person challenging
or questioning the use of the Intellectual Property or the validity or
effectiveness of the Intellectual Property, nor does


101

--------------------------------------------------------------------------------



any Responsible Officer of the Borrower know of any such claim, and, to the
knowledge of any Responsible Officer of the Borrower, the use of the
Intellectual Property by any Loan Party or any Restricted Subsidiary or the
granting of a right or a license in respect of the Intellectual Property from
the Borrower or any Restricted Subsidiary does not infringe on the rights of any
Person, except in each case for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


6.18            Solvency.


(a)                As of the Closing Date, after giving effect to the
consummation of the Closing Date Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent and (b) the Borrower and its
Subsidiaries are Solvent on a consolidated basis.


6.19            Telecommunications Regulatory Matters.


(a)               The Borrower and each Restricted Subsidiary have obtained all
material Governmental Approvals of any Governmental Authority having
jurisdiction over such Persons, which Governmental Approvals are reasonably
necessary for the operation of the Businesses.  All Governmental Approvals of
such Persons are in full force and effect, are duly issued in the name of, or
validly assigned to, such Persons and such Persons have the power and authority
to operate thereunder, except in each case to the extent the failure thereof
could not reasonably be expected to have a Material Adverse Effect.


(b)               There are no proceedings pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened from or before the FCC, a State
PUC or any other Governmental Authority responsible for telecommunications
matters naming any of the Borrower or any Restricted Subsidiary, that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.


6.20             Perfection, Etc.


Except as otherwise contemplated hereby (including, with respect to the Closing
Date, the penultimate paragraph of Section 5.01) or under any other Loan
Documents, all filings and other actions necessary to perfect the Liens on the
Collateral created under, and in the manner contemplated by, the Collateral
Documents have been duly made or taken or otherwise provided for (to the extent
required hereby or by the applicable Collateral Documents) and are in full force
and effect and the Collateral Documents, upon execution and delivery thereof by
all parties thereto, create in favor of the Administrative Agent for the benefit
of the holders of the Secured Obligations (as defined in the Security
Agreements) a valid and, together with such filings and other actions (to the
extent required hereby or by the applicable Collateral Documents and to the
extent perfected Liens can be obtained by the making of such filings and the
taking of such other actions), perfected Lien in the Collateral securing the
payment of the Obligations (subject to Permitted Liens).


6.21             Sanctions; Patriot Act; FCPA.


To the extent applicable, the Borrower and each of its Subsidiaries and, to the
knowledge of any Responsible Officer of the Borrower, each director, officer,
agent or employee of the Borrower or any of its Subsidiaries in connection with
the business of such Person, is in compliance, in all material respects, with
(a) the Patriot Act, (b) any Sanctions and (c) other applicable anti-corruption
and anti-money laundering laws.  Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Responsible Officer of the Borrower,
any director, officer, agent or employee of the Borrower or any of its
Subsidiaries, is a Sanctioned Person or has engaged in or is engaging in
dealings or transactions with


102

--------------------------------------------------------------------------------



any Sanctioned Person in violation of any Sanctions.  No part of the proceeds of
the Borrowings will be used, directly or indirectly, by the Borrower or any of
its Subsidiaries to make any payments (i) to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”) or (ii)
for the purpose of financing the activities of any Sanctioned Person.  The
Borrower has instituted and maintains policies and procedures reasonably
designed to prevent violation of any Sanctions.  The Transactions will not
violate any applicable Sanctions.


ARTICLE VII
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall cause each Restricted
Subsidiary to:


7.01             Financial Statements.


Deliver to the Administrative Agent (which shall promptly deliver to the
Lenders):


(a)                after the end of each fiscal year of the Borrower, commencing
with the year ending December 31, 2017, as soon as available, but in any event
within 90 days after the end of each fiscal year, a consolidated balance sheet
of the Borrower and its consolidated subsidiaries (which will include any
Designated Wireless Subsidiary) as at the end of such fiscal year and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification (other than
any such exception that is expressed solely with respect to, or resulting solely
from, (i) a maturity date in respect of any Commitments or Loans that is
scheduled to occur within one year from the date of delivery of such opinion or
(ii) any inability or potential inability to satisfy the covenants set forth in
Section 8.11 of this Agreement on a future date or in a future period); and


(b)               after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ended
September 30, 2017, as soon as available, but in any event within 45 days after
the end of the applicable fiscal quarter, a consolidated balance sheet of the
Borrower and its consolidated subsidiaries (which will include any Designated
Wireless Subsidiary) as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, such consolidated statements to be
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries (including any Designated Wireless
Subsidiary) in accordance with GAAP, subject only to the absence of footnotes
and to year‑end audit adjustments.


7.02             Certificates; Other Information.


Deliver to the Administrative Agent (which shall promptly deliver to the
Lenders):


103

--------------------------------------------------------------------------------



(a)                concurrently with the delivery of the financial statements
referred to in Section 7.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal year ended December 31, 2017), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
and, if such financial statements include the assets, liabilities and income or
results of operations of any Unrestricted Subsidiaries or Designated Wireless
Subsidiaries, an unaudited reconciliation showing the effect, on a pro forma
basis, of not including such Unrestricted Subsidiaries and Designated Wireless
Subsidiaries in such financial statements;


(b)                concurrently with the delivery of the financial statements
referred to in Section 7.01(a), an annual business plan and budget of the
Borrower containing, among other things, pro forma financial statements for the
next fiscal year, beginning with an annual business plan and budget for fiscal
year 2018;


(c)                concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a report signed by an Responsible Officer of the
Borrower setting forth (i) a list of registration numbers for all material
patents, trademarks, service marks, trade names and copyrights awarded to any
Loan Party since the last day of the immediately preceding fiscal year and (ii)
a list of all material patent applications, trademark applications, service mark
applications, trade name applications and copyright applications submitted by
any Loan Party since the last day of the immediately preceding fiscal year and
the status of each such application;


(d)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934; and


(e)                promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent (on
its own behalf or on the behalf of any Lender) may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 7.01 or Section 7.02 may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent are offered access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents become available on the website of the
SEC at http://www.sec.gov.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


The Loan Parties hereby acknowledge that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non‑public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Loan Parties hereby
agree that (i) all Borrower Materials that are


104

--------------------------------------------------------------------------------



to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


7.03             Notices and Information.


Promptly notify the Administrative Agent, for further dissemination to the
Lenders, of:


(a)               The occurrence of any Default known to any Responsible Officer
of the Borrower and the nature thereof.


(b)               Any matter that has had or could reasonably be expected to
have a Material Adverse Effect, including those resulting from (i) breach or
non‑performance of, or any default under, a Contractual Obligation of the
Borrower or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws.


(c)                The occurrence of any ERISA Event that has had or could
reasonably be expected to have a Material Adverse Effect.


Each notice pursuant to this Section 7.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken or proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04             Payment of Taxes.


Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, pay and discharge as the same shall become
due and payable, all its Tax obligations and liabilities, unless the same are
being contested in good faith by appropriate proceedings and adequate reserves
in accordance with GAAP are being maintained by the Borrower or a Subsidiary, as
applicable.


7.05             Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
in a transaction permitted by Section 8.04 or Section 8.05, or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all




105

--------------------------------------------------------------------------------

of its material registered copyrights, patents, trademarks, trade names and
service marks, except in a transaction permitted by Section 8.04 or Section 8.05
or to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
                7.06             Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except in each case to the extent a failure
thereof could not reasonably be expected to have a Material Adverse Effect.


7.07             Maintenance of Insurance.


Maintain in full force and effect insurance in such amounts, covering such risks
and liabilities and with such deductibles or self‑insurance retentions as are in
accordance with normal industry practice (it being understood that, to the
extent consistent with prudent business practices of a Person carrying on a
similar business in a similar location as the Borrower or a Restricted
Subsidiary, a program of self‑insurance may be utilized).  The Administrative
Agent shall be named as an additional insured as its interests may appear on
behalf of the Lenders under all policies with respect to liability insurance
(other than workers’ compensation and other policies for which such endorsements
are not customary) (a) within 30 days following the Closing Date with respect to
such policies in effect on the Closing Date (or such later date as the
Administrative Agent shall agree in its reasonable discretion) and (b) as
promptly as practicable following the effectiveness of the applicable policies
with respect to policies that become effective after the Closing Date.  The
Collateral Agent, for the benefit of the Lenders, shall be named as a co-loss
payee under all casualty policies with respect to property insurance covering
any Collateral (i) within 30 days following the Closing Date with respect to
such policies in effect on the Closing Date (or such later date as the
Administrative Agent shall agree in its reasonable discretion) and (ii) as
promptly as practicable following the effectiveness of the applicable policies
with respect to policies that become effective after the Closing Date; provided
in each case that (without limiting the provisions of Section 2.05) (A) so long
as no Event of Default under Sections 9.01(a)(i) or (g) hereof shall have
occurred and be continuing, any proceeds payable under such property insurance
shall be paid directly to the Borrower or the applicable Restricted Subsidiary
and not the Collateral Agent for application permitted under this Agreement and
(B) the Collateral Agent shall promptly deliver such documentation as the
Borrower or the applicable insurer shall reasonably request to confirm and give
effect to the provisions of the foregoing clause (A).


7.08             Compliance with Laws and Contractual Obligations.


Comply with the requirements of all Laws, all Contractual Obligations and all
orders, writs, injunctions and decrees applicable to it or to its business or
Property, except in such instances in which (a) such requirement of Law,
Contractual Obligation or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.


7.09             Books and Records.


(a)                Maintain proper books of record and account, in which entries
in conformity with GAAP in all material respects shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
any Restricted Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental


106

--------------------------------------------------------------------------------



Authority having regulatory jurisdiction over the Borrower or any Restricted
Subsidiary, as the case may be.


7.10            Inspection Rights.


(a)                Permit representatives and independent contractors of the
Administrative Agent and the Lenders to visit and inspect any of its Properties,
to examine its corporate, financial and operating records, and, with the prior
written consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors and officers and use commercially
reasonable efforts to make its independent public accountants available to
discuss its affairs, finances and accounts, all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower, and, at any time when an Event of Default has
occurred and is continuing, at the expense of the Borrower; provided that so
long as no Event of Default has occurred and is continuing, such visits and
inspections shall be limited to the Administrative Agent and to not more than
one visit and inspection in any fiscal year.


7.11            Use of Proceeds.


Use the proceeds of (a) the Tranche B Term Loans made on the Closing Date solely
to consummate the Closing Date Transactions and, to the extent of any remaining
proceeds, to consummate the other Transactions and for working capital and other
general corporate purposes (including permitted acquisitions, other permitted
investments and Restricted Payments), (b) the Revolving Loans for working
capital and other general corporate purposes (including permitted acquisitions,
other permitted investments and Restricted Payments) and, to the extent
necessary, to consummate the Transactions, provided that Revolving Loans to
consummate the Transactions shall not exceed $50,000,000 and (c) any Incremental
Term Facility or the proceeds of any Revolving Loans made pursuant to any
Revolving Commitment Increase for working capital and other general corporate
purposes (including permitted acquisitions, other permitted investments and
Restricted Payments).  Letters of Credit will be used to support obligations of
the Borrower and its Subsidiaries incurred in the ordinary course of business.


7.12             Additional Guarantors.


(a)                General.  Notify the Administrative Agent at the time that
any Person becomes a Restricted Subsidiary of a Loan Party and, within 30 days
thereafter (or such later date as the Administrative Agent shall agree in its
reasonable discretion), (i) unless such Person is an Excluded Subsidiary, the
Borrower shall (A) cause such Person to become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement and (B) to the extent
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent items of the types referred to for each of the initial Loan Parties
pursuant to Sections 5.01(a), 5.01(b) and 5.01(c), all in form, content and
scope reasonably satisfactory to the Administrative Agent and (ii) unless such
Person is a Non‑Pledged Subsidiary, the Borrower shall cause the Capital Stock
of such Person owned by the Loan Parties to be pledged to the Collateral Agent
(for the benefit of the Lenders) as and to the extent required by Section 7.13.


(b)               Other Excluded Subsidiaries; Non-Pledged Subsidiaries. 
Notwithstanding any provision to the contrary set forth herein or in any other
Loan Document, but subject to applicable Laws, including all regulations
relating to utility or telecommunications businesses by all Governmental
Authorities that prohibit, restrict or require regulatory consent or approval
for the granting of Liens or security interests in Property or the incurrence of
Indebtedness:


107

--------------------------------------------------------------------------------



(i)         in the event that (A) any Restricted Subsidiary that is an Excluded
Subsidiary by virtue of clause (f) of the definition of “Excluded Subsidiaries”
set forth in Section 1.01 becomes a Wholly Owned Subsidiary, (B) the
circumstances causing any Restricted Subsidiary to be an Excluded Subsidiary by
virtue of clause (j)(i) and (j)(ii) of the definition of “Excluded Subsidiaries”
set forth in Section 1.01 cease to exist or (C) the Borrower shall have
reasonably determined, in consultation with the Administrative Agent, as a
result of a change in fact, Law or circumstance that any Restricted Subsidiary
that is an Excluded Subsidiary by virtue of clause (j)(iii) of the definition of
“Excluded Subsidiaries” set forth in Section 1.01 should become a Loan Party,
then (1) such Restricted Subsidiary shall cease to be an Excluded Subsidiary and
(2) the Loan Parties shall within 30 days after any of the events in clause (A),
(B) or (C) occurs (or such later date as the Administrative Agent shall agree in
its reasonable discretion) cause such Restricted Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement and, to the extent reasonably requested by the Administrative Agent,
deliver to the Administrative Agent items of the types referred to for each of
the initial Loan Parties pursuant to Sections 5.01(a), 5.01(b) and 5.01(c), all
in form, content and scope reasonably satisfactory to the Administrative Agent;
or


(ii)         in the event that (A) any Restricted Subsidiary that is a
Non‑Pledged Subsidiary by virtue of clause (d) of the definition of “Non‑Pledged
Subsidiaries” set forth in Section 1.01 becomes a Wholly Owned Subsidiary,
(B) the circumstances causing any Restricted Subsidiary to be a Non‑Pledged
Subsidiary by virtue of clause (e)(i) or (e)(ii) of the definition of
“Non‑Pledged Subsidiaries” set forth in Section 1.01 cease to exist or (C) the
Borrower, in consultation with the Administrative Agent, shall have reasonably
determined as a result of a change in fact, law or circumstance that the Capital
Stock of any Restricted Subsidiary that is a Non‑Pledged Subsidiary by virtue of
clause (e)(iii) of the definition of “Non‑Pledged Subsidiaries” set forth in
Section 1.01 should be pledged to the Collateral Agent, then (1) such Restricted
Subsidiary shall cease to be a Non‑Pledged Subsidiary and (2) the Loan Parties
shall within 30 days after any of the events in clause (A), (B) or (C) occurs
(or such later date as the Administrative Agent shall agree in its reasonable
discretion) cause the Capital Stock of such Restricted Subsidiary to be pledged
to the Collateral Agent (for the benefit of the Lenders) as and to the extent
required by Section 7.13.


7.13            Further Assurances.  Subject to the penultimate paragraph of
Section 5.01 with respect to the Closing Date, cause (a) all of the issued and
outstanding Capital Stock of each Domestic Subsidiary (other than any
Non-Pledged Subsidiary or Pass-Through Foreign Holdco) directly owned by any
Loan Party and (b) no less than 65% of the issued and outstanding Capital Stock
of each Foreign Subsidiary, CFC or Pass-Through Foreign Holdco (in each case,
other than any Non-Pledged Subsidiary) directly owned by any Loan Party to be
subject at all times to a valid and perfected, first priority Lien (subject only
to Permitted Liens) in favor of the Collateral Agent pursuant to the terms and
conditions of the Collateral Documents.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, (i) no security or
pledge agreements governed under the laws of any non-U.S. jurisdiction shall be
required in respect of any Collateral or any Loan Party and (ii) no actions in
any non-U.S. jurisdiction shall be required in order to create or perfect any
security interest in any Collateral located or titled outside the United States.


108

--------------------------------------------------------------------------------



7.14            Lender Call.  Within 90 days after the end of each fiscal year
of the Borrower, at the request of Administrative Agent or of the Required
Lenders and upon reasonable prior notice, hold a conference call with all
Lenders who choose to attend such conference call at which conference call shall
be reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and the Restricted Subsidiaries.


7.15            Designation of Restricted and Unrestricted Subsidiaries.


(a)            Subject to Section 7.15(b), the Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by such Subsidiary’s direct parent therein at the date of designation
in an amount equal to the Fair Market Value of such Subsidiary’s direct parent’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.


(b)            The Borrower may designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or designate an Unrestricted Subsidiary as a Restricted
Subsidiary, in each case, so long as:


(i)          no Default or Event of Default shall have occurred and be
continuing; and


(ii)        immediately after giving effect to such designation, the Borrower
and the Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis,
with the financial covenants set forth in Sections 8.11(a) and (b) recomputed as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered


7.16            Sanctions; Patriot Act; FCPA.  To the extent applicable, conduct
its Businesses in compliance, in all material respects, with (a) the Patriot
Act, (b) any Sanctions, (c) the FCPA and (d) other applicable anti-corruption
and anti-money laundering laws and maintain policies and procedures reasonably
designed to prevent violation of any Sanctions.


ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:


8.01             Liens.


Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, other than the following:


(a)                 Liens pursuant to any Loan Document;


(b)               Liens existing on the date hereof and listed on Schedule 8.01
and any renewals or extensions thereof; provided that (i) such Liens shall not
apply to any other Property of the Borrower or any Restricted Subsidiary other
than after acquired Property and proceeds, (ii) the maximum amount secured or
benefited thereby is not increased and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03;


109

--------------------------------------------------------------------------------



(c)                Liens for Taxes, assessments or governmental charges or
levies that are not overdue by more than 30 days or are being contested in good
faith by appropriate proceedings;


(d)               statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business; provided that such Liens secure only amounts that
are not overdue by more than 60 days (or, if overdue by more than 60 days, are
unfiled and no other action has been taken to enforce the same) or are being
contested in good faith by appropriate proceedings;


(e)                Liens, pledges or deposits in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA;


(f)                 Liens, pledges or deposits to secure the performance of
bids, tenders, trade contracts and leases (other than Indebtedness), public or
statutory obligations, surety, stay or appeal bonds, indemnity or performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business; and Liens, pledges or deposits in lieu of such
bonds or obligations or to secure letters of credit in lieu of or supporting the
payment of such bonds or obligations;


(g)               survey exceptions, encumbrances, rights of way, easements or
reservations of, or rights of others for, licenses, rights of way, servitudes,
sewers, electric lines, telegraph and telephone and cable television lines,
zoning, building code or other restrictions and encumbrances (including minor
defects or irregularities in title and similar charges and encumbrances)
affecting real property, and defects in title which in the aggregate do not
materially interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;


(h)                Liens securing judgments for the payment of money not
constituting an Event of Default under Section 9.01(i) and notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings;


(i)                  Liens securing Indebtedness permitted under Section 8.03(e)
or Section 8.03(m); provided that (i) in the case of Liens securing Indebtedness
permitted under clause (i) of Section 8.03(e) or clause (i) of Section 8.03(m),
(A) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (B) the Indebtedness secured thereby does not, at
the time incurred, exceed the cost or Fair Market Value, whichever is lower, of
the Property being acquired, constructed or improved on the date of acquisition,
construction or improvement, as applicable, and (C) such Liens attach to such
Property concurrently with or within 180 days after the acquisition or
completion of construction or improvement, as applicable, thereof; and (ii) in
the case of Liens securing Indebtedness permitted under clause (ii) of Section
8.03(e), (A) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and the proceeds thereof generated by the
sale of such Property to the applicable customer, (B) the Indebtedness secured
thereby does not, at the time incurred, exceed the sale price to the customer of
the Property being acquired and (C) such Liens attach to such Property
substantially concurrently with the acquisition thereof;


(j)                  leases, sub-leases, licenses or sub-licenses of real or
personal property granted to other Persons, including Intellectual Property and
other general intangibles, entered into in the ordinary course of business;


(k)                any interest of title of a lessor or licensor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases


110

--------------------------------------------------------------------------------



and licenses permitted by this Agreement, including Liens arising from
precautionary UCC financing statements regarding operating leases or
consignments;


(l)                  (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods, (ii) Liens on specific items of inventory or
other goods and proceeds of the Borrower or any Restricted Subsidiary securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods and (iii) Liens securing reimbursement
obligations with respect to commercial letters of credit which encumber
documents and other property relating to such letters of credit and products and
proceeds thereof;


(m)               Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 8.02;


(n)                normal and customary rights of setoff upon deposits of cash
in favor of banks or other depository institutions;


(o)                (i) Liens of a collection bank arising under Section 4-208 or
4‑210 of the UCC on items in the course of collection and (ii) Liens encumbering
reasonable customary deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;


(p)                Liens existing or deemed to exist in connection with any
Permitted Receivables Financing, but only to the extent that any such Liens
relate to the applicable Transferred Assets purported to be sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transaction;


(q)                Liens of sellers of goods to the Borrower or any Restricted
Subsidiary arising under Article 2 of the UCC or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses,
and other Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;


(r)                 any interest of title of a buyer in connection with, and
Liens arising from UCC financing statements relating to, a sale of receivables
permitted by this Agreement;


(s)                 any Lien on Property not owned by the Borrower or any
Restricted Subsidiary on the Closing Date that is in existence at the time that
such Property is acquired by the Borrower or any Restricted Subsidiary or at the
time that the Person that owns such Property becomes a Restricted Subsidiary,
including Liens on Property of HCOM and its Subsidiaries in existence on the
HCOM Closing Date; provided that such Lien is not created in contemplation of,
or in connection with, such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be;


(t)                  Liens, leases and grants of indefeasible rights of use,
rights of use and similar rights in respect of capacity, dark fiber and similar
assets of the Borrower or any Restricted Subsidiary in the ordinary course of
business;


(u)                other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;


111

--------------------------------------------------------------------------------



(v)                Liens consisting of margin deposits on Property securing
exchange traded or other commodities Swap Contracts entered into in the ordinary
course of business;


(w)               in the case of (A) any Subsidiary that is not a Wholly Owned
Subsidiary and (B) the Capital Stock of any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
the Capital Stock of such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;


(x)                 Liens on Property owned by any Excluded Subsidiary securing
Indebtedness permitted under Section 8.03(j);


(y)                pledges of Capital Stock of an Unrestricted Subsidiary
securing Indebtedness of such Unrestricted Subsidiary that is not Guaranteed
(other than by such pledge) by the Borrower or any Restricted Subsidiary;


(z)                 Liens on Permitted Escrow Debt Proceeds securing Permitted
Escrow Debt;


(aa)             Liens on the Collateral securing the Specified Notes;


(bb)            Liens on Property of Restricted Subsidiaries that are not Loan
Parties securing Indebtedness of such Restricted Subsidiaries permitted by
Section 8.03 and other obligations of such Restricted Subsidiaries not
prohibited by this Agreement;


(cc)            Liens on the Collateral securing Indebtedness permitted under
Section 8.03(l) or Section 8.03(n);


(dd)            (i) deposits made or other security provided in the ordinary
course of business to secure liability to insurance carriers or self-insurance
arrangements and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;


(ee)              Liens solely on any cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted under this Agreement; and


(ff)               ground leases in respect of real property on which facilities
owned or leased by the Borrower or any Restricted Subsidiary are located.


8.02            Investments.


Make any Investments, except:


(a)                 Investments held by such Loan Party or such Restricted
Subsidiary in the form of Cash Equivalents;


(b)                Investments existing as of the Closing Date and set forth in
Schedule 8.02;


(c)                Investments consisting of advances or loans to directors,
officers, employees, agents, customers or suppliers; provided that the amount of
any such Investment made in reliance on this clause (c) shall not cause the
aggregate amount of all Investments outstanding in reliance on this clause (c),
measured at the time such Investment is made, to exceed the greater of
$30,000,000 and 2.0%


112

--------------------------------------------------------------------------------



of Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information);


(d)                (i) Investments in any Person that is a Loan Party prior to
giving effect to such Investment or becomes a Loan Party in connection with the
consummation of such Investment and (ii) Investments in any Restricted
Subsidiary that is not a Loan Party by any other Restricted Subsidiary that is
not a Loan Party;


(e)                (i) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit, payables due and advances to customers or suppliers, UCC Article 4
customary trade arrangements with customers and endorsements for collection or
deposit, in each case arising in the ordinary course of business and
(ii) Investment acquired by the Borrower or any Restricted Subsidiary (A) in
exchange for any other Investment or accounts receivable held by the Borrower or
any Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, settlement, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, (B) in satisfaction of judgments
against other Persons, (C) as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default, (D) as a result of
the settlement, compromise or resolution of litigation, arbitration or other
disputes with Persons who are not Affiliates, (E) in satisfaction of extensions
of credit that were created in the ordinary course of business to any Person
otherwise permitted under this Agreement pursuant to the reorganization,
bankruptcy or liquidation of such Person, (F) in connection with a good faith
settlement of debts or (G) in connection with a settlement of debts created in
the ordinary course of business;


(f)                  Guarantees constituting Indebtedness permitted by
Section 8.03 (other than Section 8.03(c)), to the extent such Guarantees also
constitute Investments;


(g)                (i) Investments in any Designated Wireless Subsidiary;
provided that (A) the amount of any such Investment made in reliance on this
clause (g)(i) shall not cause the aggregate amount of all Investments
outstanding in reliance on this clause (g)(i), measured at the time such
Investment is made, to exceed the greater of $35,000,000 and 2.33% of
Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information) and (B) as of the date of any such Investment
the Borrower shall have determined that such Investment is reasonably necessary
to fund the operations of such Designated Wireless Subsidiary during the
applicable wind down period (including by making payments on Indebtedness,
leases or sale and leasebacks with respect to any assets) for such business
pending completion of the final sale and transfer of the applicable Transitional
Wireless Assets and (ii) if such Designated Wireless Subsidiary is not Wireless
LLC, the contribution and transfer of Transitional Wireless Assets to such
Designated Wireless Subsidiary;


(h)                Investments consisting of an Acquisition by the Borrower or
any Restricted Subsidiary and (without double‑counting for purposes of
determining compliance with the numerical limit applicable hereunder)
Investments in Wholly Owned Subsidiaries that are Restricted Subsidiaries to
enable such Subsidiaries to make such Acquisitions; provided that


(i)         the Property acquired (or the Property of the Person acquired) in
such Acquisition is used or useful in the same or a similar line of business as
the Borrower and the Restricted Subsidiaries were engaged in on the Closing Date
(or any reasonable extensions or expansions thereof);


113

--------------------------------------------------------------------------------



(ii)        no Event of Default (or, if such Acquisition is a Limited Condition
Transaction, no Event of Default under Section 9.01(a) or 9.01(g)) shall have
occurred and be continuing both before and immediately after the time such
Acquisition is consummated;


(iii)      each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 7.12 to the extent required thereby; and


(iv)      with respect to any such Acquisition, the amount of the Investment
made by Loan Parties in such Acquisition to purchase or acquire assets that are
not purchased or acquired (or do not become owned) by a Loan Party or in Capital
Stock in Persons that do not become Loan Parties upon consummation of such
Acquisition, together with the aggregate amount of all other Investments
outstanding in reliance on this clause (iv), measured at the time such
Investment is made, shall not exceed the greater of $200,000,000 and 13.33% of
Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information); provided that (A) in the case of any Investment
permitted under this Section 8.02(h) that consists of the Acquisition of
entities with at least 75% of domestic EBITDA in the aggregate, the portion of
the Investment made by Loan Parties in such Acquisition that is attributable to
foreign EBITDA shall also be permitted without the use of the amounts available
pursuant to this clause (iv) and (B) in the case of any Investment permitted
under this Section 8.02(h) that consists of the Acquisition of entities with
less than 75% of domestic EBITDA in the aggregate, only the portion of the
Investment made by Loan Parties in such Acquisition that is attributable to
foreign EBITDA that is in excess of 25% shall be required to use the amounts
available pursuant to this clause (iv);


(i)                  Investments made with the proceeds of an Equity Issuance by
the Borrower so long as the proceeds thereof are not otherwise required to be
applied to the prepayment of the Loans pursuant to the terms of this Agreement;


(j)                  Investments in a Receivables Financing SPC made in
connection with a Permitted Receivables Financing;


(k)                 Investments in Subsidiaries that are not Loan Parties;
provided that the amount of any such Investment made in reliance on this
clause (k) shall not cause the aggregate amount of all Investments outstanding
in reliance on this clause (k), measured at the time such Investment is made, to
exceed the greater of $100,000,000 and 6.67% of Consolidated Total Assets (on a
Pro Forma Basis as of the most recent fiscal quarter end with respect to which
the Administrative Agent has received the Required Financial Information);


(l)                  Investments in CBT and in any Subsidiary of CBT;


(m)              Investments in Excluded Subsidiaries consisting of Guarantees
of operating leases entered into in the ordinary course of business or of other
obligations not constituting Indebtedness incurred in the ordinary course of
business;


(n)               loans and advances by the Borrower or any Restricted
Subsidiary to Excluded Subsidiaries evidenced by promissory notes that have been
pledged and delivered to the Administrative Agent in accordance with the terms
of the applicable Security Agreement;


(o)               additional Investments in Joint Ventures; provided that the
amount of any such Investment made in reliance on this clause (o) shall not
cause the aggregate amount of all Investments outstanding in reliance on this
clause (o), measured at the time such Investment is made, to exceed the


114

--------------------------------------------------------------------------------



greater of $150,000,000 and 10% of Consolidated Total Assets (on a Pro Forma
Basis as of the most recent fiscal quarter end with respect to which the
Administrative Agent has received the Required Financial Information);


(p)               Investments in prepaid expenses, negotiable instruments held
for collection and lease, utility and workers compensation, performance and
similar deposits entered into in the ordinary course of business;


(q)                Investments in the Borrower or any Restricted Subsidiary
and/or by the Borrower or any Restricted Subsidiary, in each case, made in the
form of intercompany debt and for cash management purposes in connection with
cash management systems of the Borrower and the Restricted Subsidiaries, in the
ordinary course of business;


(r)                  to the extent constituting or resulting in an Investment,
any Wireless Disposition;


(s)                 other Investments not otherwise permitted by this
Section 8.02; provided that (i) the amount of any such Investment made in
reliance on this clause (s) shall not exceed the amount of the Available Amount
Basket at the time such Investment is made and (ii) at the time of, and after
giving pro forma effect to, the making of such Investment, (A) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(B) the Consolidated Total Leverage Ratio (on a Pro Forma Basis as of the most
recent fiscal quarter end with respect to which the Administrative Agent has
received the Required Financial Information) would not exceed 4.00 to 1.00;


(t)                  other Investments not otherwise permitted by this
Section 8.02, so long as at the time of, and after giving pro forma effect to,
the making of such Investment, (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) the Consolidated Total
Leverage Ratio (on a Pro Forma Basis as of the most recent fiscal quarter end
with respect to which the Administrative Agent has received the Required
Financial Information) would not exceed 3.50 to 1.00;


(u)               other Investments not otherwise permitted by this
Section 8.02; provided that the amount of any such Investment made in reliance
on this clause (u) shall not cause the aggregate amount of all Investments
outstanding in reliance on this clause (u), measured at the time such Investment
is made, to exceed the greater of $100,000,000 and 6.67% of Consolidated Total
Assets (on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information);


(v)                (i) any Eligible Reinvestment of the proceeds of any
Involuntary Disposition in compliance with Section 2.05(b)(ii)(B) or of any
Disposition as contemplated by Section 8.05(b)(v) and (ii) any Investment
resulting from the receipt of non-cash consideration from any Disposition made
in compliance with Section 8.05;


(w)               Swap Obligations incurred in the ordinary course of business
and not for speculative purposes;


(x)                 Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;


(y)               Investments that may be deemed to arise from the cashless
exercise by directors, officers, employees or agent of rights, options or
warrants to purchase Capital Stock of the Borrower;


115

--------------------------------------------------------------------------------



(z)                 Investments in any Designated HCOM Subsidiary consisting of
interest, fees, expenses and other amounts required to be deposited into escrow
in respect of any Permitted Escrow Debt; and


(aa)             the OnX Acquisition and the HCOM Acquisition.


Notwithstanding any provision to the contrary set forth in this Agreement
(including the definition of “Joint Venture” set forth in Section 1.01), the
Disposition by the Borrower or any Restricted Subsidiary of any portion (but not
all) of the Capital Stock of any Wholly Owned Subsidiary acquired or created
after the Closing Date shall be deemed to constitute an Investment in a Joint
Venture in an amount equal to the book value of the Capital Stock of such Person
retained by the Borrower or Restricted Subsidiary, as applicable, immediately
after giving effect to such Disposition.


8.03             Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)                 Indebtedness under the Loan Documents (including
Indebtedness in respect of any Incremental Facility);


(b)               Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on the Closing Date and set forth in Schedule 8.03, and renewals,
refinancings, replacements and extensions thereof that do not (i) increase the
amount of such Indebtedness (except by the amount of a reasonable premium or
other reasonable amount paid, accrued and unpaid interest and fees and expenses
reasonably incurred, in connection therewith) or (ii) shorten the final maturity
or the average life to maturity of such Indebtedness;


(c)                intercompany Indebtedness and Guarantees with respect to
Indebtedness, so long as in each case the related Investment made by the holder
of such Indebtedness or by the provider of such Guarantee, as applicable, is
permitted under Section 8.02 (other than Section 8.02(f));


(d)                obligations (contingent or otherwise) of the Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract; provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business and not for purposes of speculation;


(e)                (i) purchase money Indebtedness (excluding obligations in
respect of Capital Leases) hereinafter incurred by the Borrower or any
Restricted Subsidiary (and Guarantees of such Indebtedness by the Borrower or
any Restricted Subsidiary); provided that at the time of incurrence of such
Indebtedness and after giving pro forma effect thereto and to the use of
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding in reliance on this clause (e)(i) shall not exceed the greater of
$100,000,000 and 6.67% of Consolidated Total Assets (on a Pro Forma Basis as of
the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information); and (ii) Indebtedness
hereinafter incurred by the Borrower or any Restricted Subsidiary under any
Channel Financing Facility; provided that at the time of incurrence of such
Indebtedness and after giving pro forma effect thereto and to the use of
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding in reliance on this clause (e)(ii) shall not exceed the greater of
$50,000,000 and 3.33% of Consolidated Total Assets (on a Pro Forma Basis as of
the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information);


(f)                 obligations of the Borrower or any Restricted Subsidiary in
connection with any Permitted Receivables Financing, to the extent such
obligations constitute Indebtedness;


116

--------------------------------------------------------------------------------



(g)                Indebtedness of any Person in existence at the time that such
Person becomes a Restricted Subsidiary after the Closing Date; provided that
such Indebtedness is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary, and renewals, refinancings,
replacements and extensions thereof that do not (i) increase the amount of such
Indebtedness (except by the amount of a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection therewith)
or (ii) shorten the final maturity or the average life to maturity of such
Indebtedness;


(h)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business and extinguished within
two Business Days of its incurrence;


(i)                  Guarantees of obligations of the Borrower or any Restricted
Subsidiary for customary indemnification, purchase price adjustments and similar
obligations arising under purchase and sale agreements entered into in respect
of Acquisitions and Dispositions permitted under Section 8.02 or Section 8.05,
as applicable, and reimbursement obligations of the Borrower or any Restricted
Subsidiary in respect of letters of credit, surety bonds and performance bonds
delivered in connection therewith;


(j)                  Indebtedness of Excluded Subsidiaries; provided that at the
time of incurrence of such Indebtedness and after giving pro forma effect
thereto and to the use of proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding in reliance on this clause (j) shall not exceed
the greater of $100,000,000 and 6.67% of Consolidated Total Assets (on a Pro
Forma Basis as of the most recent fiscal quarter end with respect to which the
Administrative Agent has received the Required Financial Information);


(k)                additional unsecured Indebtedness of the Borrower and the
Restricted Subsidiaries; provided that (i) the terms (excluding pricing), taken
as a whole, of any such Indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are not materially less favorable
to the Borrower and the Restricted Subsidiaries or the Lenders than the terms of
documents governing or evidencing the 2016 Senior Notes, as in effect on the
Closing Date, (ii) at the time of incurrence of such Indebtedness and after
giving pro forma effect thereto and to the use of proceeds thereof, the
Consolidated Total Leverage Ratio would not exceed 4.50 to 1.00 (on a Pro Forma
Basis as of the most recent fiscal quarter end with respect to which the
Administrative Agent has received the Required Financial Information) and
(iii) in the case of such Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party (or does not become a Guarantor), the aggregate principal
amount of all such Indebtedness incurred after the Closing Date shall not exceed
$200,000,000 at any time outstanding;


(l)                   (i) Incremental Equivalent Indebtedness of the Loan
Parties and any Designated HCOM Subsidiary, provided that the aggregate amount
of Indebtedness incurred under this clause (i) on any date shall not exceed the
Incremental Limit as of such date; and (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);


(m)               Indebtedness arising under Capital Leases hereinafter incurred
by the Borrower or any Restricted Subsidiary (and Guarantees of such
Indebtedness by the Borrower or any Restricted Subsidiary); provided that at the
time of incurrence of such Indebtedness and after giving pro forma effect
thereto and to the use of proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding in reliance on this clause (m), when taken
together with the Remaining Present Value of such outstanding Capital Leases
relating to Sale and Leaseback Transactions entered into after the Closing Date
in accordance with Section 8.05(b)(ii), shall not exceed the greater of
$225,000,000 and 15% of


117

--------------------------------------------------------------------------------



Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information);


(n)                 (i) Indebtedness of the Loan Parties in the form of senior
unsecured notes or unsecured loans or senior secured notes or loans that are
secured, in the case of notes, on a pari passu basis with or on a junior basis
to the Obligations or, in the case of loans, on a junior basis to the
Obligations (and Guarantees of such Indebtedness by the Loan Parties), in each
case that refinances or replaces, in whole or in part, any Loans; provided that
(A) the original aggregate principal amount of such Indebtedness shall not
exceed the aggregate principal amount of such Loans being refinanced (except by
an amount no greater than accrued and unpaid interest on such Loans, any
original issue discount applicable to such Indebtedness and any fees, premiums
and expenses relating to such refinancing), (B) if such Indebtedness is secured,
(1) such Indebtedness shall not be secured by any assets or property other than
the Collateral and (2) all security therefor shall be granted pursuant to
documentation substantially similar to the applicable Collateral Documents, and
the secured parties thereunder, or a trustee or collateral agent on their
behalf, shall have become a party to a Permitted Intercreditor Agreement with
the Administrative Agent and/or the Collateral Agent (and the Administrative
Agent and the Collateral Agent hereby agree to execute and deliver, on behalf of
the Lenders and the other holders of the Obligations, such Permitted
Intercreditor Agreement), (C) such Indebtedness shall not be Guaranteed by any
Subsidiaries of the Borrower other than the Guarantors, (D) such Indebtedness
shall not mature prior to the then applicable Maturity Date of, or have a
shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of, the Tranche B Term Loans (determined without giving effect
to any prepayments) as of the date of incurrence of such Indebtedness, (E) the
other terms and conditions of such Indebtedness (excluding pricing) shall be no
more favorable to the investors providing such Indebtedness in any material
respect than those applicable to the Tranche B Term Loans (except for more
favorable covenants or other provisions, including any financial maintenance
covenant, that are (1) applicable only to periods after the then applicable
Maturity Date of the Tranche B Term Loans as of the date of incurrence of such
Indebtedness or (2) made applicable to the Tranche B Term Loans (it being
understood that, to the extent any more favorable covenant or provision,
including any financial maintenance covenant, is added for the benefit of any
such Indebtedness, no consent with respect to such more favorable covenant or
provision, including any such financial maintenance covenant, shall be required
from the Administrative Agent or any existing Lender to the extent that such
more favorable covenant or provision, including any such financial maintenance
covenant, is also added for the benefit of the Tranche B Term Loans)), (F)
except as otherwise expressly set forth in the foregoing clauses (A) through
(E), the pricing (including interest, rate floors, fees, discounts and
premiums), optional prepayment and redemption terms with respect such
Indebtedness shall be determined by the Borrower and the investors providing
such Indebtedness and (G) such Loans being refinanced shall be repaid or prepaid
substantially concurrently on the date such Indebtedness is incurred; and (ii)
any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);


(o)                other Indebtedness of the Borrower and the Restricted
Subsidiaries; provided that at the time of incurrence of such Indebtedness and
after giving pro forma effect thereto and to the use of proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding in reliance on this
clause (o) shall not exceed the greater of $100,000,000 and 6.67% of
Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information);


(p)               Indebtedness incurred by the Borrower or any Restricted
Subsidiary constituting reimbursement or payment obligations with respect to or
in connection with letters of credit, bankers’ acceptances, bank guarantees,
warehouse receipts or similar facilities issued or entered into, or relating to
obligations or liabilities incurred, in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims,
performance, completion or surety bonds or guarantees, health,


118

--------------------------------------------------------------------------------



disability or other employee benefits or property, casualty, unemployment or
liability insurance, other social security obligations or self-insurance or
other Indebtedness with respect to obligations regarding workers’ compensation
claims, performance, completion or surety or appeal bonds or guarantees, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance; and


(q)               obligations in respect of self-insurance and obligations in
respect of performance, bid, appeal and surety bonds and performance, bankers’
acceptance facilities and completion guarantees and similar obligations provided
by the Borrower or any Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business.


8.04             Fundamental Changes.


Except in connection with an Excluded Disposition, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided that, notwithstanding the foregoing provisions of this Section 8.04 but
subject to the terms of Sections 7.12 and 7.13, (a) the Borrower may merge or
consolidate with any of its Subsidiaries, provided that the Borrower shall be
the continuing or surviving Person, (b) any Loan Party other than the Borrower
may merge or consolidate with any other Loan Party or the Borrower, (c) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any Loan Party, provided that the continuing or surviving Person shall be a Loan
Party, (d) any Restricted Subsidiary that is not a Loan Party may be merged or
consolidated with or into any other Restricted Subsidiary that is not a Loan
Party, (e) any Restricted Subsidiary of the Borrower may merge with any Person
that is not a Loan Party in connection with a Disposition permitted under
Section 8.05, (f) the Borrower or any Restricted Subsidiary may merge with any
Person (other than the Borrower or any Restricted Subsidiary, as applicable,
with which it could not merge under any of clauses (a) through (e)) in
connection with a Permitted Acquisition, provided that, if such transaction
involves the Borrower, the Borrower shall be the continuing or surviving
corporation and (g) any Restricted Subsidiary may dissolve, liquidate or wind up
its affairs at any time provided that such dissolution, liquidation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect.


8.05            Dispositions.


Make any Disposition other than:


(a)                 an Excluded Disposition;


(b)               so long as no Event of Default shall have occurred and be
continuing or would result therefrom, other Dispositions; provided that (i) at
least 75% of the consideration paid in connection with any such Disposition
shall be in the form of cash or Cash Equivalents, (ii) such transaction is not a
Sale and Leaseback Transaction unless, after giving effect to the entering into
of the applicable lease in connection therewith, the Remaining Present Value of
such lease, when taken together with the aggregate then outstanding principal
amount of all Indebtedness incurred pursuant to Section 8.03(m) and the
Remaining Present Value of outstanding leases previously entered into pursuant
to this clause (ii), would not exceed $225,000,000, (iii) such transaction does
not involve the Disposition of a part but not all of the Capital Stock of the
Borrower or any Restricted Subsidiary that does not result in an Investment that
is permitted under Section 8.02 and (iv) the Loan Parties shall apply (or cause
to be applied) an amount equal to the Net Cash Proceeds of such Disposition to
(A) make Eligible Reinvestments within the applicable Application Period or
(B) prepay the Loans to the extent required by Section 2.05(b)(ii)(A).  For
purposes of clause (i) of the above proviso to this Section 8.05(b) each of the
following items will be


119

--------------------------------------------------------------------------------



deemed to be cash: (1) the assumption by the transferee of Indebtedness or other
liabilities contingent or otherwise of the Borrower or any Restricted Subsidiary
(other than Indebtedness and liabilities that are by their terms subordinated in
right of payment to the Obligations) and the release of the Borrower or any
Restricted Subsidiary from all liability on such Indebtedness or other liability
in connection with such Disposition, (2) securities, notes or other obligations
received by the Borrower or any Restricted Subsidiary of the Borrower from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or cash equivalents within 180 days following the closing of such
Disposition, (3) Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
payment of such Indebtedness in connection with such Disposition and (4) any
Designated Non-Cash Consideration received by the Borrower or any Restricted
Subsidiary in such Disposition; provided that the amount of any such Designated
Non-Cash Consideration received in reliance on this clause (4) shall not cause
the aggregate amount of all Designated Non-Cash Consideration outstanding in
reliance on this clause (4), measured at the time such Designated Non-Cash
Consideration is received, to exceed the greater of $55,000,000 and 3.67% of
Consolidated Total Assets (on a Pro Forma Basis as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
Required Financial Information), with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value; and


(c)                  if the HCOM Acquisition is consummated, any Disposition set
forth in Schedule 8.05.


8.06             Restricted Payments.


Make, directly or indirectly, any Restricted Payment, except that:


(a)                the Borrower or any Restricted Subsidiary may make Restricted
Payments (directly or indirectly) to the Borrower or any other Loan Party;


(b)                each Restricted Subsidiary of the Borrower may declare and
make ratable dividend payments or other distributions to holders of the Capital
Stock of such Person;


(c)                so long as no Event of Default has occurred and is continuing
or would arise immediately after giving effect thereto, the Borrower and any
Restricted Subsidiary may:


(i)         declare and pay scheduled dividend payments on the Permitted
Preferred Stock and the Other Permitted Equity; and


(ii)        (A) make payments pursuant to stock option plans or other stock
related benefit plans (1) approved by the Board of Directors of the Borrower or
such Restricted Subsidiary, as applicable, and (2) in the ordinary course of
business made to directors, officers and employees of the Borrower or such
Restricted Subsidiary, as applicable, to repurchase Capital Stock of the
Borrower or such Restricted Subsidiary, as applicable, held by such Persons in
case of resignation, the cessation of employment or retirement of such Person
(by death, disability or otherwise); and (B) purchase or repurchase Capital
Stock of the Borrower or such Restricted Subsidiary, as applicable, with the
proceeds received by it from the exercise of rights under such plans by
directors, officers and employees;


(d)                the Borrower and any Restricted Subsidiary may refinance
Permitted Preferred Stock or Other Permitted Equity with the proceeds of Other
Permitted Equity;


120

--------------------------------------------------------------------------------



(e)                the Borrower and any Restricted Subsidiary may make other
Restricted Payments not otherwise permitted by this Section 8.06; provided that
(i) the amount of any such Restricted Payment made in reliance on this clause
(e) shall not exceed the amount of the Available Amount Basket at the time such
Restricted Payment is made and (ii) at the time of, and after giving pro forma
effect to, the making of such Restricted Payment, (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Consolidated Total Leverage Ratio (on a Pro Forma Basis as of the most recent
fiscal quarter end with respect to which the Administrative Agent has received
the Required Financial Information) would not exceed 4.00 to 1.00;


(f)                 so long as no Default or Event of Default has occurred and
is continuing or would result therefrom, the Borrower and any Restricted
Subsidiary may make other Restricted Payments; provided that the amount of any
such Restricted Payment made in reliance on this clause (f) shall not cause the
aggregate amount of all Restricted Payments made in reliance on this clause (f),
measured at the time such Restricted Payment is made, to exceed the greater of
$50,000,000 and 3.33% of Consolidated Total Assets (on a Pro Forma Basis as of
the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information);


(g)               so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower and any Restricted Subsidiary
may make other Restricted Payments; provided that immediately after giving
effect to any such Restricted Payment, on a Pro Forma Basis as of the most
recent fiscal quarter end with respect to which the Administrative Agent has
received the Required Financial Information, (i) the Consolidated Total Leverage
Ratio would not exceed 3.00 to 1.00 and (ii) the Borrower and the Restricted
Subsidiaries would otherwise be in compliance with the financial covenants set
forth in Sections 8.11(a) and (b);


(h)               the Borrower may make payments in respect of, or repurchases
of its Capital Stock deemed to occur upon the “cashless exercise” of, stock
options, stock purchase rights, stock exchange rights or other equity-based
awards if such payment or Capital Stock represents a portion of the exercise
price of such options or rights or withholding taxes, payroll taxes or other
similar taxes due upon such exercise, purchase or exchange;


(i)                 the Borrower and any Restricted Subsidiary may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Borrower or any Restricted Subsidiary in connection with any
dividend, split or combination of its Capital Stock or any Acquisition or in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of such Person; and


(j)                 the Borrower and any Restricted Subsidiary may make any
Restricted Payment within 60 days after the date of declaration thereof, if on
the date of declaration such Restricted Payment would have complied with the
other provisions of this Section 8.06.


8.07             [Reserved].


8.08            Transactions with Affiliates.


Enter into or permit to exist any transaction or series of related transactions
with any Affiliate of such Person other than (a) transactions among Loan
Parties, (b) the Transactions, (c) transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06,
(d) normal compensation and reimbursement of expenses of officers and directors,
indemnification of officers and directors in respect of their services as such
which indemnification is either required or permitted under the applicable
corporate law of the jurisdiction of incorporation or organization of the
Borrower or any


121

--------------------------------------------------------------------------------



Restricted Subsidiary, (e) in connection with Permitted Receivables Financings
and (f) except as otherwise specifically limited in this Agreement, other
transactions that are entered into in the ordinary course of such Person’s
business consistent with past practices or on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arm’s‑length transaction with a Person who is not an Affiliate.


8.09            Burdensome Agreements.


(a)                Enter into any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) pay dividends or make any other
distributions to any Loan Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its Property to
any Loan Party or (v) except in respect of any Restricted Subsidiary that is not
a Guarantor, (A) pledge its Property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (B) act as
a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extensions thereof, except (in respect of any of the
matters referred to in clauses (i)‑(v)(A) above) for (1) this Agreement and the
other Loan Documents, (2) the indentures governing the Senior Notes, (3) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e) or (m); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (4) (A) any document or instrument governing Indebtedness incurred
pursuant to subsection (f), (g), (h), (k), (l) or (n) of Section 8.03 or (B) any
Permitted Escrow Debt (including, for the avoidance of doubt, HCOM Incremental
Equivalent Indebtedness), (5) any document or instrument governing Indebtedness
incurred to renew, refinance, replace or extend any Indebtedness governed by any
document or instrument otherwise permitted to contain any such Contractual
Obligation pursuant to this Section 8.09, (6) any Permitted Lien or any document
or instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (7) customary provisions restricting assignments, subletting or other
transfers (including the granting of any Liens) contained in leases, sub-leases,
licenses, sub-licenses or similar agreements, including with respect to
intellectual property, in each case entered into in the ordinary course of
business; provided that such provisions apply only to such lease, sub-lease,
license, sub-license or other agreement and the assets subject thereto and shall
not apply to any other assets of the Borrower or any other Loan Party, (8)
customary provisions in joint venture agreements or arrangements, including
restrictions on sales, pledges and transfers of joint venture interests and
assets, the payment of dividends and the incurrence of Indebtedness and (9)
customary restrictions and conditions contained in any agreement relating to the
sale of any Property permitted under Section 8.05 pending the consummation of
such sale;


(b)               Enter into any Contractual Obligation (other than the
documents governing or evidencing the Obligations, the 1993 Senior Notes , the
2016 Senior Notes and the CBT 1998 Notes) that requires the grant of a Lien
(other than Permitted Liens) by the Borrower or any Restricted Subsidiary on any
Collateral to secure obligations arising under such Contractual Obligation.


8.10             [Reserved].


8.11             Financial Covenants.


Except with the written consent of the Required Revolving Lenders, permit:


(a)                Consolidated Secured Leverage Ratio.  The Consolidated
Secured Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than 3.50 to 1.00.


122

--------------------------------------------------------------------------------



(b)                Consolidated Interest Coverage Ratio.  The Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 1.50 to 1.00.


The provisions of Section 8.11 are solely for the benefit of the Revolving
Lenders and the Required Revolving Lenders may (i) with the consent of the
Borrower, amend or otherwise modify Section 8.11 or, solely for purposes of
Section 8.11, the defined terms used, directly or indirectly, therein or (ii)
waive any noncompliance with Section 8.11 or any Event of Default resulting from
any such noncompliance, in each case without the consent of any other Lenders.


8.12             Organization Documents; Fiscal Year.


Permit the Borrower or any Restricted Subsidiary (other than a Joint Venture) to
(a) amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders or (b) change its fiscal year.


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


9.01             Events of Default.


Any of the following shall constitute an “Event of Default”


(a)                Non‑Payment.  The Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation or (ii) within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or


(b)               Specific Covenants.  Any Loan Party or Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in (i)
Section 7.03(a) or Article VIII (other than Section 8.11) or (ii) Section 8.11;
provided that an Event of Default under Section 8.11 shall not constitute an
Event of Default for purposes of the Tranche B Term Loans unless and until the
Required Revolving Lenders have (x) terminated the Revolving Commitments in
accordance with Section 9.02(a) and (y) declared all outstanding Revolving Loans
to be immediately due and payable in accordance with Section 9.02(b) and
required cash collateralization of Letters of Credit in accordance with
Section 9.02(c) and such declaration has not been rescinded on or before the
date the Required Tranche B Term Lenders declare an Event of Default with
respect to Section 8.11; or


(c)                [Reserved].


(d)                Other Defaults.  Any Loan Party or Restricted Subsidiary
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender); or


(e)                Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any other Loan Party or any Restricted Subsidiary herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or in any
respect, if such representation, warranty, certification or statement of fact is
qualified by materiality) when made or deemed made; or


123

--------------------------------------------------------------------------------



(f)                 Cross‑Default.  (i) Any Loan Party or Restricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due (automatically or otherwise), prior to its
stated maturity; provided that this clause(B)  shall not apply (i) to secured
Indebtedness that becomes due as a result of (I) the voluntary sale or transfer
of the Property or assets securing such Indebtedness or (II) a customary
mandatory redemption of Permitted Escrow Debt (including, for the avoidance of
doubt, HCOM Incremental Equivalent Indebtedness) if the HCOM Closing Date does
not occur or (ii) if there occurs (other than on a voluntary basis) under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (I) any event of default under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (II) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Restricted Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than the Threshold Amount; or


(g)                Insolvency Proceedings, Etc.  The Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its Property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 days, or an order
for relief is entered in any such proceeding; or


(h)               Inability to Pay Debts; Attachment.  (i) The Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or


(i)                 Judgments.  There is entered against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) any one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance) and (i) enforcement proceedings are lawfully commenced by
any creditor upon such judgment or order or (ii) there is a period of 60
consecutive days during which such judgment is unpaid and a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or


(j)                  ERISA.  An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has had or could reasonably be expected to have
a Material Adverse Effect; or


(k)                Invalidity of Loan Documents; Guarantees.  (i) Any material
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder; or


124

--------------------------------------------------------------------------------



satisfaction in full of all the Obligations (other than any Obligations arising
in respect of any Secured Hedge Agreement or Treasury Management Agreement),
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document or (ii) except as the
result of or in connection with a dissolution, merger or Disposition of all or
part of the assets or Capital Stock of a Restricted Subsidiary not prohibited by
Section 8.04 or Section 8.05 or a release and discharge in accordance with
Section 10.10, the Guaranty given by any Restricted Subsidiary (other than an
Immaterial Subsidiary) hereunder or any provision thereof shall cease to be in
full force and effect other than in accordance with its terms, or any Guarantor
hereunder or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under its Guaranty, or any Restricted
Subsidiary (other than an Immaterial Subsidiary) shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or
 
                (l)                 Change of Control.  There occurs any Change
of Control.


9.02            Remedies upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders take
any or all of the following actions:
 
(a)               declare the commitment of each Lender to make Loans and any
obligation of all L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)                require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and


(d)               exercise on behalf of itself, the Lenders and the L/C Issuers
all rights and remedies available to it, the Lenders and the L/C Issuers under
the Loan Documents;


provided, however, that upon the occurrence of an Event of Default specified in
Section 9.01(g) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of all L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender; provided further,
however, that upon the occurrence and during the continuance of any Event of
Default attributable to a failure to comply with Section 8.11, action may be
taken in respect of such Event of Default under clauses (a), (b) (with respect
to Revolving Loans) or (c) above by the Required Revolving Lenders or the
Administrative Agent at the direction of the Required Revolving Lenders, and, if
all such actions are so taken under clauses (a), (b) and (c) above, such Event
of Default will be deemed to be an Event of Default with respect to all Lenders
hereunder and the remedies set forth above can be exercised in respect of all
Loans.


125

--------------------------------------------------------------------------------



9.03             Application of Funds.


(a)                After the acceleration of the Obligations as provided for in
Section 9.02(b) (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provision of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:


(i)         First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such, ratably among them in proportion to the amounts
described in this clause (i) payable to them;


(ii)        Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the
respective L/C Issuers and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause (ii)
payable to them;


(iii)      Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause (iii) payable
to them;


(iv)      Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings, obligations under Secured Hedge
Agreements and obligations under Treasury Management Agreements; ratably among
such parties in proportion to the respective amounts described in this
clause (iv) held by them;


(v)       Fifth, to the Administrative Agent for the account of the L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14; and


(vi)      Last, the balance, if any, after all of the Obligations have been paid
in full, to the Borrower or as otherwise required by Law.


(b)            Subject to Section 2.03(c) and 2.14, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause (a)(v) above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Borrower Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.  If at any time after any Obligation shall have been Cash
Collateralized with Borrower Cash Collateral no Event of Default shall be
continuing, the Administrative Agent shall promptly return to the Borrower all
the Borrower Cash Collateral.  Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or such
Guarantor’s assets, but appropriate adjustments shall be made with respect to
payments from other Loan parties to preserve the allocation to Obligations set
forth above in this Section 9.03.


126

--------------------------------------------------------------------------------



ARTICLE X
ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


(a)               Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Morgan Stanley to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Each of the
Lenders hereby irrevocably appoints Morgan Stanley to act on its behalf as the
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
Lenders, the Administrative Agent and the other Agents agree that the Collateral
Agent shall be entitled to all of the benefits and privileges of this Article X
to the same extent as the Administrative Agent.  The provisions of this Article
X (other than Section 10.10) are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the L/C Issuers, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent or Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine or any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:


(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;


(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any


127

--------------------------------------------------------------------------------



action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and


(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04          Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the applicable L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the applicable
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


10.05         Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory


128

--------------------------------------------------------------------------------



provisions of this Article X shall apply to any such sub‑agent and to the
Related Parties of the Administrative Agent and any such sub‑agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents (other than Affiliates of the Administrative Agent)
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


10.06          Resignation of Administrative Agent.


(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (other than during the existence of an
Event of Default), which consent of the Borrower shall not be unreasonably
withheld, conditioned or delayed, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders (and so consented by the Borrower, if applicable) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to)
appoint, and in the absence of such appointment by the Administrative Agent at
least 10 days prior to the Resignation Effective Date, the Borrower may, in
either case on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, subject
to the consent of the Borrower (other than during the existence of an Event of
Default), which consent of the Borrower shall not be unreasonably withheld,
conditioned or delayed, appoint a successor.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed


129

--------------------------------------------------------------------------------



Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 10.06).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


(d)               Any resignation by Morgan Stanley as Administrative Agent
pursuant to this Section 10.06 shall also constitute its resignation as an L/C
Issuer.  If Morgan Stanley resigns as an L/C Issuer, it shall retain the rights,
powers, privileges and duties of an L/C Issuer with respect to all Letters of
Credit issued by Morgan Stanley and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents as an L/C Issuer and (c) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession issued by the retiring L/C Issuer or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.


10.07          Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08          No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Arrangers or other
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender, a Swingline Lender or an L/C Issuer hereunder (but shall in
each case have the benefits of Section 11.04(b) as provided therein).


10.09          Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


130

--------------------------------------------------------------------------------



(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Section 2.03(h) and (i), Section 2.08 and
Section 11.04) allowed in such judicial proceeding; and


(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.08 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.


10.10          Collateral and Guaranty Matters.


The Lenders and the L/C Issuers (and, by accepting the benefits of the Loan
Documents, the holders of any Obligations under any Secured Hedge Agreement or
Treasury Management Agreement are hereby deemed to) irrevocably authorize and
direct each of the Administrative Agent and/or Collateral Agent, as applicable:


(a)                to release (i) any Lien on any Property granted to or held by
the Collateral Agent under any Loan Document (A) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations
outstanding under the Loan Documents (other than contingent indemnification
obligations as to which no claim has been asserted and, for the avoidance of
doubt, other than Obligations arising in respect of any Secured Hedge Agreement
or Treasury Management Agreement) and the expiration, termination or Cash
Collateralization of all Letters of Credit (or arrangements otherwise acceptable
to the applicable L/C Issuer), (B) if such Property is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, (C) if such Property is owned by any Guarantor
that has been released from its obligations under the Guaranty pursuant to
Section 10.10(c), (D) if such Property ceases to be, or ceases to be required to
be, Collateral as a result of becoming Excluded Property (as defined in the
Collateral Documents) or (E) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders, and (ii) any Lien on the Capital
Stock of any Subsidiary that is or becomes a Non‑Pledged Subsidiary at any time
after the Closing Date (and the Lenders, the L/C Issuers, the Administrative
Agent and the Collateral Agent (and, by accepting the benefits of the Loan
Documents, the holders of any Obligations under any Secured Hedge Agreement or
Treasury Management Agreement are hereby deemed to) agree that upon the
occurrence of any such event in clause (i) or (ii) above, such Liens shall
automatically be released);


131

--------------------------------------------------------------------------------



(b)               to subordinate any Lien on any Property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i); and


(c)                to release any Guarantor from its obligations under the
Guaranty (i) upon termination of the Aggregate Revolving Commitments and payment
in full of all Obligations outstanding under the Loan Documents (other than
contingent indemnification obligations as to which no claim has been asserted
and, for the avoidance of doubt, other than Obligations arising in respect of
any Secured Hedge Agreement or Treasury Management Agreement) and the
expiration, termination or Cash Collateralization of all Letters of Credit, (ii)
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder, (iii) if such Person becomes an Excluded Subsidiary at any
time after the Closing Date or (iv) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders (and the Lenders, the
L/C Issuers, the Administrative Agent and the Collateral Agent (and, by
accepting the benefits of the Loan Documents, the holders of any Obligations
under any Secured Hedge Agreement or Treasury Management Agreement are hereby
deemed to) agree that upon the occurrence of any such event in clause (i), (ii),
(iii) or (iv) above, the Guaranty of such Guarantor shall automatically be
discharged and released).


In connection with any release, discharge or subordination pursuant to this
Section 10.10, the Administrative Agent and/or the Collateral Agent shall
promptly execute and deliver to the Borrower or any Restricted Subsidiary, at
the Borrower’s or such Restricted Subsidiary’s expense, all documents that the
Borrower or such Restricted Subsidiary shall reasonably request to evidence such
release, discharge or subordination.  Effective immediately upon any Loan Party
ceasing to be a Restricted Subsidiary or ceasing to be a Guarantor, such Loan
Party shall cease to be a party to this Agreement.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s and/or Collateral Agent’s, as applicable, authority
to release or subordinate its interest in particular types or items of Property,
or to discharge and release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.10; provided that the failure to obtain
such confirmation shall not derogate from the rights of the Borrower and the
Restricted Subsidiaries under this Section 10.10.


ARTICLE XI
MISCELLANEOUS


11.01          Amendments, Etc.


(a)                General.  Except as provided in Section 2.16, 2.17, 2.18 or
2.19, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective, except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower,
each Loan Party upon which such agreement will place additional obligation or
from the rights of which such agreement will derogate and the Required Lenders
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that:


(i)          no such amendment, waiver or consent shall, without the written
consent of each Lender affected thereby:


(A)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or Event of


132

--------------------------------------------------------------------------------



Default or mandatory reduction in the Commitments shall not constitute a change
in the terms of any Commitment of any Lender);


(B)             postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document;


(C)             reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or any fees or other amounts
payable hereunder or under any other Loan Document; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate, even if the effect of such amendment
would be to reduce the rate of interest on any Loan or L/C Borrowing or to
reduce any fee payable hereunder;


(D)             change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby; provided that additional extensions of
credit or tranches or Classes of Commitments or Loans made pursuant to Section
2.16, 2.17, 2.18 or 2.19 shall be included, and with the consent of the Required
Lenders other additional extensions of credit pursuant hereto may be included,
in Section 9.03 on substantially the same basis as the Tranche B Term Loan
Commitments, the Tranche B Term Loans, the Revolving Commitments and the Total
Revolving Outstandings are included on the Closing Date;


(E)              change the definitions of “Required Lenders”, “Required
Revolving Lenders”, “Required Tranche B Term Lenders”, any provision of this
Section 11.01(a)(i) or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; provided
that additional extensions of credit or tranches or Classes of Commitments or
Loans made pursuant to Section 2.16, 2.17, 2.18 or 2.19 shall be included, and
with the consent of the Required Lenders other additional extensions of credit
pursuant hereto may be included, in the definitions of “Required Lenders”,
“Required Revolving Lenders”, “Required Tranche B Term Lenders” or such other
provisions hereof, as applicable, on substantially the same basis as the Tranche
B Term Loan Commitments, the Tranche B Term Loans, the Revolving Commitments and
the Total Revolving Outstandings are included on the Closing Date;


(F)              (i) except as the result of or in connection with a Disposition
not prohibited by Section 8.05 or as otherwise provided in Section 10.10,
release all or substantially all of the Collateral and (ii) except as otherwise
provided in Section 10.10, release all or substantially all of the value of the
Guarantees provided by the Guarantors;


(G)             release the Borrower from its obligations under the Loan
Documents; or


(H)            amend Section 1.07 or the definition of “Alternative Currency”.




(ii)       the consent of the Required Revolving Lenders (and only the consent
of the Required Revolving Lenders) shall be necessary to amend, modify or waive
the terms of Section 8.11 (or, solely for purposes of Section 8.11, any
component definitions used therein);


133

--------------------------------------------------------------------------------



(iii)      (A) no Default or Event of Default existing at the time of any
proposed Credit Extension under the Revolving Commitments may be waived for the
purposes of satisfying the condition precedent set forth in Section 5.02(b) in
respect of such proposed Credit Extension without the consent at such time of
the Required Revolving Lenders; and (B) without the consent of each Revolving
Lender, no amendment, waiver or consent relating to this Section 11.01(a)(iii)
shall be effective;


(iv)      without the consent of the Required Tranche B Term Lenders, amend,
change, waive, discharge or terminate Section 2.05(b)(iii) so as to alter the
manner of application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii) hereof;


(v)       (A) no amendment, waiver or consent shall, unless in writing and
signed by each affected L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it and
(B) no amendment, waiver or consent shall, unless in writing and signed by each
affected Swingline Lender in addition to the Lenders required above, affect the
rights or duties of a Swingline Lender under this Agreement;


(vi)      no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;


(vii)    no amendment, waiver or consent shall, unless in writing and signed by
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Collateral Agent under this Agreement or any other Loan
Document;


(viii)  the Fee Letter may be amended, or rights or privileges thereunder
waived, in each case in a writing executed only by the parties thereto;


(ix)       no amendment, waiver or consent shall, without the written consent of
each Lender affected thereby, impose any greater restriction on the ability of
any Lender to assign any of its rights or obligations hereunder;


(x)         any amendment or waiver of, or consent with respect to, Section 2.13
requiring the consent of the Required Lenders that by its terms affects (A) any
individual Lender more adversely than other affected Lenders shall require the
consent of such individual Lender, (B) the Revolving Lenders more adversely than
other affected Lenders shall require the consent of the Required Revolving
Lenders and (C) the Tranche B Term Lenders more adversely than other affected
Lenders shall require the consent of the Required Tranche B Term Lenders; and


(xi)       no amendment, waiver or consent shall, without the written consent of
the Required Revolving Lenders, modify Section 2.06, Section 11.01(a)(ii), this
Section 11.01(a)(xi) or Section 11.01(a)(i)(E).


Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the L/C Issuers and the Swingline Lenders) if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and (B) any waiver,


134

--------------------------------------------------------------------------------



amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders under one or more tranches but not
under any other tranche may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
affected tranche or tranches of Lenders that would be required to consent
thereto under this Section 11.01 if such tranche or tranches of Lenders were the
only tranche or tranches of Lenders hereunder at the time.


(b)                Certain Permitted Amendments.  Notwithstanding anything
herein or in any other Loan Document to the contrary:


(i)         Any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any obvious error or any ambiguity, omission,
defect or inconsistency of a technical nature, so long as (A) such amendment
does not adversely affect the rights of any Lender or (B) the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.


(ii)        In connection with any transaction permitted by Section 2.16, 2.17,
2.18 or 2.19, this Agreement and the other Loan Documents may be amended or
modified as contemplated by Section 2.16, 2.17, 2.18 or 2.19, including to add
any covenant applicable to the Borrower and/or the Restricted Subsidiaries or
any other provisions for the benefit of the Lenders.


(iii)      In connection with the incurrence of any Incremental Equivalent
Indebtedness or any Indebtedness permitted under Section 8.03(n), this Agreement
and the other Loan Documents may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to add any covenant applicable
to the Borrower and/or the Restricted Subsidiaries or any other provisions for
the benefit of the Lenders.


(iv)     This Agreement and the other Loan Documents may be amended in the
manner provided in Section 11.23.


(v)       Each Lender and L/C Issuer hereby expressly authorizes the
Administrative Agent and/or the Collateral Agent to enter into any waiver,
amendment or other modification of this Agreement and the other Loan Documents
contemplated by this Section 11.01(b).


(c)                Voting Rights of Defaulting Lenders.  Notwithstanding
anything to the contrary contained herein, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that (A) by its terms affects
any Defaulting Lender more adversely than other affected Lenders, (B) increases
or extends the Commitment of any such Defaulting Lender, (C) reduces the
principal of or (except as provided in Section 11.01(a)(i)(C) above) the rate of
interest for Loans of such Defaulting Lender, or fees or other amounts payable
hereunder or under any other Loan Document to such Defaulting Lender or (D)
amends or modifies any provision of this Section 11.01(c), shall require the
consent of such Defaulting Lender.


(d)               Voting Rights of Lenders During Bankruptcy Proceedings. 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is


135

--------------------------------------------------------------------------------



entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (y) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.


11.02          Notices; Effectiveness of Electronic Communications.


(a)                Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)         if to the Borrower, the Administrative Agent, the Collateral Agent
or Morgan Stanley, in its capacity as an L/C Issuer or Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and


(ii)       if to any other Lender, L/C Issuer or Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)                Electronic Communications.  Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  The Administrative Agent, each
Swingline Lender, each L/C Issuer or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail


136

--------------------------------------------------------------------------------



or communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.


(c)              The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)               Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, the Collateral Agent, each Swingline Lender and each L/C
Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the Collateral Agent, each Swingline Lender and each L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.


(e)                Reliance by Administrative Agent, L/C Issuer and Lenders. 
The Administrative Agent, the Collateral Agent, each L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swingline
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


137

--------------------------------------------------------------------------------



11.03          No Waiver; Cumulative Remedies.


(a)                No failure by any Lender, any L/C Issuer, the Collateral
Agent or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.


(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 9.02 (acting with the
consent or at the direction of the Required Lenders) for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13) or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


11.04         Expenses; Indemnity; Damage Waiver.


(a)               Costs and Expenses.  The Borrower shall pay (i) all reasonable
and documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates (limited, in the case of counsel, to the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent, the Collateral Agent and their Affiliates and not
more than one counsel required in any local jurisdiction), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Lender
or any L/C Issuer (limited, in the case of counsel, to the reasonable and
documented fees, charges and disbursements of a single counsel for the
Administrative Agent and the Collateral Agent and not more than one counsel
required in any local jurisdiction and of one counsel retained by the Lenders or
any steering committee or similar group acting on behalf of the Lenders as a
group (and such additional counsel as the Administrative Agent, any Lender, any
group of Lenders or any such steering committee determines in good faith are
necessary in light of actual or potential conflicts of interest of the
availability of different claims or defenses)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04 or
(B) in connection with the Loans made or


138

--------------------------------------------------------------------------------



Letters of Credit issued hereunder, including all such reasonable and documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)               Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub‑agent thereof), Collateral Agent (and any
sub‑agent thereof), each Lender, each Syndication Agent, each Arranger, each
Documentation Agent, each L/C Issuer and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of counsel, to the reasonable and documented fees, charges
and disbursements of one firm of counsel for all such Indemnitees, taken as a
whole, and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnities, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee)) incurred by any
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of any claim or any litigation or other proceedings
(regardless of whether any such Indemnitee is a party thereto or whether such
claim, litigation, or other proceeding is brought by a third party or by the
Borrower or any of its Affiliates) that relate to (i) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub‑agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Parties, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or a material breach of the Loan Documents (or any other
document executed in connection therewith (including any participation agreement
or credit default swap agreement executed in connection with this Agreement))
by, such Indemnitee (or its Related Parties) or (B) result from a proceeding
that does not involve an act or omission by the Borrower or any of its
Affiliates (as determined by a court of competent jurisdiction by a final and
nonappealable judgment) and that is brought by an Indemnitee against any other
Indemnitee (other than claims against any arranger, bookrunner or agent in its
capacity or in fulfilling its roles as an arranger, bookrunner or agent
hereunder or any similar role with respect to the Facilities).


(c)             Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 11.04 to be paid by it to the Administrative Agent (or any
sub‑agent thereof), the Collateral Agent (or any sub‑agent thereof), each L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent), the
Collateral Agent (or any such sub‑agent), each L/C Issuer or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid


139

--------------------------------------------------------------------------------



amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent), the
Collateral Agent (or any such sub‑agent) or the applicable L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub‑agent), the Collateral Agent (or
any such sub‑agent) or the applicable L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)               Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)                Payments.  All amounts due under this Section 11.04 shall be
payable not later than ten Business Days after demand therefor.


(f)                 Survival.  The agreements in this Section 11.04 shall
survive the resignation of the Administrative Agent, the Collateral Agent and
any L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


11.05          Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender, or the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent, such L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


11.06          Successors and Assigns.


(a)               Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted


140

--------------------------------------------------------------------------------



hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) or (i) of
this Section 11.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 11.06 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 11.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 11.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)                Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)         Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 11.06 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)             in any case not described in subsection (b)(i)(A) of this
Section 11.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of a Revolving
Commitment and/or Revolving Loans, or $1,000,000, in the case of any assignment
of the Term Loans unless each of the Administrative Agent and, so long as no
Event of Default under clause (a), (g) or (h) of Section 9.01 has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.


(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
any Swingline Lender’s rights and obligations in respect of Swingline Loans.


141

--------------------------------------------------------------------------------



(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.06 and,
in addition:


(A)            the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;


(B)             the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (x) any Revolving Commitment if such assignment is to a Person
that is not a Revolving Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (y) any Term Loans to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and


(C)             the consent of the L/C Issuers and the Swingline Lenders (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment of a Revolving Commitment.


(iv)    Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)       No Assignment to Certain Persons.  No such assignment shall be made
(A) except as permitted under Section 11.06(i), to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural Person.


(vi)     Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


142

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section 11.06.


(c)                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower,
the L/C Issuers and any Lender (with respect to its Loans or Commitments only),
at any reasonable time and from time to time upon reasonable prior notice.


(d)               Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower, the L/C Issuers, the Swingline Lenders
or the Administrative Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Subject to subsection (e) of this Section 11.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (in
each case, subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 11.06 to the
same extent as if it were a


143

--------------------------------------------------------------------------------



Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.06; provided that such participant (A) agrees to be subject to
the provisions of Sections 3.06 and 11.13 as if it were an assignee under
subsection (b) of this Section 11.06 and (B) shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each such Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  Interests in the rights and/or
obligations of a Lender under this Agreement may be participated in whole or in
part only by registration of such participation on such Participant Register,
and except as described in the following sentence, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document).  If requested by the Administrative Agent or the
Borrower, such Lender shall make the Participant Register available to
Administrative Agent or the Borrower upon a request for the Register by the IRS
in connection with an audit if such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)                 Limitations upon Participant Rights.  Notwithstanding any
contrary provision of this Agreement, a Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender or a Lender not otherwise exempt from backup
withholding and information reporting if it were a Lender shall not be entitled
to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)                 Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)               Resignation as a Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Morgan
Stanley or PNC assigns all of its Commitment and Loans pursuant to
subsection (b) above, it may, upon 30 days’ notice to the Borrower and the
Lenders, resign as a Swingline Lender.  In the event of any such resignation as
a Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of


144

--------------------------------------------------------------------------------



either Morgan Stanley or PNC, as a Swingline Lender.  If Morgan Stanley or PNC
resigns as a Swingline Lender, it shall retain all the rights of a Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon
the appointment of a successor Swingline Lender, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender.


(h)               Resignation as an L/C Issuer after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Morgan
Stanley or any other Lender that is also acting as an L/C Issuer hereunder
assigns all of its Commitment and Loans pursuant to subsection (b) above, Morgan
Stanley or such Lender may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer.  In the event of any such resignation as an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Morgan
Stanley or such Lender as an L/C Issuer.  If Morgan Stanley or such other Lender
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer; and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by the retiring
L/C Issuer and outstanding at the time of such succession or make other
arrangements satisfactory to Morgan Stanley or such Lender to effectively assume
the obligations of Morgan Stanley or such applicable Lender with respect to such
Letters of Credit.


(i)               Term Loan Repurchases.  Notwithstanding anything to the
contrary contained in this Section 11.06 or any other provision of this
Agreement, the Borrower and the Restricted Subsidiaries may repurchase
outstanding Term Loans, and each Term Lender shall have the right at any time to
sell, assign or transfer all or a portion of its Term Loans to the Borrower or
any Restricted Subsidiary, on the following basis:


(i)       Term Loan Repurchase Auctions.  The Borrower or any Restricted
Subsidiary may conduct one or more modified Dutch auctions (each, an “Auction”)
to repurchase all or any portion of the Term Loans of any Class, provided that
(A) the Borrower or such Restricted Subsidiary delivers a notice of such Auction
to the Auction Manager and the Administrative Agent (for distribution to the
Term Lenders of such Class) no later than 12:00 p.m. (New York City time) at
least two Business Days in advance of a proposed commencement date of such
Auction (or such shorter period as may be acceptable to the Administrative
Agent), which notice shall specify (x) the dates on which such Auction will
commence and conclude, (y) the maximum principal amount of Term Loans and the
Class thereof that the Borrower or such Restricted Subsidiary desires to
repurchase in such Auction and (z) the range of discounts to par at which the
Borrower or such Restricted Subsidiary would be willing to repurchase such Term
Loans, (B) the maximum dollar amount of such Auction shall be no less than an
aggregate $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
(C) such Auction shall be open for at least two Business Days after the date of
the commencement thereof, (D) such Auction shall be open for participation by
all the Term Lenders of such Class on a ratable basis, (E) a Term Lender of such
Class that elects to participate in such Auction will be permitted to tender for
repurchase all or a portion of such Lender’s Term Loans of such Class, (F) each
repurchase of Term Loans of any Class shall be of a uniform, and not varying,
percentage of all rights of the assigning Term Lender hereunder with respect
thereto (and shall be allocated among the Term Loans of such Class of such Term
Lender in a manner that


145

--------------------------------------------------------------------------------



would result in such Term Lender’s remaining Term Loans of such Class being
included in each Committed Borrowing in accordance with its applicable pro rata
share thereof), (G) at the time of the commencement and conclusion of such
Auction, no Default shall have occurred and be continuing, (H) no proceeds of
Revolving Loans shall be used to make such repurchase and (I) such Auction shall
be conducted pursuant to such procedures as the Auction Manager may establish,
so long as such procedures are consistent with this Section 11.06(i) and are
reasonably acceptable to the Administrative Agent and the Borrower.  In
connection with any Auction, the Auction Manager and the Administrative Agent
may request one or more certificates of a Responsible Officer of the Borrower as
to the satisfaction of the conditions set forth in clauses (G) and (H) above.


(ii)       Open Market Purchases.  The Borrower or any Restricted Subsidiary may
repurchase all or any portion of the Term Loans of any Class on a non pro rata
basis through open market purchases (each an “Open Market Purchase”), provided
that (A) each repurchase of Term Loans of any Class shall be of a uniform, and
not varying, percentage of all rights of the assigning Term Lender hereunder
with respect thereto (and shall be allocated among the Term Loans of such Class
of such Term Lender in a manner that would result in such Term Lender’s
remaining Term Loans of such Class being included in each Committed Borrowing in
accordance with its applicable pro rata share thereof), (B) at the time of and
immediately following such Open Market Purchase, no Default shall have occurred
and be continuing and (C) no proceeds of Revolving Loans shall be used to make
such repurchase.  In connection with any Open Market Purchase, the
Administrative Agent may request one or more certificates of a Responsible
Officer of the Borrower as to the satisfaction of the conditions set forth in
clauses (B) and (C) above.


(iii)     Concerning the Repurchased Term Loans.  Repurchases by the Borrower or
any Restricted Subsidiary of Term Loans pursuant to this Section 11.06(i) shall
not constitute voluntary prepayments for purposes of Section 2.05 or 2.07.  Term
Loans repurchased pursuant to this Section 11.06(i) shall not be applied to any
scheduled amortization payment hereunder but shall reduce the amount due on the
Maturity Date.  Upon the repurchase by the Borrower or any Restricted Subsidiary
pursuant to this Section 11.06(i) of any Term Loans, such Term Loans shall,
without further action by any Person, automatically be deemed cancelled and no
longer outstanding (and may not be resold by the Borrower or any Restricted
Subsidiary) for all purposes of this Agreement and the other Loan Documents,
including with respect to (A) the making of, or the application of, any payments
to the Lenders under this Agreement or any other Loan Document, (B) the making
of any request, demand, authorization, direction, notice, consent or waiver
under this Agreement or any other Loan Document or (C) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Loan Document.  The Administrative Agent is authorized to make
appropriate entries in the Register to reflect any cancelation of the Term Loans
repurchased and cancelled pursuant to this Section 11.06(i).  Any payment made
by the Borrower or any Restricted Subsidiary in connection with a repurchase
permitted by this Section 11.06(i) shall not be subject to the provisions of
Section 2.12, 2.13 or 3.05.  Failure by the Borrower or any Restricted
Subsidiary to make any payment to a Term Lender required to be made in
consideration of a repurchase of Term Loans permitted by this Section 11.06(i)
shall not constitute a Default or an Event of Default under Section 9.01(a). 
Each Term Lender shall, to the extent that its Term Loans shall have been
repurchased and assigned to the Borrower or any Restricted Subsidiary pursuant
to this Section 11.06(i), relinquish its rights in respect thereof.


(iv)     Excluded Information.  Each of the parties hereto and any Term Lender
participating in any repurchase of Term Loans of any Class by the Borrower or
any Restricted Subsidiary pursuant to this Section 11.06(i) acknowledges and
agrees that in connection with such repurchase (A) the Borrower or such
Restricted Subsidiary may have, and later may come into possession of, Excluded
Information, (B) such Term Lender has, independently and without reliance on the
Borrower or any Restricted Subsidiary, any of their respective Related Parties,
the Administrative Agent or any of its


146

--------------------------------------------------------------------------------



Related Parties, made its own analysis and determination to participate in such
repurchase notwithstanding such Term Lender’s lack of knowledge of the Excluded
Information, (C) none of the Borrower or any Restricted Subsidiary, any of their
respective Related Parties, the Administrative Agent or any of its Related
Parties shall have any liability to such Term Lender, and such Term Lender
hereby waives and releases, to the fullest extent permitted by Law, any claims
such Term Lender may have against the Borrower or any Restricted Subsidiary, any
of their respective Related Parties, the Administrative Agent and any of its
Related Parties, under applicable Laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (D) the Excluded Information may
not be available to the Administrative Agent or the other Lenders.


11.07         Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 11.06(f) or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder; (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non‑public information concerning
the Borrower or a Subsidiary, as the case may be; (b) it has developed
compliance procedures regarding the use of material non‑public information; and
(c) it will handle such material non‑public information in accordance with
applicable Law, including United States Federal and state securities Laws.


147

--------------------------------------------------------------------------------



11.08          Set‑off.


If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such obligations; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each L/C Issuer and their respective Affiliates under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


11.09          Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10           Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.


11.11          Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the


148

--------------------------------------------------------------------------------



execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.


11.12          Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby; and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws or other applicable Laws, as
determined in good faith by the Borrower, the Administrative Agent, an L/C
Issuer or a Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited, and none of the
Borrower, the Administrative Agent, the L/C Issuers or the Swingline Lenders
shall have any liability hereunder in taking or refraining from taking action
based upon and relating to such good faith determination.


11.13          Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a notice pursuant to Section 3.02, (iv) a Lender does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that requires unanimous consent of all Lenders or all affected
Lenders (or all Lenders or all affected Lenders of an affected Class) and that
has been approved by the Required Lenders (or a majority in interest of the
Lenders of the affected Class) as provided in Section 11.01, (v) any Lender is a
Defaulting Lender or (vi) any Lender has failed to consent to an Extension Offer
pursuant to Section 2.18, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent or consent to an Extension Offer, all such
interests, rights and obligations under this Agreement and the related Loans
Documents as a Lender of an applicable Class) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:


(a)                 the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b)(iv);


(b)               such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of an


149

--------------------------------------------------------------------------------



applicable Class) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);


(c)                 in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)                such assignment does not conflict with applicable Laws; and


(e)                in the case of any such assignment resulting from a Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable amendment, modification and/or
waiver of this Agreement that the Borrower has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with this Section 11.13 and
Section 11.06).


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each party hereto agrees that an assignment and delegation
required pursuant to this Section 11.13 may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.


11.14          Governing Law; Jurisdiction; Etc.


(a)               GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)               SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
PROVIDED THAT (X) IN THE CASE OF ANY COLLATERAL DOCUMENT, PROCEEDINGS MAY ALSO
BE BROUGHT BY THE ADMINISTRATIVE AGENT IN THE STATE IN WHICH THE RELEVANT
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY LOAN
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN
PARTIES MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION


150

--------------------------------------------------------------------------------



OR PROCEEDING SHALL BE CONCLUSIVE AND SHALL BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)                WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 11.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)               SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15          Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.


11.16         Term of Agreement.


The term of this Agreement shall be until the Obligations under the Loan
Documents have been Fully Satisfied.


11.17          USA PATRIOT Act Notice.


Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.


151

--------------------------------------------------------------------------------



11.18          Subordination of Intercompany Debt.


Each Loan Party agrees that all intercompany Indebtedness among Loan Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations.  Notwithstanding any provision of this
Agreement to the contrary; provided that no Event of Default has occurred and is
continuing, Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided,
that in the event of and during the continuation of any Event of Default under
Section 9.01(a) or in the event the maturity of the Loans is accelerated under
Section 9.02(b), no payment shall be made by or on behalf of any Loan Party on
account of any Intercompany Debt after the Administrative Agent shall have
delivered a written notice to the Borrower to such effect.  In the event that
any Loan Party receives any payment of any Intercompany Debt at a time when such
payment is prohibited by this Section 11.18, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to, the Administrative Agent.


11.19         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:



(i)
a reduction in full or in part or cancellation of any such liability;




(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or




(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.



11.20         Permitted Receivables Financings.


(a)                Each Lender, the Administrative Agent and the Collateral
Agent agrees that, prior to the date that is one year and one day after the
payment in full of all the obligations in respect of the Attributed Principal
Amount in respect of any Permitted Receivables Financing, (i) it shall not be
entitled, whether before or after the occurrence of any Event of Default, to
(A) institute against, or join any other Person in instituting against, any
Receivables Financing SPC or any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof, (B) transfer and register the Capital Stock of any Receivables
Financing SPC or any other instrument evidencing any Investment in any
Receivables Financing SPC in its name or the name of any of its designees or


152

--------------------------------------------------------------------------------



nominees, (C) foreclose such security interest in the Capital Stock of any
Receivables Financing SPC regardless of the bankruptcy or insolvency of any Loan
Party, (D) exercise any voting rights granted or appurtenant to such Capital
Stock of any Receivables Financing SPC or any other instrument evidencing any
Investment therein or (E) enforce any right that the holder of any such Capital
Stock of any Receivables Financing SPC or any other instrument evidencing any
Investment therein might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Receivables Financing SPC; and
(ii) it hereby waives and releases any right to require (A) that any Receivables
Financing SPC be in any manner merged, combined, collapsed or consolidated with
or into any Loan Party, including by way of substantive consolidation in a
bankruptcy case or (B) that the status of any Receivables Financing SPC as a
separate entity be in any respect disregarded; provided, however, that the
provisions of this Section 11.20 shall cease to be of any force or effect when
the Obligations have been paid in full and the Revolving Commitments have been
terminated or expired; and provided further, that the provisions hereof will not
apply to a Lender, the Administrative Agent or the Collateral Agent in its
capacity as a holder of any Indebtedness or other asset included in the
Attributed Principal Amount or its ability to exercise any rights thereunder. 
Each Lender, the Administrative Agent and the Collateral Agent agree and
acknowledge that each Receivables Financier is an express third-party
beneficiary with respect to this Section 11.20 (and only this Section 11.20) and
such agent shall have the right to enforce compliance by the parties hereto with
this Section 11.20.


(b)               Upon the transfer or purported transfer by the Borrower or any
Subsidiary of Transferred Assets to a Receivables Financing SPC in a Permitted
Receivables Financing, the Liens with respect to such Transferred Assets under
the Security Agreements shall automatically be released (and each of the
Administrative Agent and the Collateral Agent, as applicable, is hereby
authorized to execute and enter into any such releases and other documents as
the Borrower may reasonably request in order to give effect thereto).


(c)               Each Lender hereby authorizes and directs each of the
Administrative Agent and the Collateral Agent, as applicable, in connection with
any Permitted Receivables Financing, upon the request and at the expense of the
Borrower, to enter into an intercreditor agreement with the applicable
Receivables Financier to facilitate the establishment of such Permitted
Receivables Financing and to effect the purposes of the provisions of this
Agreement relating to Permitted Receivables Financings.


11.21         No Advisory or Fiduciary Responsibilities.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm’s-length commercial
transactions between the Borrower, the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents, (ii) (A) the Administrative Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any other Arranger has any obligation to
the Borrower, any Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents and (iii) the Administrative Agent
and the Arranger(s) and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ


153

--------------------------------------------------------------------------------



from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower, any Loan Party or
any of their respective Affiliates.  To the fullest extent permitted by law, the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent and any Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


11.22         Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.23        Permitted Intercreditor Agreements.


(a)              Each of the Lenders and the other holders of the Obligations
acknowledges that obligations of the Borrower and the other Loan Parties under
certain permitted Indebtedness may be secured by Liens on assets and property of
the Borrower and the other Loan Parties that constitute Collateral and that the
relative Lien priority and other creditor rights of the Lenders and the other
holders of the Obligations and the secured parties under any such permitted
Indebtedness will be set forth in the applicable Permitted Intercreditor
Agreement or an intercreditor agreement in respect of a Permitted Receivables
Financing as contemplated by Section 11.20.  Each of the Lenders and the other
holders of the Obligations hereby irrevocably authorizes and directs the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of the Lenders and the other holders of the Obligations and
without any further consent, authorization or other action by any such Person,
from time to time upon the request of the Borrower, in connection with the
establishment, incurrence, amendment, refinancing or replacement of any such
permitted Indebtedness, any Permitted Intercreditor Agreement or any
intercreditor agreement contemplated by Section 11.20 (it being understood that
the Administrative Agent and the Collateral Agent are hereby authorized and
directed to determine the terms and conditions of any such Permitted
Intercreditor Agreement or other intercreditor agreement as contemplated by the
definition of the term “Permitted Intercreditor Agreement” or Section 11.20, as
applicable) and any documents relating thereto.


(b)               Each of the Lenders and the other holders of the Obligations
hereby irrevocably (i) consents to the treatment of Liens to be provided for
under any Permitted Intercreditor Agreement or any intercreditor agreement
contemplated by Section 11.20, (ii) agrees that, upon the execution and delivery
thereof, such Lender or other holder of the Obligations will be bound by the
provisions of any Permitted Intercreditor Agreement or any intercreditor
agreement contemplated by Section 11.20 as if it were a signatory thereto and
will take no actions contrary to the provisions of any Permitted Intercreditor
Agreement or any intercreditor agreement contemplated by Section 11.20, (iii)
agrees that such Lender or other holder of the Obligations shall not have any
right of action whatsoever against the Administrative Agent or the Collateral
Agent as a result of any action taken by the Administrative Agent or the
Collateral Agent pursuant to this Section 11.23 or in accordance with the terms
of any Permitted Intercreditor Agreement or any intercreditor agreement
contemplated by Section 11.20, (iv) authorizes and directs the Administrative
Agent and the Collateral Agent to carry out the provisions and intent of each
such document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such


154

--------------------------------------------------------------------------------



actions as shall be required to release Liens on the Collateral in accordance
with the terms of any Permitted Intercreditor Agreement or any intercreditor
agreement contemplated by Section 11.20.


(c)               Each of the Lenders and the other holders of the Obligations
hereby irrevocably further authorizes and directs the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Lender or other holder of the Obligations and without any further consent,
authorization or other action by such Person, any amendments, supplements or
other modifications of any Permitted Intercreditor Agreement or any
intercreditor agreement contemplated by Section 11.20 that the Borrower may from
time to time request and that are reasonably acceptable to the Administrative
Agent (i) to give effect to any establishment, incurrence, amendment, extension,
renewal, refinancing or replacement of any Obligations or such other permitted
Indebtedness, (ii) to confirm for any party that such Permitted Intercreditor
Agreement or such intercreditor agreement contemplated by Section 11.20 is
effective and binding upon the Administrative Agent and the Collateral Agent on
behalf of the Lenders and the other holders of the Obligations or (iii) to
effect any other amendment, supplement or modification so long as the resulting
agreement would constitute a Permitted Intercreditor Agreement or an
intercreditor agreement contemplated by Section 11.20 if executed at such time
as a new agreement.


(d)               Each of the Lenders and the other holders of the Obligations
hereby irrevocably further authorizes and directs the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Lender or other holder of the Obligations and without any further consent,
authorization or other action by such Person, any amendments, supplements or
other modifications of any Collateral Document to add or remove any legend that
may be required pursuant to any Permitted Intercreditor Agreement or any
intercreditor agreement contemplated by Section 11.20.
 
(e)               Each of the Administrative Agent and the Collateral Agent
shall have the benefit of the provisions of Article X and Section 11.04 with
respect to all actions taken by it pursuant to this Section 11.23 or in
accordance with the terms of any Permitted Intercreditor Agreement or any
intercreditor agreement contemplated by Section 11.20 to the full extent
thereof.


(f)                The provisions of this Section 11.23 are intended as an
inducement to the secured parties under any Indebtedness permitted hereunder to
be secured on a pari passu basis with, or on a junior basis to, the Obligations
or under any Permitted Receivables Financing to extend credit to the Borrower or
its applicable Subsidiaries thereunder and such secured parties are intended
third party beneficiaries of such provisions.


155

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
CINCINNATI BELL INC., an Ohio corporation,
as the Borrower
                 
 
By:
   /s/ Christopher C. Elma       Name: Christopher C. Elma       Title: Vice
President, Treasury and Tax           

 

--------------------------------------------------------------------------------

 

 
CINCINNATI BELL SHARED SERVICES LLC, an Ohio limited liability company
 
CINCINNATI BELL EXTENDED TERRITORIES LLC, an Ohio limited liability company
 
CINCINNATI BELL ENTERTAINMENT INC., an Ohio corporation
 
CINCINNATI BELL WIRELESS, LLC, an Ohio limited liability company
 
CINCINNATI BELL TECHNOLOGY SOLUTIONS INC., a Delaware corporation
 
CINCINNATI BELL TELEPHONE COMPANY LLC,
an Ohio limited liability company
 
CBTS TECHNOLOGY SOLUTIONS LLC, a Delaware limited liability company
 
CBTS VIRGINIA LLC, a Virginia limited liability company
 
DATA CENTER INVESTMENTS INC., a Delaware corporation
 
DATA CENTERS SOUTH INC., a Delaware corporation
 
DATA CENTERS SOUTH HOLDINGS LLC, a Delaware
limited liability company
 
SUNTEL SERVICES LLC, a Delaware limited liability company
 
TWIN ACQUISITION CORP., a Delaware corporation
 
as Guarantors
                 
 
By:
   /s/ Christopher C. Elma       Name: Christopher C. Elma       Title:
Vice President, Treasury and Tax
         

 

--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent, a
Swingline Lender, an L/C Issuer and a Lender
       
By:
   /s/ Reagan Philipp   Name: Reagan Philipp   Title: Authorized Signatory    

 

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
as Swingline Lender and Lender
       
By:
   /s/ David Beckett   Name: David Beckett   Title: Vice President    

 

--------------------------------------------------------------------------------

 
REGIONS BANK,
as Lender
       
By:
   /s/ James L. McGovern   Name: James L. McGovern   Title: Managing Director  
 

 

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
as Lender
       
By:
   /s/ Chris Walton   Name: Chris Walton   Title: Director    

 

--------------------------------------------------------------------------------

 
CITIBANK N.A.,
as Lender
       
By:
   /s/ Scott Slavik   Name: Scott Slavik   Title: Vice President    

 

--------------------------------------------------------------------------------

 
CITIZENS BANK, N.A.,
as Lender
       
By:
   /s/ Joseph Sileo   Name: Joseph Sileo   Title: MD    

 

--------------------------------------------------------------------------------

 
COBANK, ACB,
as Lender
       
By:
   /s/ Gary Franke   Name: Gary Franke   Title: Vice President    

 
 
 
 